EXHIBIT 10.1

STRATEGIC ALLIANCE AGREEMENT

     This Strategic Alliance Agreement (this “Agreement”) is dated as of March
18, 2009, by and among Elite Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), on the one hand, and Epic Pharma, LLC, a Delaware limited liability
company (the “Parent”), and Epic Investments, LLC, a Delaware limited liability
company (including its successors and assigns, the “Purchaser”), on the other
hand.

     WHEREAS, each of the Company and Parent are engaged in the business of
research and development, manufacturing, sales and marketing of oral immediate
and controlled release products; and

     WHEREAS, the Purchaser is a newly-formed, wholly-owned subsidiary of the
Parent;

and

     WHEREAS, the parties wish to enter into this Agreement in order to benefit
from the synergies which are available from the joint development of various
products and the sharing of certain technology and know-how, as more fully set
forth below; and

     WHEREAS, in order to provide the Company with the additional capital
necessary for the product development and synergies contemplated herein, and
subject to the terms and conditions set forth in this Agreement and pursuant to
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 promulgated thereunder, the Company desires to issue and sell to
the Purchaser, and the Purchaser desires to purchase from the Company,
securities of the Company as more fully described in this Agreement; and

     WHEREAS, in order to provide Parent with certain resources necessary to
develop certain additional products as more particularly described herein, the
Company has agreed to permit Parent to, among other things, use and occupy the
Company’s facility located at 165 Ludlow Avenue, Northvale, New Jersey,
including the building and grounds, the building systems, the laboratory
equipment, the parking areas and all other common areas (the “Facility”);

     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

     Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated in this Section 1.1:

     “Acquiring Person” shall have the meaning assigned to such term in Section
4.6.

     “Action” shall have the meaning assigned to such term in Section 3.1(j) .



--------------------------------------------------------------------------------



     “Action by Shareholders” means action by the shareholders of the Company
approving the Authorized Share Approval in a manner that complies with
applicable Delaware General Corporation Law, as amended.

     “Actual Minimum” means, as of any date, the maximum aggregate number of
shares of Common Stock then issued or potentially issuable in the future
pursuant to the Transaction Documents, including any Underlying Shares issuable
upon exercise in full of all Warrants, ignoring any exercise limits set forth
therein.

     “Additional CR Products” shall have the meaning assigned to such term in
Section 5.2.

     “Additional IR Products” shall have the meaning assigned to such term in
Section 5.2.

     “Additional Closing Date” shall have the meaning assigned to such term in
Section 2.7.

     “Additional Shares” means the shares of Series E Preferred Stock to be
issued by the Company to the Purchaser pursuant to Section 2.7 hereof.

     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

     “Agreement” shall have to meaning assigned to such term in the preamble
hereto.

     “Amendment” means the amendment to the Company’s certificate of
incorporation that (i) increases the number of authorized shares of Common Stock
from 210,000,000 shares to 340,000,000 shares and (ii) reduces the par value of
the authorized shares of Common Stock from $.01 to $.001 per share, in
substantially the form of Exhibit A attached hereto.

     “ANDA” means an abbreviated new drug application for obtaining FDA approval
of generic versions of certain drugs pursuant to the Drug Price Competition and
Patent Term Restoration Act of 1984, commonly known as the “Hatch-Waxman”
amendments.

     “API” means active pharmaceutical ingredient.

     “Applicable Law” means, with respect to the United States, the FDCA, all
regulations promulgated thereunder, and all other applicable laws, rules,
regulations and guidelines that apply to the import, export, research and
development, manufacture, marketing, distribution, or sale of the Products or
the performance of either party’s obligations under this Agreement (including
disclosure obligations as required by the SEC or other comparable exchange or
securities commission having authority over a party) to the extent applicable
and relevant to such party.

     “Assisting Party” shall have the meaning set forth in Section 5.4(f) .

     “Authorized Share Approval” means the vote by the shareholders of the
Company to approve the Amendment and the filing by the Company of the Amendment
with the Secretary of

2



--------------------------------------------------------------------------------



State of the State of Delaware and the acceptance of the Amendment by the
Secretary of State of the State of Delaware.

     “Authorized Share Approval Date” means the date when all of the actions set
forth in the definition of the Authorized Share Approval have been completed.

     “Basket” shall have the meaning assigned to such term in Section 4.8(d) .

     “Board of Directors” means the board of directors of the Company.

     “Business Day” means any day except Saturday, Sunday, any day which shall
be a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended as of the date hereof.

     “Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series E Convertible Voting Preferred
Stock of the Company to be filed prior to the Initial Closing by the Company
with the Secretary of State of Delaware, in the form of Exhibit B attached
hereto.

     “Change of Control Transaction” means the occurrence after the date hereof
of any of (i) an acquisition after the date hereof by an individual, legal
entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the
Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of the Company, by contract or otherwise) of in
excess of fifty percent (50%) of the voting securities of the Company, or (ii)
the Company merges into or consolidates with any other Person, or any Person
merges into or consolidates with the Company and, after giving effect to such
transaction, the stockholders of the Company immediately prior to such
transaction own less than fifty percent (50%) of the aggregate voting power of
the Company or the successor entity of such transaction, or (iii) the Company
sells or transfers all or substantially all of its assets to another Person and
the stockholders of the Company immediately prior to such transaction own less
than fifty percent (50%) of the aggregate voting power of the acquiring entity
immediately after the transaction, or (iv) a replacement at one time or within a
one year period of more than one-half of the members of the Company’s board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (v) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth in clauses (i)
through (iv) above.

     “Closing” means, individually or collectively, the closing of the purchase
and sale of the Initial Closing Shares, Second Closing Shares, Third Closing
Shares and/or Additional Shares, as applicable.

3



--------------------------------------------------------------------------------



     “Closing Date” means, individually or collectively, the Initial Closing
Date, the Second Closing Date, Third Closing Date and/or any Additional Closing
Date, as applicable.

     “Code” means the Internal Revenue Code of 1986, as amended, and the
Regulations thereunder.

     “Commission” means the United States Securities and Exchange Commission.

     “Common Stock” means the common stock of the Company, par value US$0.01 per
share (as amended by the Amendment), and any other class of securities into
which such securities may hereafter be reclassified or changed into.

     “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

     “Company” shall have the meaning assigned to such term in the preamble
hereto.

     “Company Action” means any of the actions or events set forth in Section
4.14(a) hereof.

     “Company Counsel” means Reitler, Brown, & Rosenblatt LLC with offices
located at 800 Third Avenue, New York, NY 10022.

     “Company Disclosure Schedules” shall have the meaning assigned to such term
in Section 3.1.

     “Company Intellectual Property Rights” shall have the meaning assigned to
such term in Section 3.1(o) .

     “Company Party” shall have the meaning assigned to such term in Section
4.8(b) .

     “Company Wire Transfer Instructions” means, for each Closing, the most
recent wire transfer instructions delivered by the Company to the Purchaser
prior to the Closing Date for such Closing.

     “Contract(s)” means any of the agreements, contracts, leases, powers of
attorney, notes, loans, evidence of indebtedness, purchase orders, letters of
credit, settlement agreements, franchise agreements, undertakings, covenants not
to compete, employment agreements, licenses, instruments, obligations,
commitments, understandings, policies, purchase and sales orders, quotations and
other executory commitments to which any Person is a party or to which any of
the assets of such person is subject, whether oral or written, express or
implied.

     “Conversion Notices” means the notices and other documentation, which shall
be reasonably acceptable to the Purchaser, evidencing the irrevocable conversion
of the Outstanding Preferred Stock into Common Stock as of the Initial Closing,
to the extent required under Section 2.12(a)(i) and (ii).

4



--------------------------------------------------------------------------------



     “Conversion Warrant(s)” means, individually and collectively, the Common
Stock purchase warrants, in the form of Exhibit C attached hereto, to be issued
by the Company pursuant to Section 2.9 to the holders of Outstanding Preferred
Stock who convert their shares of Outstanding Preferred Stock into Common Stock.

     “Cost Of Goods Sold” means one hundred twenty percent (120%) of the direct
costs and the overhead cost allocation of manufacturing and of supplying Product
calculated in accordance with Parent’s accounting methods consistently applied,
which methodology shall be calculated in compliance with GAAP.

     “DEA” means the United States Drug Enforcement Administration or any
successor agency having the administrative authority to enforce the controlled
substances laws and regulations of the United States.

     “Discussion Time” shall have the meaning assigned to such term in Section
3.2 (s).

     “Environmental Laws” means any federal, state, local or foreign statute,
law, ordinance, regulation, rule, code, treaty, writ or order and any
enforceable judicial or administrative interpretation thereof, including any
judicial or administrative order, consent decree, judgment, stipulation,
injunction, permit, authorization, policy, opinion, or agency requirement, in
each case having the force and effect of law, relating to pollution,
contamination, protection, investigation or restoration of the environment,
health and safety or natural resources, including, without limitation, noise,
odor, wetlands, or the use, handling, presence, transportation, treatment,
storage, disposal, release, threatened release or discharge of Hazardous
Materials.

     “Environmental Permits” means any permit, approval, identification number,
license and other authorization required under any applicable Environmental Law.

     “Epic Disclosure Schedules” shall have the meaning assigned to such term in
Section 3.2.

     “Epic Intellectual Property Rights” shall have the meaning assigned to such
term in Section 3.2(m) .

     “Epic Material Contracts” shall have the meaning assigned to such term in
Section 3.2(l) .

     “Epic Party” shall have the meaning assigned to such term in Section 4.8(a)
.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

     “ERISA Affiliate” means any entity or trade or business (whether or not
incorporated) other than the Company that together with the Company, is
considered under common control and treated as a single employer under Section
4.14(b), (c), (m) or (o) of the Code.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

5



--------------------------------------------------------------------------------



     “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to purchase Common Stock to employees, consultants, officers or
directors of the Company pursuant to any stock or option plan existing on the
date hereof and disclosed in the Company Disclosure Schedules or, subject to
Section 4.14(a)(ii), duly adopted by a majority of the independent members of
the Board of Directors or a majority of a committee of independent members of
the Board of Directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any securities of the Company
outstanding on the date of this Agreement and disclosed in the Company
Disclosure Schedules, including Outstanding Preferred Stock, pursuant to the
terms thereof, provided that such securities have not been amended since the
date of this Agreement to increase the number of securities or to decrease the
exercise, exchange or conversion price of any such securities, except for
adjustments required by the terms thereof, (c) up to a maximum of 2,000,000
shares of Common Stock or Common Stock Equivalents in any rolling 12 month
period to consultants, vendors, financial institutions or lessors in connection
with services (including the provision of Permitted Indebtedness) provided by
such Persons referred to in this clause (c), but shall not include a transaction
in which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, and
provided that none of such shares may be registered for sale or resale by any
such holders, and provided further that issuances described in this clause (c)
are approved by a majority of the independent members of the Board of Directors,
(d) securities as a dividend or distribution on any of the Securities issued
pursuant to this Agreement, (e) shares of Common Stock upon the exercise of the
Conversion Warrants and (f) securities issued in connection with any stock
split, stock dividend or recapitalization of the Common Stock.

     “Existing Preferred Stock” means the issued and outstanding shares of
Series B Preferred Stock and Series C Preferred Stock.

     “Facility” shall have the meaning assigned to such term in the Preamble
hereof.

     “FDA” shall have the meaning assigned to such term in Section 3.1(jj) .

     “FDCA” shall have the meaning assigned to such term in Section 3.1(jj) .

     “Fundamental Transaction” means any transaction whereby (a) the Company
effects any merger or consolidation of the Company with or into another Person,
(b) the Company effects any sale of all or substantially all of its assets in
one transaction or a series of related transactions, (c) a tender offer or an
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (d) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.

     “GAAP” shall have the meaning assigned to such term in Section 3.1(h) .

     “GMP” means current Good Manufacturing Practice Regulations promulgated by
the U.S. Food and Drug Administration under the authority of the Federal Food,
Drug, and Cosmetic Act.

6



--------------------------------------------------------------------------------



     “Governmental Approval” means any and all permits, licenses, approvals, and
authorizations required by any governmental agency or quasi-governmental agency
as a prerequisite to the development, manufacturing, packaging, marketing, and
selling of the Products.

     “First Commercial Sale” means with respect to a Product, the first sale to
an unaffiliated third party by Parent or by a third party designated by Parent
to market and sell a Product. First Commercial Sale shall not include transfer
of reasonable quantities of any free samples of a Product or reasonable
quantities of a Product solely for development purposes, such as for use in
experimental studies or clinical trials.

     “Hazardous Materials” means (a) any petroleum, petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials or polychlorinated biphenyls or (b) any chemical, material or other
substance defined or regulated as toxic or hazardous or as a pollutant or
contaminant or waste under any applicable Environmental Law.

     “Identified CR Products” means the control release drug products that are
described in the Identified Products Letter, as hereafter modified or amended in
accordance with this Agreement.

     “Identified IR Products” means the immediate release drug products that are
described in the Identified Products Letter, as hereafter be modified or amended
in accordance with this Agreement.

     “Identified Products Letter” means a letter or other written documents,
duly signed by Parent and the Company, identifying the Identified CR Products,
Additional CR Products, Identified IR Products and/or Additional IR Products, as
the same may be modified or amended in accordance with this Agreement.

     “Indemnified Party” shall have the meaning assigned to such term in Section
4.8(c) .

     “Indemnifying Party” shall have the meaning assigned to such term in
Section 4.8(c) .

     “Initial Closing” means the closing of the purchase and sale of the Initial
Closing Shares pursuant to Section 2.1.

     “Initial Closing Date” means the first Trading Day when all of the
Transaction Documents have been executed and delivered by the applicable parties
thereto, and all conditions precedent to (i) the Purchaser’s obligation to
purchase the Initial Closing Shares have been satisfied or waived by the
Purchaser and (ii) the Company’s obligation to issue and deliver the Initial
Closing Shares have been satisfied or waived by the Company.

     “Initial Closing Shares” means the shares of Series E Preferred Stock to be
purchased by the Purchaser and issued and sold by the Company at the Initial
Closing pursuant to Section 2.1 hereof.

7



--------------------------------------------------------------------------------



     “Involuntary Petition” shall have the meaning assigned to such term in
Section 2.11(a)(vi) .

     “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

     “Lock-Up Period” shall have the meaning assigned to such term in Section
4.16.

     “Material Adverse Effect” means, as to the Company, the Parent or the
Purchaser, as the case may be, any of (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or the Parent and the Purchaser, taken as a whole, as the case may be,
or (iii) a material adverse effect on the ability of the Company, on the one
hand, or the Parent and/or the Purchaser, on the other hand, to perform in any
material respect on a timely basis their respective obligations under this
Agreement or any of the other Transaction Documents.

     “Material Permits” shall have the meaning assigned to such term in Section
3.1(m) .

     “Milestone Delivery” shall have the meaning assigned to such term in
Section 2.10(d) .

     “Milestone Delivery Date” shall have the meaning assigned to such term in
Section 2.10(d) .

     “Milestone Shares” means the shares of Series E Preferred Stock to be
issued by the Company to the Purchaser pursuant to Sections 2.10(a) and/or
2.10(b) hereof.

     “Minimum Share Requirement” means (i) a number of shares of Series E
Preferred Stock equal to ninety percent (90%) of the aggregate number of shares
of Series E Preferred Stock purchased by the Purchaser at all of the then
applicable Closings or (ii) following the conversion by the Purchaser of the
Series E Preferred Stock, a number of shares of Common Stock equal to ninety
percent (90%) of the number of shares of Common Stock so converted.

     “Net Sales” means, with respect to sales of a Product, the gross amount
invoiced by Parent or its Affiliates to unaffiliated third parties purchasing a
Product (including, but not limited to, any royalty payments, up-front payments,
licensing fees, milestone payments and other consideration paid to Parent or its
Affiliates with respect to a Product (whether such payments, fees and other
consideration were received by Parent or its Affiliates prior to, or after, the
First Commercial Sale)), less the following items:

     (i) trade, cash, quantity and promotional discounts which effectively
reduce the net selling price;

     (ii) excise, sales, value added or other taxes imposed upon and paid with
respect to such sales (excluding taxes based on income);

     (iii) freight, insurance and other transportation charges reasonably
incurred in shipping the Product to third parties and included in the amount

8



--------------------------------------------------------------------------------



invoiced to such third parties and amounts repaid or credited by reason of
rejections, defects, recalls or returns or retroactive price reductions;

     (iv) all shelf stock adjustments, charge back payments, discounts and
rebates (whether mandated or otherwise) granted to managed health care
organizations or to federal, state and local governments, their agencies, and
purchasers and reimbursers or to trade customers including, but not limited to,
wholesalers and chain and pharmacy buying groups and charge back payments,
discounts and rebates (whether mandated or otherwise) charged by national or
local government;

     (v) accounts receivable or other bad debt write-offs or reductions
resulting from a purchaser failing to pay all or any portion of an invoice; and

     (vi) if Parent or its Affiliates are marketing a Product, ten percent (10%)
of the Net Sales amount determined after the reductions in (i) – (v) above, for
marketing expenses.

Net Sales shall be determined from the books and records of Parent or its
Affiliates. Net Sales exclude:

     (i) the transfer of reasonable and customary quantities of free sample of a
Product and the transfer of a Product as clinical trial materials, other than
for subsequent resale;

     (ii) sales or transfer of a Product among a Party and its Affiliates unless
the receiving Party is the consumer or user of the Product; and

     (iii) use by a Party of a Product in connection with the securing or
regulatory approval or validating of a manufacturing process or the obtaining of
other necessary marketing approvals for a Product (unless such Product is
subsequently sold).

     “Notice of Acceptance” means a written notice from the Parent to the
Company notifying the Company that the Parent has received an acknowledgement
letter from the FDA that the FDA accepted for filing an ANDA for an Identified
CR Product and/or Identified IR Product as provided in 21 C.F.R. 314.101(b)(2),
which such written notice from the Parent shall attach as an exhibit a copy of
such acknowledgement letter from the FDA.

     “Notice of Approval” means a written notice from the Parent to the Company
notifying the Company that the Parent has received from the FDA either (x) an
approval letter under 21 C.F.R. 314.105 or (y) an approvable letter under 21 C.
F.R. 314.110 in respect of an ANDA for an Identified CR Product and/or
Identified IR Product, which such written notice from the Parent shall attach as
an exhibit a copy of such approval letter or such approvable letter from the
FDA.

     “Outstanding Preferred Stock” means the outstanding shares of Series B
Preferred Stock, Series C Preferred Stock and Series D Preferred Stock
collectively.

9



--------------------------------------------------------------------------------



     “Parent” shall have the meaning assigned to such term in the preamble
hereto.

     “Parent Financial Statements” shall have the meaning assigned to such term
in Section 3.2(h) .

     “Party(ies)” means the Company and/or Parent.

     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

     “Permitted Indebtedness” means (a) the indebtedness of the Company existing
on the Initial Closing Date as set forth in Schedule 3.1(cc) of the Company
Disclosure Schedules and (b) non-equity linked lines of credit or term loans,
lease obligations and/or purchase money indebtedness of up to $1,000,000 in the
aggregate.

     “Pharmaceutical Product” means each product subject to the jurisdiction of
the FDA under the FDCA that is manufactured, packaged, labeled, tested,
distributed, sold, and/or marketed by the Company (or any of its Subsidiaries)
or the Parent, as the case may be.

     “Preferred Stock” means shares of Series B Preferred Stock, Series C
Preferred Stock, Series D Preferred Stock, Series E Preferred Stock or any other
equity security or capital stock having one or more rights, whether relating to
dividends, redemption, liquidation, dissolution, voting or otherwise, senior to
the Common Stock.

     “Preferred Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Preferred Stock, including without limitation, any debt, preferred stock,
rights, options, warrants or other instruments that is at any time convertible
into or exercisable for, otherwise entitles the holder thereof to receive,
Preferred Stock.

     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

     “Product(s)” shall have the meaning assigned to such term in Section 5.2.

     “Product Fee” shall have the meaning assigned to such term in Section
5.3(a) .

     “Profit” means Net Sales less Cost of Goods Sold. The parties acknowledge
and agree that if Parent licenses the rights to one or more Products, the
initial payments received by Parent from the licensee will represent a repayment
or reimbursement of the Cost of Goods Sold and none of such payments will
constitute Profit until the Cost of Goods Sold has been repaid or reimbursed in
full.

     “Proxy Statement” shall have the meaning assigned to such term in Section
4.10(a) .

     “Purchaser” shall have the meaning assigned to such term in the preamble
hereto.

10



--------------------------------------------------------------------------------



     “Purchaser Counsel” means Wolff & Samson PC with offices located at One
Boland Drive, West Orange, New Jersey 07052.

     “Purchaser Directors” shall have the meaning assigned to such term in
Section 4.11(a) .

     “Receiving Party” shall have the meaning set forth in Section 5.4(f) .

     “Required Approvals” shall have the meaning assigned to such term in
Section 3.1(e) .

     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

     “SEC Reports” shall have the meaning assigned to such term in Section
3.1(h) .

     “Second Closing” means the closing of the purchase and sale of the Second
Closing Shares pursuant to Section 2.3.

     “Second Closing Date” means the fifth Trading Day following the Special
Meeting of Stockholders at which the Shareholder Approval is obtained, provided
that all conditions precedent to (i) the Purchaser’s obligation to purchase the
Second Closing Shares have been satisfied or waived by the Purchaser and (ii)
the Company’s obligation to issue and deliver the Second Closing Shares have
been satisfied or waived by the Company.

     “Second Closing Shares” means the shares of Series E Preferred Stock to be
purchased by the Purchaser and issued and sold by the Company on the Second
Closing Date pursuant to Section 2.3 hereof.

     “Securities” means the Initial Closing Shares, the Second Closing Shares,
the Third Closing Shares, the Additional Shares, the Milestone Shares, the
Warrants and the Underlying Shares.

     “Securities Act” shall have the meaning assigned to such term in the
recitals hereto.

     “Series B Preferred Stock” means the issued and outstanding shares of
Series B Preferred Stock, par value $0.01 per share, of the Company.

     “Series C Preferred Stock” means the issued and outstanding shares of
Series C Preferred Stock, par value $0.01 per share, of the Company.

     “Series D Preferred Stock” means the issued and outstanding shares of the
Company’s Series D 8% Convertible Preferred Stock, par value $0.01 per share, of
the Company.

     “Series E Preferred Stock” means the issued and outstanding shares of the
Company’s Series E Convertible Voting Preferred Stock, par value $0.01 per
share, of the Company.

     “Shareholder Approval” means the Authorized Share Approval and any other
approval as may be required by the applicable rules and regulations of the
Trading Market from the

11



--------------------------------------------------------------------------------



shareholders of the Company with respect to the transactions contemplated by the
Transaction Documents.

     “Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act.

     “Special Meeting of Stockholders” means the special meeting of the
Company’s stockholders to be called and held by the Company pursuant to Section
4.10 hereof.

     “Subsidiary” means any entity in which the Company holds greater than fifty
percent (50%) of voting securities, or of which representatives or designees of
the Company constitute a majority of such entity’s board of directors or other
governing body, each of which is set forth on Schedule 3.1(a) of the Company
Disclosure Schedules and shall, where applicable, also include any direct or
indirect subsidiary of the Company formed or acquired after the date hereof.

     “Superior Proposal” means any proposal (on its most recently amended or
modified terms, if amended or modified) by any Person which is not an Affiliate
of the Company (i) involving the acquisition of a majority equity interest in,
or all or substantially all of the assets and liabilities of, the Company, and
(ii) with respect to which the Board of Directors (A) determines in good faith
that such proposal, if accepted, is reasonably likely to be consummated on a
timely basis, taking into account all legal, financial, regulatory and other
aspects of such proposal and the Person or Persons making such proposal, and (B)
determines in its good faith judgment to be more favorable to the Company’s
stockholders than the transactions contemplated by this Agreement and the other
Transaction Documents taking into account all relevant factors (including
whether, in the good faith judgment of the Board of Directors, the Person or
Persons making such proposal is reasonably able to finance the transaction, and
any proposed changes to this Agreement that may be proposed by the Purchaser in
response to such proposal).

     “Supplemental Company Schedules” shall have the meaning assigned to such
term in Section 4.17(a) .

     “Taxes” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative, minimum, add-on minimum, sales, use,
transfer, registration, ad valorem, value added, excise, natural resources,
severance, stamp, occupation, premium, windfall profit, environmental (including
taxes under Section 59A of the Code), customs duties, real property, personal
property, capital stock, employment, profits, withholding, disability,
intangibles, withholding, social security, unemployment, disability, payroll,
license, employee or other tax or levy, of any kind whatsoever, including any
interest, penalties, or additions to tax in respect of the foregoing whether
disputed or not.

     “Tax Returns” means any report, return (including information return),
claim for refund, declaration or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendments thereof.

     “TD Bank” shall have the meaning set forth in Section 2.2(b)(iii) .

12



--------------------------------------------------------------------------------



     “TD Loan Agreement” shall have the meaning set forth in Section 2.2(b)(iii)
.

     “Ten Percent Stockholders” means the holders of ten percent (10%) or more
of the issued and outstanding shares of Common Stock on the Initial Closing
Date, after giving effect to the conversion of the Outstanding Preferred Stock
into Common Stock in accordance with the Conversion Notices.

     “Term” shall have the meaning set forth in Section 5.1(a) .

     “Third Closing” means the closing of the purchase and sale of the Third
Closing Shares pursuant to Section 2.5.

     “Third Closing Date” means the first Trading Day following the one year
anniversary of the Initial Closing Date, provided that all conditions precedent
to (i) the Purchaser’s obligation to purchase the Third Closing Shares have been
satisfied or waived by the Purchaser and (ii) the Company’s obligation to issue
and deliver the Third Closing Shares have been satisfied or waived by the
Company.

     “Third Closing Shares” means the shares of Series E Preferred Stock to be
purchased by the Purchaser and issued and sold by the Company on the Third
Closing Date pursuant to Section 2.5 hereof.

     “Trading Day” means a day on which the Common Stock is traded on the
Trading Market.

     “Trading Market” means the primary market or exchange on which the Common
Stock is listed or quoted for trading on the date in question, including the
American Stock Exchange, the Nasdaq Capital Market, the New York Stock Exchange,
the Nasdaq Global Market, the Nasdaq Global Select Market or the OTC Bulletin
Board.

     “Transaction Documents” means this Agreement and the Warrants.

     “Transfer” means, as to any share of Series E Preferred Stock purchased by
the Purchaser hereunder, to directly or indirectly sell, assign, transfer,
offer, grant a participation in, mortgage, pledge, hypothecate, create a
security interest in or Lien upon, encumber, donate, contribute, place in trust,
enter into any voting agreement in respect of, or otherwise dispose of, such
share of Series E Preferred Stock, provided, however, (i) the conversion by the
Holder of any shares of Series E Preferred Stock into Common Stock shall not be
deemed a “Transfer” for purposes hereof and (ii) any sale, transfer conveyance,
assignment or other disposition in connection with a Fundamental Transaction
shall not be deemed a “Transfer” hereunder.

     “Transfer Agent” means Jersey Transfer and Trust Company.

     “Underlying Shares” means the shares of Common Stock issuable upon exercise
of the Warrants.

     “Voting Agreement” means the written agreement, in the form of Exhibit D
attached hereto, of all of the Company’s officers, directors and Ten Percent
Stockholders to vote all

13



--------------------------------------------------------------------------------



Common Stock over which such Persons have voting control (i) as of the record
date for the Special Meeting of Stockholders in favor of the Authorized Share
Approval and Shareholder Approval and (ii) for the election or appointment of
the Purchaser Directors to the Board of Directors.

     “Warrant(s)” means, individually and collectively, the Common Stock
purchase warrant, in the form of Exhibit E attached hereto, to be executed and
delivered by the Company to the Purchaser in accordance with Sections
2.2(a)(iv), 2.4(a)(iii), 2.6(a)(iii), 2.10(a) and 2.10(b) hereof, which Warrants
shall, subject to the terms therein, be exercisable immediately upon issuance
and have a term of exercise equal to seven (7) years from the date of issuance.

ARTICLE II
PURCHASE AND SALE

     2.1 Initial Closing. On the Initial Closing Date, upon the terms and
subject to the conditions set forth herein, the Company agrees to issue and
sell, and the Purchaser agrees to purchase, One Thousand (1,000) shares of
Series E Preferred Stock. In consideration of the issuance and sale by the
Company of the Initial Closing Shares, the Purchaser agrees to pay to the
Company the sum of One Million Dollars ($1,000,000.00) by wire transfer in
accordance with the Company Wire Transfer Instructions. Upon satisfaction of the
applicable conditions set forth in this Article II, the Initial Closing shall
occur at the offices of the Purchaser Counsel, or such other location as the
parties shall mutually agree.

     2.2 Initial Closing Deliveries.

          (a) On the Initial Closing Date, the Company shall deliver or cause to
be delivered to the Purchaser the following:

     (i) this Agreement duly executed by the Company;

     (ii) a legal opinion of Company Counsel, which shall be reasonably
satisfactory to the Purchaser and Purchaser Counsel;

     (iii) a certificate evidencing the Initial Closing Shares, registered in
the name of the Purchaser;

     (iv) a Warrant registered in the name of the Purchaser to purchase up to
Forty Million (40,000,000) shares of Common Stock at an exercise price of Six
and 25/100 Cents ($0.0625) per share;

     (v) the Conversion Notices;

     (vi) the Voting Agreement;

     (vii) a certificate, duly executed by its Chief Executive Officer,
certifying as to the satisfaction of the conditions set forth in Sections
2.11(b) and 2.12(a);

14



--------------------------------------------------------------------------------



     (viii) a certificate executed by its Secretary having attached thereto (A)
the Company’s Certificate of Incorporation and the Certificate of Designation,
each certified by the Secretary of State of the State of Delaware, as in effect
at the Initial Closing Date, (B) the Company’s By-Laws as in effect at the
Initial Closing Date, (C) resolutions approved by the Board of Directors
authorizing the transactions contemplated hereby, including the appointment of
the Purchaser Directors, and (D) good standing certificate with respect to the
Company from the Secretary of State of the States of Delaware and New Jersey;

     (ix) pursuant to Section 4.17(a), the Supplemental Company Schedules; and

     (x) the Identified Products Letter.

          (b) On the Initial Closing Date, the Purchaser shall deliver or cause
to be delivered to the Company the following:

     (i) this Agreement duly executed by Parent and the Purchaser;

     (ii) the sum of One Million Dollars ($1,000,000.00) by wire transfer in
accordance with the Company Wire Transfer Instructions;

     (iii) written confirmation from TD Bank, N.A. (“TD Bank”) stating (A) that
the transactions contemplated by this Agreement and the other Transaction
Documents do not violate any of the terms or conditions of that certain Loan and
Security Agreement, dated as of July 18, 2009 (the “TD Loan Agreement”), by and
among the Parent, Epic RE Holdco, LLC, a Delaware limited liability company, and
TD Bank or any of the transactions contemplated thereby, (B) the amount of the
loan facility committed to the Parent or its Affiliates pursuant to the TD Loan
Agreement, and (C) the amount of such loan facility which remains available to
the Parent or its Affiliates under the TD Loan Agreement as of the Initial
Closing Date; and

     (iv) the Identified Products Letter.

     2.3 Second Closing. On the Second Closing Date, upon the terms and subject
to the conditions set forth herein, the Company agrees to issue and sell, and
the Purchaser agrees to purchase, One Thousand (1,000) shares of Series E
Preferred Stock Price. In consideration of the issuance and sale by the Company
of the Second Closing Shares, the Purchaser agrees to pay to the Company the sum
of One Million Dollars ($1,000,000.00) by wire transfer in accordance with the
Company Wire Transfer Instructions. Upon satisfaction of the applicable
conditions set forth in Article II hereof, the Second Closing shall occur at the
offices of the Purchaser Counsel, or such other location as the parties shall
mutually agree.

15



--------------------------------------------------------------------------------



     2.4 Second Closing Deliveries.

          (a) On the Second Closing Date, the Company shall deliver or cause to
be delivered to the Purchaser the following:

     (i) a legal opinion of Company Counsel, which shall be reasonably
satisfactory to the Purchaser and Purchaser Counsel;

     (ii) a certificate evidencing the Second Closing Shares, registered in the
name of the Purchaser;

     (iii) a Warrant registered in the name of the Purchaser to purchase up to
Forty Million (40,000,000) shares of Common Stock at an exercise price of Six
and 25/100 Cents ($0.0625) per share;

     (iv) a certificate, duly executed by the inspectors of election appointed
for the Special Meeting of Stockholders, certifying the receipt by the Company
of the Shareholder Approval;

     (v) a certificate, duly executed by its Chief Executive Officer, certifying
as to the satisfaction of the conditions set forth in Sections 2.11(b) and
2.12(b);

     (vi) a certificate executed by its Secretary having attached thereto (A)
the Company’s Certificate of Incorporation, certified by the Secretary of State
of the State of Delaware, as in effect at the Second Closing Date and evidencing
the Authorized Share Approval, (B) the Company’s By-Laws as in effect at the
Second Closing Date, (C) resolutions approved by the Board of Directors
authorizing the transactions contemplated hereby, and (D) good standing
certificate with respect to the Company from the Secretary of State of the
States of Delaware and New Jersey; and

     (vii) pursuant to 4.17(a), the Supplemental Company Schedules.

          (b) On the Second Closing Date, the Purchaser shall deliver or cause
to be delivered to the Company the following:

     (i) the sum of One Million Dollars ($1,000,000.00) by wire transfer in
accordance with the Company Wire Transfer Instructions; and

     (ii) a certificate executed by each of the Parent and the Purchaser
certifying as to the accuracy on such Second Closing Date of the representations
and warranties of the Parent and the Purchaser contained in Sections 3.2(o),
3.2(p), 3.2(q) and 3.2(r) .

     2.5 Third Closing. On the Third Closing Date, upon the terms and subject to
the conditions set forth herein, the Company agrees to issue and sell, and the
Purchaser agrees to purchase, One Thousand (1,000) shares of Series E Preferred
Stock. In consideration of the issuance and sale by the Company of the Third
Closing Shares, the Purchaser agrees to pay to the

16



--------------------------------------------------------------------------------



Company the sum of One Million Dollars ($1,000,000.00) by wire transfer in
accordance with the Company Wire Transfer Instructions. Upon satisfaction of the
applicable conditions set forth in Article II hereof, the Third Closing shall
occur at the offices of the Purchaser Counsel, or such other location as the
parties shall mutually agree.

     2.6 Third Closing Deliveries.

          (a) On the Third Closing Date, the Company shall deliver or cause to
be delivered to the Purchaser the following:

     (i) a legal opinion of Company Counsel, which shall be reasonably
satisfactory to the Purchaser and Purchaser Counsel;

     (ii) a certificate evidencing the Third Closing Shares, registered in the
name of the Purchaser;

     (iii) a Warrant registered in the name of the Purchaser to purchase up to
Forty Million (40,000,000) shares of Common Stock at an exercise price of Six
and 25/100 Cents ($0.0625) per share;

     (iv) a certificate, duly executed by its Chief Executive Officer,
certifying as to the satisfaction of the conditions set forth in Sections
2.11(b) and 2.12(c);

     (v) a certificate executed by its Secretary having attached thereto (A) the
Company’s Certificate of Incorporation, certified by the Secretary of State of
the State of Delaware, as in effect at the Third Closing Date, (B) the Company’s
By-Laws as in effect at the Third Closing Date, (C) resolutions approved by the
Board of Directors authorizing the transactions contemplated hereby, and (D)
good standing certificate with respect to the Company from the Secretary of
State of the States of Delaware and New Jersey; and

     (vi) pursuant to Section 4.17(a), the Supplemental Company Schedules.

          (b) On the Third Closing Date, the Purchaser shall deliver or cause to
be delivered to the Company the following:

     (i) the sum of One Million Dollars ($1,000,000.00) by wire transfer in
accordance with the Company Wire Transfer Instructions; and

     (ii) a certificate executed by each of the Parent and the Purchaser
certifying as to the accuracy on such Third Closing Date of the representations
and warranties of the Parent and the Purchaser contained in Sections 3.2(o),
3.2(p), 3.2(q) and 3.2(r) .

     2.7 Additional Shares. Within ten (10) Business days following the last day
of each calendar quarter, beginning with the first calendar quarter following
the Initial Closing Date (each such date, an “Additional Closing Date”) and
continuing for each of the eleven (11)

17



--------------------------------------------------------------------------------



calendar quarters thereafter, upon the terms and subject to the conditions set
forth herein, the Company agrees to issue and sell, and the Purchaser agrees to
purchase, Sixty Two and one-half (62.5) shares of Series E Preferred Stock. In
consideration of the issuance and sale by the Company of the Additional Shares,
the Purchaser agrees to pay to the Company at each Additional Closing the sum of
Sixty Two Thousand Five Hundred Dollars ($62,500.00) by wire transfer in
accordance with the Company Wire Transfer Instructions. The total number of
Additional Shares shall be Seven Hundred Fifty (750) and the total consideration
to be paid by the Purchaser therefor shall be Seven Hundred Fifty Thousand
Dollars ($750,000.00) . Upon satisfaction of the applicable conditions set forth
in Article II hereof, each Additional Closing shall occur at the offices of the
Purchaser Counsel, or such other location as the parties shall mutually agree.

     2.8 Additional Closing Deliveries.

          (a) On each Additional Closing Date, the Company shall deliver or
cause to be delivered to the Purchaser the following:

     (i) a certificate evidencing the Additional Closing Shares, registered in
the name of the Purchaser;

     (ii) a certificate, duly executed by its Chief Executive Officer,
certifying as to the satisfaction of the conditions set forth in Sections
2.11(b) and 2.12(d);

     (iii) a certificate executed by its Secretary having attached thereto
resolutions approved by the Board of Directors authorizing the transactions
contemplated hereby; and

     (iv) pursuant to Section 4.17(a), the Supplemental Company Schedules.

          (b) On each Additional Closing Date, the Purchaser shall deliver or
cause to be delivered to the Company the following:

     (i) the sum of Sixty Two Thousand Five Hundred Dollars ($62,500.00) by wire
transfer in accordance with the Company Wire Transfer Instructions; and

     (ii) a certificate executed by each of the Parent and the Purchaser
certifying as to the accuracy on such Additional Closing Date of the
representations and warranties of the Parent and the Purchaser contained in
Sections 3.2(o), 3.2(p), 3.2(q) and 3.2(r) .

     2.9 Offer to Holders of Outstanding Preferred Stock.

          (a) Between the date hereof and the Initial Closing Date, the Company
shall use its best efforts to obtain the agreement of the holders of the
Outstanding Preferred Stock to convert all of their shares of Outstanding
Preferred Stock into Common Stock in accordance with

18



--------------------------------------------------------------------------------



the respective terms of the Outstanding Preferred Stock. Such conversion may be
contingent upon, and effective as of, the Initial Closing.

          (b) Each holder of Outstanding Preferred Stock who elects to convert
their shares of Outstanding Preferred Stock as of the Initial Closing Date shall
be entitled to receive from the Company a Conversion Warrant. The Conversion
Warrant shall (i) entitle the holder thereof to purchase a number of shares of
Common Stock equal to one hundred percent (100%) of the number of shares of
Common Stock received by the holder upon conversion of their shares of
Outstanding Preferred Stock as of the Initial Closing Date, (ii) have an
exercise price of Twenty Five cents ($0.25) per share, (iii) have a “cashless”
feature, (iv) have a term of five (5) years from the date of issuance, and (v)
not require the Company to register the shares of Common Stock issuable upon
exercise thereof.

     2.10 Milestone Shares and Warrants. In consideration of the Parent’s
covenants and agreements set forth in Article V, the Company agrees to issue the
Milestone Shares and Warrants set forth in this Section 2.10 (as such Milestone
Shares and Warrants may be adjusted from time to time for any stock splits,
stock dividends, reclassifications and the like):

          (a) With respect to each Identified CR Product and Additional CR
Product developed by the Parent at the Facility, (i) the Company agrees to issue
and deliver to the Purchaser a Warrant registered in the name of the Purchaser
to purchase up to Ten Million (10,000,000) shares of Common Stock at an exercise
price of Six and 25/100 Cents ($0.0625) per share within five (5) Business Days
following the receipt by the Company from the Parent of each Notice of
Acceptance for such Identified CR Product and/or Additional CR Product, up to a
maximum of four Warrants for an aggregate of Forty Million (40,000,000) shares,
and (ii) the Company agrees to issue to the Purchaser Seven Million (7,000,000)
shares of Common Stock, and deliver a certificate evidencing such shares
registered in the name of the Purchaser, within five (5) Business Days following
the receipt by the Company from the Parent of each Notice of Approval for such
Identified CR Product and/or Additional CR Product, up to a maximum of an
aggregate of Twenty Eight Million (28,000,000) shares.

          (b) With respect to each Identified IR Product and Additional IR
Product developed by the Parent at the Facility, (i) the Company agrees to issue
and deliver to the Purchaser a Warrant registered in the name of the Purchaser
to purchase up to Four Million (4,000,000) shares of Common Stock at an exercise
price of Six and 25/100 Cents ($0.0625) per share within five (5) Business Days
following the receipt by the Company from the Parent of each Notice of
Acceptance for such Identified IR Product and/or Additional IR Product, up to a
maximum of four Warrants for an aggregate of Sixteen Million (16,000,000)
shares, and (ii) the Company agrees to issue to the Purchaser Three Million
(3,000,000) shares of Common Stock, and deliver a certificate evidencing such
shares registered in the name of the Purchaser, within five (5) Business Days
following the receipt by the Company from the Parent of each Notice of Approval
for such Identified IR Products and/or Additional IR Products, up to a maximum
of an aggregate of Twelve Million (12,000,000) shares.

          (c) On or before any Milestone Delivery Date, the Purchaser shall
deliver or cause to be delivered to the Company a certificate executed by each
of the Parent and the Purchaser certifying as to the accuracy as of such
Milestone Delivery Date of the representations

19



--------------------------------------------------------------------------------



and warranties of the Parent and the Purchaser contained in Sections 3.2(o),
3.2(p), 3.2(q) and 3.2(r) .

          (d) Each date upon which the Company is obligated to deliver Milestone
Shares and/or Warrants to the Purchaser shall be hereinafter referred to as a
“Milestone Delivery Date” and each such delivery, a “Milestone Delivery.”

     2.11 General Conditions.

          (a) The obligations of the Company set forth in this Article II and in
connection with each Closing and Milestone Delivery are subject to the following
conditions being met or waived by the Company:

     (i) the accuracy in all material respects when made and on the Initial
Closing Date of the representations and warranties of each of the Parent and the
Purchaser contained herein, other than representation and warranties that are
qualified by “Material Adverse Effect” or “materiality,” which shall be true and
correct in all respects;

     (ii) all obligations, covenants and agreements of each of the Parent and
the Purchaser contained herein or the other Transaction Documents and required
to be performed at or prior to the applicable Closing Date and Milestone
Delivery Date shall have been performed in accordance with the terms set forth
herein or therein;

     (iii) no governmental entity, nor any federal or state court of competent
jurisdiction or arbitrator shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, executive order, decree, judgment,
injunction or arbitration award or finding or other order (whether temporary,
preliminary or permanent), in any case which is in effect and which prevents or
prohibits consummation of the transactions, or any of them, contemplated in this
Agreement;

     (iv) the delivery by the Parent and/or the Purchaser of the items set forth
in Sections 2.2(b), 2.4(b), 2.6(b) and 2.8(b) of this Agreement, as applicable;

     (v) there shall have been no filing by either the Parent or the Purchaser
of a voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors, or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation laws or statutes, or an answer admitting the material allegations of
a petition filed against either the Parent or the Purchaser in any proceeding
under any such law; and

     (vi) there shall have not been filed against either the Parent or the
Purchaser an involuntary petition seeking reorganization of either the Parent or
the Purchaser or the appointment of a receiver, trustee, custodian or liquidator
of

20



--------------------------------------------------------------------------------



either the Parent or the Purchaser or a substantial part of their respective
assets, or an involuntary petition under any bankruptcy, reorganization or
insolvency law of any jurisdiction, whether now or hereafter in effect (any of
the foregoing petitions being hereinafter referred to as an “Involuntary
Petition”), which such Involuntary Petition shall not have been contested within
ten (10) days, or dismissed within sixty (60) days, after it was filed.

          (b) The obligations of the Purchaser set forth in this Article II and
in connection with each Closing and Milestone Delivery are subject to the
following conditions being met or waived by the Purchaser:

     (i) the accuracy in all material respects on each Closing Date and each
Milestone Delivery Date of the representations and warranties of the Company
contained herein, other than (A) representation and warranties that are
qualified by “Material Adverse Effect” or “materiality,” which shall be true and
correct in all respects, and (B) as such representations and warranties are
supplemented or amended by the Supplemental Company Schedules;

     (ii) all obligations, covenants and agreements of the Company contained
herein or the other Transaction Documents and required to be performed at or
prior to the applicable Closing Date and Milestone Delivery Date shall have been
performed in accordance with the terms set forth herein or therein;

     (iii) the delivery by the Company of the items set forth in Sections
2.2(a), 2.4(a), 2.6(a) and 2.8(a) of this Agreement, as applicable;

     (iv) the Company shall have obtained all requisite governmental approvals,
authorizations, consents and waivers, if any, required to consummate the
transactions contemplated herein;

     (v) no governmental entity, nor any federal or state court of competent
jurisdiction or arbitrator shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, executive order, decree, judgment,
injunction or arbitration award or finding or other order (whether temporary,
preliminary or permanent), in any case which is in effect and which prevents or
prohibits consummation of the transactions, or any of them, contemplated in this
Agreement;

     (vi) neither the Chief Executive Officer nor the Chief Financial Officer of
the Company shall have failed to provide, with respect to any SEC Report after
the date of this Agreement, any necessary certification in the form required
under the Sarbanes-Oxley Act;

     (vii) there shall have been no filing by the Company of a voluntary
petition in bankruptcy, or a petition or an answer seeking reorganization or an
arrangement with creditors, or to take advantage of any bankruptcy,

21



--------------------------------------------------------------------------------



reorganization, insolvency, readjustment of debt, dissolution or liquidation
laws or statutes, or an answer admitting the material allegations of a petition
filed against it in any proceeding under any such law;

     (viii) there shall have not been filed against the Company an Involuntary
Petition, which such Involuntary Petition shall not have been contested within
ten (10) days, or dismissed within sixty (60) days, after it was filed; and

     (ix) there shall not be any suit, claim, action, proceeding or
investigation instituted, commenced, pending or threatened by or before any
domestic or foreign governmental, administrative, judicial or regulatory
authority that would or that seeks or is reasonably likely to (i) impose
material limitations on the ability of Parent or Purchaser to consummate the
transactions contemplated by the Transaction Documents, (ii) restrain, enjoin,
prevent, prohibit or make illegal, or impose material limitations on, the
consummation of the transactions contemplated by the Transaction Documents, or
the ability of the Company to operate its business in the manner presently
conducted, or (iii) find or impose material criminal, civil, common law or
administrative liability related to goods or services provided by the Company to
its customers.

     2.12 Additional Closing Conditions.

          (a) The obligation of the Purchaser to purchase the Initial Closing
Shares is subject to the further condition precedent that on or prior to the
Initial Closing Date (i) all of the outstanding Series B Preferred Stock and
Series C Preferred Stock shall have been converted into an aggregate of
9,182,652 shares of Common Stock in accordance with the terms thereof, (ii) such
number of shares of outstanding Series D Preferred Stock as the Purchaser shall
determine, in its sole discretion, shall have been converted into Common Stock
in accordance with the terms thereof, (iii) the Company shall have effected the
delisting of the Common Stock from the American Stock Exchange (now known as
NYSE Alternext U.S) and the Trading Market shall be such Trading Market as shall
be required under any agreement, instrument or security to which the Company may
be a party or may be bound and (iv) none of the transactions contemplated by
this Agreement or the other Transaction Documents require the consent or
approval of the “Purchasers” under (w) the Securities Purchase Agreement, dated
as of March 15, 2006, among the Company and the “Purchasers” identified therein,
(x) the Securities Purchase Agreement, dated as of April 24, 2007, among the
Company and the “Purchasers” identified therein, (y) the Securities Purchase
Agreement, dated as of July 17, 2007, among the Company and the “Purchasers”
identified therein, and (z) the Securities Purchase Agreement, dated as of
September 15, 2008, among the Company and the “Purchasers” identified therein.

          (b) The obligation of the Purchaser to purchase the Second Closing
Shares is subject to the further condition precedent that (i) the Initial
Closing shall have occurred in accordance with the terms set forth herein and
(ii) the Shareholder Approval shall have been obtained no later than the six (6)
month anniversary of the Initial Closing Date.

22



--------------------------------------------------------------------------------



          (c) The obligation of the Purchaser to purchase the Third Closing
Shares is subject to the further condition precedent that the Initial Closing
and the Second Closing shall have occurred in accordance with the terms set
forth herein.

          (d) The obligation of the Purchaser to purchase the Additional Shares
is subject to the further condition that (i) each of the Closings which,
pursuant to the terms hereof, should have occurred prior to each Additional
Closing Date shall have occurred in accordance with the terms set forth herein
and (ii) as to each Additional Closing Date following the Third Closing Date,
there shall have been no Material Adverse Effect with respect to the Company
since the Third Closing Date.

          (e) All conditions precedent to the obligations of the Purchaser and
Parent set forth herein are for the sole benefit of such parties and may be
waived, in whole or in part, by such parties in their sole and absolute
discretion. The waiver of any such condition, in whole or in part, any at any
time or from time to time, shall not act or serve as a waiver of such condition
at any other time and any and all such waivers must be in writing and signed by
a duly authorized officer or representative of such parties.

     2.13 Company Loans. (a) If the Company determines, in its reasonable
judgment, that additional funding is required for the development of its
pharmaceutical products, then, as an integral part of the transactions
contemplated by this Agreement, subject to the mutual agreement of the Company
and Parent, either:

     (i) the Company shall issue, and the Purchaser shall purchase, such
additional number of shares of Series E Preferred Stock or Common Stock from the
Company, upon such terms and conditions as may be agreed upon by the Company and
Parent; or

     (ii) On or after September 15, 2011, the Parent shall provide a loan to the
Company, in an aggregate principal amount not to exceed $1,000,000, which such
loan shall (A) have an interest rate equal to the then prime interest rate as
published in the Wall Street Journal on the date of such loan, (B) mature on the
second (2nd) anniversary of date of such loan, and (C) be on such other terms
and conditions which are customary and reasonable to loans of a similar nature
and which are mutually agreed upon between Parent and the Company.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

     3.1 Representations and Warranties of the Company. Except as set forth in
the disclosure schedules delivered to the Purchaser concurrently herewith (the
“Company Disclosure Schedules”), as such Company Disclosure Schedules may be
supplemented or amended by any Supplemental Company Schedules in accordance with
Section 4.17(a), which such Company Disclosure Schedules and such Supplemental
Company Schedules, if any, shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to the Purchaser as of the date hereof and as of the Initial Closing
Date:

23



--------------------------------------------------------------------------------



          (a) Subsidiaries. All of the direct and indirect Subsidiaries of the
Company are set forth on Schedule 3.1(a) of the Company Disclosure Schedules.
The Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any Liens, and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities. If the Company has no
subsidiaries, then all other references in the Transaction Documents to the
Subsidiaries or any of them will be disregarded.

          (b) Organization and Qualification. The copies of the Company’s
Certificate of Incorporation, as amended, and Bylaws, as filed as exhibits to
the Company’s SEC Reports are complete and correct copies thereof as in effect
on the date hereof. Except as provided in Schedule 3.1(b) of the Company
Disclosure Schedules, true and complete copies of all minute books of the
Company and the Subsidiaries have been made available by the Company to the
Purchaser. The Company and each of the Subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation or
formation (as applicable), bylaws or other organizational or charter documents.
Each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in a Material Adverse Effect and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or its stockholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
other transactions

24



--------------------------------------------------------------------------------



contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
subject to the Authorized Share Approval or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

          (e) Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the notice and/or application(s) to each applicable Trading
Market for the issuance and sale of the Securities and the listing of the
Underlying Shares for trading thereon in the time and manner required thereby,
(ii) the filing of Form D with the Commission and such filings as are required
to be made under applicable state securities laws, and (iii) Shareholder
Approval (clauses (i), (ii) and (iii) collectively, the “Required Approvals”).

          (f) Issuance of the Securities. Subject to the Authorized Share
Approval, the Securities are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents. On or before the Initial Closing Date, the Company will reserve from
its duly authorized capital stock a number of shares of Common Stock for
issuance of the Underlying Shares in respect of the Warrants being issued at the
Initial Closing at least equal to the Actual Minimum on the date hereof. After
the Authorized Share Approval, the Company will reserve from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares at least equal to the Actual Minimum on the date hereof.

          (g) Capitalization. The capitalization of the Company is as set forth
on Schedule 3.1(g) of the Company Disclosure Schedules. Except as set forth in
Schedule 3.1(g) of the Company Disclosure Schedules, the Company has not issued
any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans or the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plan. No Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transaction contemplated by the Transaction
Documents. Except as a result

25



--------------------------------------------------------------------------------



of the purchase and sale of the Securities or as set forth on Schedule 3.1(g) of
the Company Disclosure Schedules, there are no outstanding options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Other than the Shareholder
Approval, no further approval or authorization of any stockholder, the Board of
Directors or others is required for the issuance and sale of the Securities.
Except as set forth in Schedule 3.1(g) of the Company Disclosure Schedules,
there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

          (h) SEC Reports; Financial Statements. Except as set forth in Schedule
3.1(h) of the Company Disclosure Schedules, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as the Company was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. The
books, records and accounts of the Company (i) are in all material respects true
and correct, (ii) have been and are being maintained in accordance with
reasonable business practices and customary

26



--------------------------------------------------------------------------------



internal controls procedures on a basis consistent with prior years, and (iii)
accurately and fairly reflect the transactions and dispositions of the assets of
the Company. Except as set forth in SEC Reports, the Company maintains a system
of internal accounting controls sufficient to provide reasonable assurances
that: (i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary (1) to
permit preparation of financial statements in conformity with generally accepted
accounting principles or any other criteria applicable to such statements, and
(2) to maintain accountability for assets; and (iii) the amount recorded for
assets on the books and records of the Company is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.

          (i) Material Changes; Undisclosed Events, Liabilities or Developments.
Except as and to the extent set forth on the balance sheet of the Company as of
December 31, 2008 included in the Company’s Form 10-Q for the period ended
December 31, 2008 or the notes thereto (the “Company Balance Sheet”), the
Company has no liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) that would be required to be reflected on a
balance sheet or in notes thereto prepared in accordance with GAAP, except for
liabilities or obligations incurred in the ordinary course of business since
December 31, 2008 that would not, individually or in the aggregate, have a
Material Adverse Effect. Since December 31, 2008, except as specifically
disclosed in the SEC Reports filed subsequent to such date or Schedule 3.1(i) of
the Company Disclosure Schedules, the Company has conducted its businesses in
the ordinary course consistent with past practice and there has not been any:

                    (1) Material Adverse Effect or an event or development that
would, individually or in the aggregate, have a Material Adverse Effect;

                    (2) amendment to, or change in, the Company’s Certificate of
Incorporation or Bylaws;

                    (3) incurrence, creation or assumption by the Company of (i)
any mortgage, deed of trust, security interest, pledge, title retention device
or collateral assignment, (ii) any claim, lien, charge, restriction or other
encumbrance of any kind on any of the assets or properties of the Company other
than obligations or liabilities incurred in the ordinary course of the Company’s
business, or (iii) any indebtedness for borrowed money in excess of $10,000;

                    (4) offer, issuance or sale of any debt or equity securities
of the Company, or any options, warrants or other rights to acquire from the
Company, directly or indirectly, any debt or equity securities of the Company
(other than pursuant to the exercise of outstanding employee stock options in
accordance with the terms thereof);

                    (5) payment or discharge by the Company of any security
interest, lien, claim, or encumbrance of any kind on any asset or property of
the Company, or the payment or discharge of any liability other than in the
ordinary course of its business;

                    (6) purchase, license, sale, assignment or other disposition
or transfer (or any agreement or other arrangement for the purchase, license,
sale, assignment or

27



--------------------------------------------------------------------------------



other disposition or transfer) of any of the assets, properties or goodwill of
the Company other than in the ordinary course of its business;

                    (7) damage, destruction or loss of any property or asset,
whether or not covered by insurance, having (or likely with the passage of time
to have) a Material Adverse Effect;

                    (8) declaration, setting aside or payment of any dividend
on, or the making of any other distribution in respect of, the capital stock of
the Company, any split, combination or recapitalization of the capital stock of
the Company or any direct or indirect redemption, purchase or other acquisition
of any capital stock of the Company or any change in any rights, preferences,
privileges or restrictions of any outstanding security of the Company;

                    (9) change or increase in the compensation payable or to
become payable to any (i) of the officers or directors of the Company or (ii)
employees of the Company, except in connection with normal employee salary or
performance reviews and in the ordinary course of the Company’ business;

                    (10) making by the Company of any loan, advance or capital
contribution to, or any investment in, any officer, director or shareholder of
the Company or any firm or business enterprise in which any such person had a
direct or indirect material interest at the time of such loan, advance, capital
contribution or investment;

                    (11) entering into, material amendment of, relinquishment,
termination or non-renewal by the Company of any material Contract, other than
in the ordinary course of its business;

                    (12) assertion by any customer(s) of the Company of any
complaint regarding the Company’ services or products which, if substantiated,
would be likely to have a Material Adverse Effect;

                    (13) entering into by the Company of any transaction,
Contract or agreement that by its terms requires or contemplates a current
and/or future financial commitment, expense or obligation on the part of the
Company involving in excess of $100,000, other than in the ordinary course of
the Company’ business;

                    (14) any license, transfer or grant of a right under any
Intellectual Property Right of the Company; or

                    (15) any agreement made by the Company to provide exclusive
services to any person or not to engage in any business activity.

          (j) Litigation. Except as set forth in Schedule 3.1(j) of the Company
Disclosure Schedules, there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or

28



--------------------------------------------------------------------------------



foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor, to the knowledge of the Company, any director
or officer thereof, is or has been the subject of any Action involving a claim
of violation of or liability under federal or state securities laws or a claim
of breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

          (k) Labor Relations. No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No Company employee or consultant, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has
identified in Schedule 3.1(k) of the Company Disclosure Schedules and, if
written, has made available to Purchaser true and complete copies of all
employment, consulting and severance agreements with directors, officers or
employees of or consultants to the Company.

          (l) Compliance. Except as provided in Schedule 3.1(l), neither the
Company nor any Subsidiary (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect. Except as
provided in Schedule 3.1(l), the Company is in compliance in all material
respects with the applicable listing and corporate governance rules and
regulations of the applicable Trading Market.

29



--------------------------------------------------------------------------------



          (m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, licenses, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses, except where the failure to possess such permits
could not have or reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

          (n) Title to Assets. Except as set forth on Schedule 3.1(n) of the
Company Disclosure Schedules, the Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.

          (o) Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Company Intellectual Property Rights”). All such Company Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Company Intellectual Property Rights. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of the Company Intellectual Property Rights,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as provided in
Schedule 3.1(o), none of the Company’s registered, or applied for, Company
Intellectual Property Rights have expired or terminated or have been abandoned,
or are expected to expire or terminate or expected to be abandoned within three
years of the date of this Agreement. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company, being threatened
against the Company or its Subsidiaries regarding the Company Intellectual
Property Rights, except for any claim, action or proceeding which, if determined
against the Company, would not have a Material Adverse Effect. Schedule 3.1(o)
of the Company Disclosure Schedules contains a complete list of (i) all Company
registrations of any patents, copyrights, mask works, trademarks, service marks,
Internet domain names or Internet or World Wide Web URLs or addresses with any
governmental or quasi-governmental authority or other body; (ii) all
applications, registrations, filings and other formal actions made or taken
pursuant to federal, state and foreign laws by the Company to secure, perfect or
protect its interest in the Company Intellectual Property Rights, including,
without limitation, all patent applications, copyright applications, and
applications for registration of trademarks and service marks, (iii) all
unregistered copyrights, trademarks and service marks included within the
Company Intellectual Property Rights, (iv) all licenses, sublicenses and other
agreements as to which the Company is a

30



--------------------------------------------------------------------------------



party and pursuant to which any person is authorized to use any of the Company
Intellectual Property Rights, (v) all licenses, sublicenses and other agreements
as to which the Company is a party and pursuant to which the Company is
authorized to use any the Company Intellectual Property Rights of any third
party (excluding generally available off the shelf software) and (vi) all
applications, registrations, filings and other formal actions made or taken by
the Company or received by the Company from any governmental entity pursuant to
federal, state and foreign laws with respect to all Pharmaceutical Products
presently being manufactured by the Company.

          (p) Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage, and a summary of all such insurance
is set forth in Schedule 3.1(p) of the Company Disclosure Schedules. Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

          (q) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of US$60,000 per annum other than (i) for
payment of salary to officers and employees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) for other
employee benefits, including stock option agreements under any stock option plan
of the Company.

          (r) Certain Fees. Except as set forth on Schedule 3.1(r) of the
Company Disclosure Schedules, no brokerage or finder’s fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchaser shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section 3.1(r) that may be due in connection with the transactions
contemplated by the Transaction Documents.

          (s) Private Placement. Assuming the accuracy of the Purchaser
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

31



--------------------------------------------------------------------------------



          (t) Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

          (u) Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.

          (v) No Integrated Offering. Assuming the accuracy of the Purchaser’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

          (w) Taxes. The Company has duly and timely filed with the appropriate
Tax authorities or other governmental entities all Tax Returns required to be
filed by it. All such Tax Returns are complete and accurate in all respects,
except as would not, individually or in the aggregate, have a Material Adverse
Effect. All Taxes shown as due on such Tax Returns have been timely paid.
Subject to such exceptions as would not, individually or in the aggregate, have
a Material Adverse Effect, and except as set forth in Schedule 3.1(w), (i) the
unpaid Taxes of the Company as of the date of the most recent financial
statements (in each case, determining such liability for unpaid Taxes as of the
date of such financial statements) contained in the SEC Reports did not exceed
the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the balance sheets contained in such financial statements, (ii)
no deficiencies for Taxes with respect to the Company have been claimed,
proposed or assessed by a Tax authority or other governmental entity in writing,
(iii) no audit or other proceeding for or relating to any liability in respect
of Taxes of the Company is being conducted by any Tax authority or governmental
entity, and the Company has not received notification in writing that any such
audit or other proceeding is pending, (iv) neither the Company nor any
predecessor has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency, (v)
there are no Tax liens upon any property or assets of the Company except (A)
liens for current Taxes not yet due and payable, and (B) liens for Taxes that
are being contested in good faith by appropriate proceedings and for which
adequate reserves are being maintained in accordance with GAAP, (vi) the Company
currently is not the beneficiary of any extension of time within which to file
any Tax Return, (vii) the Company has no liability for the Taxes of any person
(other than members of the consolidated group of which the Company is the common
parent) under Treasury Regulation Section 1.1502 -6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise and (viii) the Company has withheld and paid all Taxes required to
have been withheld and paid in connection

32



--------------------------------------------------------------------------------



with amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party. No written claim has been made by an authority
in a jurisdiction where the Company does not file Tax Returns that it is or may
be subject to taxation by that jurisdiction. The Company has not been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period described in Section 897(c)(1)(A)(ii)
of the Code. The Company has not been a party to any distribution occurring
during the two (2) years preceding the date of this Agreement in which the
parties to such distribution treated the distribution as one to which Section
355 or 361 of the Code is applicable, in whole or in part. The Company has made
available to Purchaser correct and complete copies of all federal Tax Returns
for its past three (3) fiscal years. The Company is not a party to, is bound by
or has any obligation under any Tax sharing or Tax indemnity agreement or
similar contract or arrangement. The Company has not entered into any
transaction identified as a “listed transaction” for purposes of Treasury
Regulations Section 1.6011-4(b)(2) or 301.6111-2(b)(2).

          (x) No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchaser.

          (y) [INTENTIONALLY OMITTED]

          (z) Sarbanes-Oxley; Internal Accounting Controls. Each required form,
report and document containing financial statements that the Company has filed
with or furnished to the Commission was accompanied by the certifications then
required to be filed or furnished by the Company’s Chief Executive Officer and
Chief Financial Officer pursuant to the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated under such Act or the Exchange Act (collectively,
the “Sarbanes-Oxley Act”), and at the time of filing or submission of each such
certification, such certification (i) was true and accurate and complied with
the Sarbanes-Oxley Act, (ii) did not contain any qualifications or exceptions to
the matters certified therein, except as otherwise permitted under the
Sarbanes-Oxley Act, and (iii) has not been modified or withdrawn. As of the date
of this Agreement, neither the Company nor any of its officers has received
notice from any governmental entity questioning or challenging the accuracy,
completeness, content, form or manner of filing or furnishing of such
certifications. The Company’s disclosure controls and procedures (as defined in
Sections 13a-14(c) and 15d-14(c)of the Exchange Act) effectively enable the
Company to comply with, and the appropriate officers of the Company to make all
certifications required under, the Sarbanes-Oxley Act. Neither the Company nor,
to the Company’s knowledge, any director, officer, employee, auditor, accountant
or representative of the Company has received any written complaint, assertion
or claim alleging that the Company has engaged in improper or illegal accounting
or auditing practices or maintains improper or inadequate internal controls over
financial reporting (as defined in Exchange Act Rule 13a-15(f) and Rule
15a-15(f)).

          (aa) Application of Takeover Protections The Company’s certificate of
incorporation and by-laws, contain no provision relating to any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision. The Board of
Directors has not taken any action in order to render inapplicable any control
share acquisition, business combination, poison pill (including

33



--------------------------------------------------------------------------------



any distribution under a rights agreement) or other similar anti-takeover
provision under the Delaware General Corporation Law that is or could become
applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Securities and the Purchaser’s ownership of the Securities.

          (bb) Disclosure. All disclosure furnished by or on behalf of the
Company to the Purchaser regarding the Company, its business and the
transactions contemplated hereby, including the Company Disclosure Schedules to
this Agreement, is true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchaser neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

          (cc) Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, the Company’s
assets do not constitute unreasonably small capital to carry on its business as
now conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
the Company, and projected capital requirements and capital availability
thereof. The Company does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt). Assuming the receipt by the Company of
the proceeds from the sale of Securities hereunder, the Company has no knowledge
of any facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Initial Closing Date. Schedule 3.1(cc) of
the Company Disclosure Schedules sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. Schedule 3.1(cc) of
the Disclosure Schedule sets forth the Permitted Indebtedness of the Company
existing on the Initial Closing Date. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

          (dd) Accountants. The Company’s accounting firm is set forth on
Schedule 3.1(dd) of the Company Disclosure Schedules. To the knowledge and
belief of the Company, such accounting firm: (i) is a registered public
accounting firm as required by the Exchange Act and (ii) has expressed its
opinion with respect to the financial statements to be included in the Company’s
Annual Report for the year ended March 31, 2008.

34



--------------------------------------------------------------------------------



          (ee) [INTENTIONALLY OMITTED]

          (ff) No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and, except as set forth on Schedule
3.1(ff) of the Company Disclosure Schedules, the Company is current with respect
to any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

          (gg) Acknowledgment Regarding Purchaser’s Purchase of Securities. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

          (hh) [INTENTIONALLY OMITTED]

          (ii) Regulation M Compliance. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.

          (jj) FDA. Neither the Company nor any of its Subsidiaries is or has
been in violation of any United States or foreign, federal, state or local law,
statute, ordinance, rule, regulation, judgment, order, injunction, decree,
arbitration award, agency requirement, license or permit of any governmental
entity, including, without limitation, the Federal Food, Drug and Cosmetic Act,
as amended, and the regulations thereunder (“FDCA”), the United States Food and
Drug Administration (the “FDA”), the U.S. Drug Enforcement Administration (the
“DEA”), the United States Department of Health and Human Services (“HHS”),
Centers for Medicare and Medicaid Services (“CMS”), the HHS Office of Inspector
General, and other governmental entity rules, regulations and policies,
including, without limitation, laws, rules and regulations relating to
registration, investigational use, premarket clearance, licensure, or
application approval, good manufacturing practices, good laboratory practices,
good clinical practices, product listing, quotas, labeling, advertising, record
keeping, filing of reports, sales and marketing practices, off label promotion,
government health care program price reporting, pre-and post-marketing adverse
drug experience and adverse drug reaction reporting, as applicable, except for
violations that would not be reasonably likely to have, either individually or
in the aggregate, a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is debarred under the Generic Drug Enforcement Act of 1992 or
employs or uses the services of any individual who is debarred or, to the
Company’s knowledge, has engaged in any activity that

35



--------------------------------------------------------------------------------



would reasonably be expected to lead to debarment. No investigation or review
(other than routine inspections by the FDA or any other governmental entity
concerned with the safety, efficacy, reliability, manufacture, investigation,
sale or marketing of pharmaceuticals) by any governmental entity with respect to
the Company or any of its Subsidiaries is pending or, to the knowledge of the
Company, threatened, nor has any governmental entity indicated an intention to
conduct the same, except for those the outcome of which would not be reasonably
likely to have, either individually or in the aggregate, a Material Adverse
Effect. Neither the Company, any of its Subsidiaries nor, to the knowledge of
the Company, any of the agents, employees, vendors or suppliers of the Company
or any of its Subsidiaries have been excluded from participation in any federal
health care program, as defined under 42 U.S.C. §1320a-7b(f), for the provision
of items or services for which payment may be made under such federal health
care program, nor been debarred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded by any state or federal department or
agency. There is no pending, completed or, to the Company’s knowledge,
threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other governmental entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws
its approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product of the Company, (iii) imposes a clinical hold on any
clinical investigation by the Company or any of its Subsidiaries, (iv) enjoins
production at any facility of the Company or any of its Subsidiaries, (v) enters
or proposes to enter into a consent decree of permanent injunction with the
Company or any of its Subsidiaries, or (vi) otherwise alleges any violation of
any laws, rules or regulations by the Company or any of its Subsidiaries, and
which, either individually or in the aggregate, would have a Material Adverse
Effect. The Company has not been informed by the FDA that the FDA will prohibit
the marketing, sale, license or use in the United States of any product proposed
to be developed, produced or marketed by the Company.

          (kk) Stock Option Plans. Each stock option granted by the Company
under the Company’s stock option plan was granted (i) in accordance with the
terms of the Company’s stock option plan and (ii) with an exercise price at
least equal to the fair market value of the Common Stock on the date such stock
option would be considered granted under GAAP and applicable law. No stock
option granted under the Company’s stock option plan has been backdated. The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

          (ll) Employee Benefit Plans.

     (1) Schedule 3.1(ll) of the Company Disclosure Schedules sets forth a true
and complete list of each material “employee benefit plan” as defined in Section
3(3) of ERISA and any other plan, policy, program,

36



--------------------------------------------------------------------------------





practice, agreement, understanding or arrangement (whether written or oral)
providing material compensation or other material benefits to any current or
former director, officer, employee or consultant (or to any dependent or
beneficiary thereof of the Company), which are maintained, sponsored or
contributed to by the Company, or under which the Company has any material
obligation or liability, whether actual or contingent, including, without
limitation, all incentive, bonus, deferred compensation, vacation, holiday,
cafeteria, medical, disability, stock purchase, stock option, stock
appreciation, phantom stock, restricted stock or other stock-based compensation
plans, policies, programs, practices or arrangements (each a “Company Benefit
Plan”). Neither the Company, nor to the knowledge of the Company, any other
person or entity, has any commitment to establish, modify, change or terminate
any Company Benefit Plan, other than with respect to a modification, change or
termination required by ERISA or the Code. With respect to each Company Benefit
Plan, except as set forth in Schedule 3.1(ll) of the Company Disclosure
Schedules, the Company has delivered to Purchaser true, correct and complete
copies of (i) each Company Benefit Plan (or, if not written a written summary of
its material terms), including without limitation all plan documents, adoption
agreements, trust agreements, insurance contracts or other funding vehicles and
all amendments thereto, (ii) all current summary plan descriptions, including
any current summary of material modifications, (iii) the annual reports (Form
5500 series) for the most recent year filed or required to be filed under the
Code with respect to such Company Benefit Plan, (iv) the most recent actuarial
report or other financial statement relating to such Company Benefit Plan, (v)
the most recent determination or opinion letter, if any, issued by the Internal
Revenue Service with respect to any Company Benefit Plan and any pending request
for such a determination letter, (vi) the most recent nondiscrimination tests
performed under the Code (including 401(k) and 401(m) tests) for each Company
Benefit Plan, and (vii) all filings made with any governmental entity, including
but not limited any filings under the Voluntary Compliance Resolution or Closing
Agreement Program or the Department of Labor Delinquent Filer Program, within
the current or prior two calendar years.

     (2) Each Company Benefit Plan has been administered in all material
respects in accordance with its terms and all applicable laws, including ERISA
and the Code, and contributions required to be made under the terms of any of
the Company Benefit Plans have been timely made or, if not yet due, have been
properly reflected on the most recent balance sheet filed or incorporated by
reference in the SEC Reports. With respect to the Company Benefit Plans, no
event has occurred and, to the knowledge of the Company, there exists no
condition or set of circumstances in connection with which the Company could be
subject to any material liability (other than for routine benefit liabilities)
under the

37

--------------------------------------------------------------------------------





terms of, or with respect to, such Company Benefit Plans, ERISA, the Code or any
other applicable law.

     (3) Except as set forth in Schedule 3.1(ll) of the Company Disclosure
Schedules: (i) each Company Benefit Plan which is intended to qualify under
Section 401(a), Section 401(k), Section 401(m) or Section 4975(e)(6) of the Code
has either received a favorable determination letter from the Internal Revenue
Service as to its qualified status or the remedial amendment period for such
Company Benefit Plan has not yet expired, and each trust established in
connection with any Company Benefit Plan which is intended to be exempt from
federal income taxation under Section 501(a) of the Code is so exempt, and to
the Company’s knowledge no fact or event has occurred that has adversely
affected or could adversely affect the qualified status of any such Company
Benefit Plan or the exempt status of any such trust, (ii) to the Company’s
knowledge there has been no prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code and other than a transaction
that is exempt under a statutory or administrative exemption) with respect to
any Company Benefit Plan that could result in liability to the Company, (iii)
each Company Benefit Plan can be amended, terminated or otherwise discontinued
in accordance with its terms, (iv) no suit, administrative proceeding, action or
other litigation has been brought, or to the knowledge of the Company is
threatened, against or with respect to any such Company Benefit Plan, including
any audit or inquiry by the Internal Revenue Service or United States Department
of Labor (other than routine benefits claims), (v) no Company Benefit Plan is a
multiemployer pension plan (as defined in Section 3(37) of ERISA)
(“Multiemployer Plan”) or other pension plan subject to Title IV of ERISA and
none of the Company or any ERISA Affiliate has sponsored or contributed to or
been required to contribute to a Multiemployer Plan or other pension plan
subject to Title IV of ERISA, (vi) no material liability under Title IV of ERISA
has been incurred by the Company or any ERISA Affiliate that has not been
satisfied in full, and no condition exists that presents a material risk to the
Company or any ERISA Affiliate of incurring or being subject (whether primarily,
jointly or secondarily) to a material liability thereunder, (vii) none of the
assets of the Company or any ERISA Affiliate is, or may reasonably be expected
to become, the subject of any lien arising under ERISA or Section 412(n) of the
Code, (viii) neither the Company nor any ERISA Affiliate has any liability under
ERISA Section 502, (ix) all tax, annual reporting and other governmental filings
required by ERISA and the Code have been timely filed with the appropriate
Governmental Entity and all notices and disclosures have been timely provided to
participants, (x) all contributions and payments to such Company Benefit Plan
are deductible under Code sections 162 or 404, (xi) no amount is subject to tax
as unrelated business taxable income under Section 511 of the Code, and (xii) no
excise tax could be imposed upon the Company under Chapter

38

--------------------------------------------------------------------------------



43 of the Code, except, in the case of clauses (ii), (iii), (viii), (ix), (x),
(xi) and (xii), which would not, individually or in the aggregate, have a
Material Adverse Effect.

     (4) No amount that could be received (whether in cash or property or the
vesting of property), as a result of the consummation of the transactions
contemplated by this Agreement, by any employee, officer or director of the
Company who is a “disqualified individual” (as such term is defined in proposed
Treasury Regulation Section 1.280G -1) under any Company Benefit Plan could be
characterized as an “excess parachute payment” (as defined in Section 280G(b)(1)
of the Code).

     (5) Except as required by law, no Company Benefit Plan provides any of the
following retiree or post-employment benefits to any person: medical, disability
or life insurance benefits. No Company Benefit Plan is a voluntary employee
benefit association under Section 501(a)(9) of the Code. The Company and each
ERISA Affiliate are in material compliance with the requirements of the
applicable health care continuation and notice provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, and the regulations
(including proposed regulations) thereunder and any similar state law.

          (mm) Contracts. Schedule 3.1(mm) of the Company Disclosure Schedules
sets forth a list of each of the following Contracts to which the Company is a
party or to which the Company or any of its assets or properties is bound (the
“Company Material Contracts”) and the Company has delivered to Purchaser a true,
complete and correct copy of each Company Material Contract; provided, however,
that any Company Material Contract that has been filed as of the date hereof
with any SEC Report, as an exhibit or otherwise attached thereto, is deemed
delivered for purposes hereof:

     (1) any distributor, sales representative or similar agreement under which
any third party is authorized to sell, sublicense, lease, distribute, market or
take orders for, any product, services or technology of the Company;

     (2) any continuing Contract for the future purchase, sale, license,
provision or manufacture of products, material, supplies, equipment or services
requiring payment to or from the Company in an amount in excess of $100,000 per
annum;

     (3) any Contract or commitment in which the Company has granted or received
most favored customer pricing provisions or exclusive marketing or distribution
rights relating to any product or service, group of products or services, market
or geographic territory;

     (4) any Contract providing for the development of technology or
intellectual property for the Company, or the license of any technology

39



--------------------------------------------------------------------------------





or intellectual property to the Company, which technology or intellectual
property is used or incorporated (or is contemplated by the Company to be used
or incorporated) (i) in any product currently sold, licensed, leased,
distributed or marketed by the Company or (ii) to provide any service currently
provided or marketed by the Company (other than off-the-shelf software generally
available to the public at retail);

     (5) any joint venture or partnership contract or agreement or other
agreement which has involved or is reasonably expected to involve a sharing of
profits, expenses or losses with any other party;

     (6) any Contract or commitment for or relating to the employment of any
officer, employee or consultant of the Company or any other type of contract or
understanding with any officer, employee or consultant of the Company that is
not terminable by the Company without cost or other liability upon no more than
30 days prior notice;

     (7) any indenture, mortgage, trust deed, promissory note, loan agreement,
security agreement, guarantee or other agreement or commitment for the borrowing
of money, for a line of credit or for a leasing transaction of a type required
to be capitalized in accordance with Statement of Financial Accounting Standards
No. 13 of the Financial Accounting Standards Board;

     (8) any lease or other agreement under which the Company is lessee of or
holds or operates any items of tangible personal property or real property owned
by any third party and under which payments to such third party exceed $100,000
per annum;

     (9) any agreement or arrangement for the sale, licensing or leasing of any
assets, properties, products, services or rights having a value in excess of
$100,000 other than sale of inventory in the ordinary course of the Company’s
business;

     (10) any agreement that restricts the Company from engaging in any aspect
of its business, from participating or competing in any line of business or
market or that restricts the Company from engaging in any business in any market
or geographic area;

     (11) any agreement relating to the sale, issuance, grant, exercise, award,
purchase, repurchase or redemption of any shares of capital stock or other
securities of the Company or any options, warrants or other rights to purchase
or otherwise acquire any such shares of stock, other securities or options,
warrants or other rights therefore (other than stock options issued under the
Company’s stock option plan);

40

--------------------------------------------------------------------------------



     (12) any consulting or similar agreement under which the Company receives
any advice or services from a third party for a minimum annual compensation of
$100,000 per year or more; and

     (13) any Contract for the current or future sale, provision or manufacture
of products, material or supplies from the Company or in which the Company has
granted or received distribution rights, most favored customer pricing
provisions or exclusive marketing rights relating to any product or services,
group of products or services or territory.

     Neither the Company nor any of its Subsidiaries is in breach or default
under any of its Contracts or has received written notice or claims of such a
breach or default, nor, to the knowledge of the Company, is any other party to
any such contracts in breach or default thereunder, except in each case in such
a manner as, either individually or in the aggregate, is not reasonably likely
to have a Material Adverse Effect. Each Contract to which the Company or any of
its Subsidiaries is a party or by which it is bound that has not expired or
terminated by its terms is valid and in full force and effect, binding upon the
Company or such Subsidiary in accordance with its terms, and, to the knowledge
of the Company, binding upon the other parties thereto in accordance with its
terms, except where the failure to be valid and in full force and effect or not
binding, either individually or in the aggregate, is not reasonably likely to
have a Material Adverse Effect.

          (nn) Product Liability. No product liability claims have been asserted
in writing against the Company or any of its Subsidiaries or, to the knowledge
of the Company, threatened against the Company or any of its Subsidiaries
relating to any of their products or product candidates developed, tested,
manufactured, marketed, distributed or sold by the Company or any of its
Subsidiaries, except for claims that, either individually or in the aggregate,
are not reasonably likely to have a Material Adverse Effect. There is no
judgment, order or decree outstanding against the Company or any of its
Subsidiaries relating to product liability claims or assessments except for
judgments, orders or decrees that, either individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect.

          (oo) Environmental Matters. Except as would not, individually or in
the aggregate, have a Material Adverse Effect:

     (1) The Company (i) is in compliance with all, and is not subject to any
liability with respect to any, applicable Environmental Laws, (ii) holds or has
applied for all Environmental Permits necessary to conduct its current
operations, and (iii) is in compliance with its Environmental Permits.

     (2) The Company has not received any written notice, demand, letter, claim
or request for information alleging that the Company may be in violation of, or
liable under, any Environmental Law.

     (3) The Company (i) has not entered into or agreed to any consent decree or
order or is subject to any judgment, decree or judicial

41



--------------------------------------------------------------------------------



order relating to (A) compliance with Environmental Laws or Environmental
Permits or (B) the investigation, sampling, monitoring, treatment, remediation,
removal or cleanup of Hazardous Materials and no investigation, litigation or
other proceeding is pending or, to the knowledge of the Company, threatened with
respect thereto, or (ii) is not an indemnitor in connection with any claim
threatened or asserted in writing by any third-party indemnitee for any
liability under any Environmental Law or relating to any Hazardous Materials.

     (4) None of the real property owned or leased by the Company is, to the
knowledge of the Company, listed or proposed for listing on the “National
Priorities List” under CERCLA, as updated through the date hereof, or any
similar state or foreign list of sites requiring investigation or cleanup.

     (5) To the knowledge of the Company, there are no past or present
conditions, circumstances, or facts that may (i) interfere with or prevent
continued compliance by the Company with Environmental Laws and the requirements
of Environmental Permits, (ii) give rise to any liability or other obligation
under any Environmental Laws, or (iii) form the basis of any claim, action,
suit, proceeding, or investigation against or involving the Company based on or
related to any Environmental Law.

     3.2 Representations and Warranties of the Parent and the Purchaser. Except
as set forth in the disclosure schedules delivered to the Company concurrently
herewith (the “Epic Disclosure Schedules”), which such Epic Disclosure Schedules
shall be deemed a part hereof and to qualify any representation or warranty
otherwise made herein to the extent of such disclosure, the Parent and the
Purchaser, jointly and severally, hereby make the representations and warranties
set forth below to the Company as of the date hereof and the Initial Closing
Date:

          (a) Wholly-Owned Subsidiary; Operations of the Purchaser. The Parent
owns, directly or indirectly, all of the membership interests or other equity
interests in the Purchaser free and clear of any Liens, and all the issued and
outstanding membership interests of the Purchaser are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. The Purchaser has not engaged in business
activities other than as contemplated by this Agreement and the other
Transaction Documents and has conducted its operations only as contemplated by
this Agreement and the other Transaction Documents and has no liabilities or
obligations, other than as set forth in this Agreement or the other Transaction
Documents to which it is a party or by which it is bound.

          (b) Organization and Qualification. Each of the Parent and the
Purchaser is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use their respective properties and assets and to carry on
their respective business as currently conducted. Neither the Parent nor the
Purchaser is in violation or default of any of the provisions of their
respective certificate or articles of incorporation or formation (as
applicable), bylaws or other organizational or charter documents. Each of the

42



--------------------------------------------------------------------------------



Parent and the Purchaser is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

          (c) Authorization; Enforcement. Each of the Parent and the Purchaser
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by each of the Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. The execution and
delivery of each of the Transaction Documents by each of the Parent and the
Purchaser and the consummation by each of the Parent and the Purchaser of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Parent and the Purchaser and no further
action is required by the Parent or Purchaser, their respective boards of
directors or, in the case of the Parent, its stockholders, and in the case of
the Purchaser, the holders of its membership interests, in connection therewith.
Each Transaction Document has been (or upon delivery will have been) duly
executed by each of the Parent and the Purchaser and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of each of the Parent and the Purchaser enforceable against
each of the Parent and the Purchaser in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

          (d) No Conflicts. Except as set forth in Schedule 3.2(d) of the Epic
Disclosure Schedules, the execution, delivery and performance of each of the
Transaction Documents by each of the Parent and the Purchaser and the
consummation by each of the Parent and the Purchaser of the other transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Parent’s or Purchaser’s certificate or articles of
incorporation or formation (as applicable), bylaws or other organizational or
charter documents or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of either the
Parent or the Purchaser, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a either a
Parent or Purchaser debt or otherwise) or other understanding to which either
the Parent or the Purchaser is a party or by which any property or asset of
either the Parent or the Purchaser is bound or affected, or (iii) conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which either the Parent or the Purchaser is subject (including federal and
state securities laws and regulations), or by which any property or asset of
either the Parent or the Purchaser is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not have or reasonably be expected
to result in a Material Adverse Effect.

43



--------------------------------------------------------------------------------



          (e) Compliance. Except as set forth in Schedule 3.2(e) of the Epic
Disclosure Schedules, neither the Parent nor the Purchaser (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by either
the Parent or the Purchaser), nor has either the Parent or the Purchaser
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, or (iii)
is not or has not been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.

          (f) Filings, Consents and Approvals. Except as set forth in Schedule
3.2(f) of the Epic Disclosure Schedules, neither the Parent nor the Purchaser is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by either the Parent or the Purchaser of
the Transaction Documents.

          (g) Strategic Transaction. Each of the Parent and the Purchaser
acknowledges that the Company is relying upon the representations and warranties
of each of the Parent and the Purchaser set forth in this Section 3.2 in
determining the applicability of such covenants to the transactions contemplated
by the Transaction Documents. As of the Initial Closing Date, the Parent is a
drug development company and the Purchaser is a wholly-owned subsidiary of the
Parent and that the businesses of each of the Parent and the Purchaser is
synergistic with the business of the Company. Neither the Parent nor the
Purchaser is in the primary business of investing in securities. The obligations
of each of the Parent and the Purchaser under this Agreement and the other
Transaction Documents shall be beneficial to the business of the Company.

          (h) Financial Statements, Schedule 3.2(h) of the Epic Disclosure
Schedule sets forth the financial statements of the Parent, which include the
audited balance sheet of the Parent as of December 31, 2008 and the related
audited statements of income, members’ equity and cash flows, respectively, of
the Parent, for the period from July 18, 2008 (inception) through December 31,
2008 (such financial statements, collectively, the “Parent Financial
Statements”) which fairly present in all material respects the financial
condition and position of the Parent at the dates and for the periods indicated;
and have been prepared in conformity with GAAP consistently applied throughout
the periods covered thereby, except as may be otherwise specified in such Parent
Financial Statements or the notes thereto and fairly present in all material
respects the financial position of the Parent on a consolidated basis with the
Purchaser as of and for the dates thereof and the results of operations and cash
flows for the periods then ended. Since the date of the most recent balance
sheet included as part of the Parent Financial Statements, there has not been to
the Parent’s knowledge any change in the assets, liabilities, financial
condition or operations of the Parent from that reflected in the Parent
Financial Statements, other than changes in the ordinary course of business,
none of which individually or

44



--------------------------------------------------------------------------------



in the aggregate would reasonably be expected to have a Material Adverse Effect.
Except as set forth in the balance sheet included in the Parent Financial
Statements, neither the Parent nor the Purchaser has liabilities or obligations
of any nature, whether absolute, accrued, contingent or otherwise and whether
due or to become due, of a nature required to be disclosed on a balance sheet or
in the related notes to the Parent Financial Statements, except as arising in
the ordinary course of business and which, individually or in the aggregate does
not have a Material Adverse Effect.

          (i) FDA. Neither the Parent nor the Purchaser is and has not been in
violation of any United States or foreign, federal, state or local law, statute,
ordinance, rule, regulation, judgment, order, injunction, decree, arbitration
award, agency requirement, license or permit of any governmental entity,
including, without limitation, the FDCA, the FDA, the DEA, the HHS, the CMS, the
HHS Office of Inspector General, and other governmental entity rules,
regulations and policies, including, without limitation, laws, rules and
regulations relating to registration, investigational use, premarket clearance,
licensure, or application approval, good manufacturing practices, good
laboratory practices, good clinical practices, product listing, quotas,
labeling, advertising, record keeping, filing of reports, sales and marketing
practices, off label promotion, government health care program price reporting,
pre- and post-marketing adverse drug experience and adverse drug reaction
reporting, as applicable, except for violations that would not be reasonably
likely to have, either individually or in the aggregate, a Material Adverse
Effect. Neither the Parent nor the Purchaser is debarred under the Generic Drug
Enforcement Act of 1992 or employs or uses the services of any individual who is
debarred or, to the knowledge of the Parent and/or the Purchaser, has engaged in
any activity that would reasonably be expected to lead to debarment. No
investigation or review (other than routine inspections by the FDA or any other
governmental entity concerned with the safety, efficacy, reliability,
manufacture, investigation, sale or marketing of pharmaceuticals) by any
governmental entity with respect to either the Parent or the Purchaser is
pending or, to the knowledge of the Parent and/or the Purchaser, threatened, nor
has any governmental entity indicated an intention to conduct the same, except
for those the outcome of which would not be reasonably likely to have, either
individually or in the aggregate, a Material Adverse Effect. Neither the Parent
nor the Purchaser has been, and, to the knowledge the Parent and/or the
Purchaser, none of the their respective agents, employees, vendors or suppliers
have been, excluded from participation in any federal health care program, as
defined under 42 U.S.C. §1320a-7b(f), for the provision of items or services for
which payment may be made under such federal health care program, nor been
debarred, suspended, proposed for debarment, declared ineligible, or voluntarily
excluded by any state or federal department or agency. There is no pending,
completed or, to the knowledge of the Parent and/or the Purchaser, threatened,
action (including any lawsuit, arbitration, or legal or administrative or
regulatory proceeding, charge, complaint, or investigation) against either the
Parent or the Purchaser, and neither the Parent nor the Purchaser has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product of either the Parent or the Purchaser,
(ii) withdraws its approval of, requests the recall, suspension, or seizure of,
or withdraws or orders the withdrawal of advertising or sales promotional
materials relating to, any Pharmaceutical Product of either the Parent or the
Purchaser, (iii) imposes a clinical hold on any clinical investigation by either
the

45



--------------------------------------------------------------------------------



Parent or the Purchaser, (iv) enjoins production at any facility of either the
Parent or the Purchaser, (v) enters or proposes to enter into a consent decree
of permanent injunction with either the Parent or the Purchaser, or (vi)
otherwise alleges any violation of any laws, rules or regulations by either the
Parent or the Purchaser, and which, either individually or in the aggregate,
would have a Material Adverse Effect. Neither the Parent nor the Purchaser has
been informed by the FDA that the FDA will prohibit the marketing, sale, license
or use in the United States of any product proposed to be developed, produced or
marketed by either the Parent or the Purchaser.

          (j) Litigation. There are no Actions pending or, to the knowledge of
the Parent and/or the Purchaser, threatened against or affecting either the
Parent or the Purchaser or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Parent nor the Purchaser nor, to the knowledge of the Parent and/or the
Purchaser, any of their respective directors or officers, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.

          (k) Title to Assets. Except as set forth in Schedule 3.2(k) of the
Epic Disclosure Schedules or the Parent Financial Statements, each of the Parent
and the Purchaser has good and marketable title in fee simple to all real
property owned by it that is material to the business of each of the Parent and
the Purchaser, as the case may be, and good and marketable title in all personal
property owned by it that is material to the business of each of the Parent and
the Purchaser, as the case may be, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by each of the Parent and the Purchaser and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Parent or the Purchaser are held by it under valid, subsisting and enforceable
leases with which it is in compliance.

          (l) Epic Material Contracts. Schedule 3.2(l) of the Epic Disclosure
Schedule sets forth a list of each of the following Contracts to which each of
the Parent and the Purchaser is a party or to which either the Parent or the
Purchaser or any of their respective assets or properties is bound (the “Epic
Material Contracts”) and either the Parent or the Purchaser has delivered to the
Company a true, complete and correct copy of each Epic Material Contract:

     (1) any indenture, mortgage, trust deed, promissory note, loan agreement,
security agreement, guarantee or other agreement or commitment for the borrowing
of money, for a line of credit or for a leasing transaction of a type required
to be capitalized in accordance with Statement of Financial Accounting Standards
No. 13 of the Financial Accounting Standards Board;

46



--------------------------------------------------------------------------------



     (2) any agreement that restricts either the Parent or the Purchaser from
engaging in any aspect of its business, from participating or competing in any
line of business or market or that restricts either the Parent or the Purchaser
from engaging in any business in any market or geographic area;

     (3) any agreement relating to the sale, issuance, grant, exercise, award,
purchase, repurchase or redemption of any shares of capital stock or other
securities of either the Parent or the Purchaser or any options, warrants or
other rights to purchase or otherwise acquire any such shares of stock, other
securities or options, warrants or other rights therefore (other than stock
options issued under any stock option plan of either the Parent or the
Purchaser);

     Neither the Parent nor the Purchaser is in breach or default under any of
the Epic Material Contracts or has received written notice or claims of such a
breach or default, nor, to the knowledge of the Parent and/or the Purchaser, is
any other party to any such contracts in breach or default thereunder, except in
each case in such a manner as, either individually or in the aggregate, is not
reasonably likely to have a Material Adverse Effect. Each Epic Material Contract
to which either the Parent or the Purchaser is a party or by which it is bound
that has not expired or terminated by its terms is valid and in full force and
effect, binding upon the Parent or the Purchaser, as applicable, in accordance
with its terms, and, to the knowledge of the Parent and/or the Purchaser,
binding upon the other parties thereto in accordance with its terms, except
where the failure to be valid and in full force and effect or not binding,
either individually or in the aggregate, is not reasonably likely to have a
Material Adverse Effect.

          (m) Patents and Trademarks. The Parent has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights necessary or material for use in
connection with its business and which the failure to so have could have a
Material Adverse Effect (collectively, the “Epic Intellectual Property Rights”).
All such Epic Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Epic Intellectual Property
Rights. The Parent has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of the Epic Intellectual Property
Rights, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
set forth in Schedule 3.2(m) of the Epic Disclosure Schedules, none of the
Parent’s registered, or applied for, Epic Intellectual Property Rights have
expired or terminated or have been abandoned, or are expected to expire or
terminate or expected to be abandoned within three years of the date of this
Agreement. There is no claim, action or proceeding being made or brought, or to
the knowledge of the Parent, being threatened against the Parent regarding the
Epic Intellectual Property Rights, except for any claim, action or proceeding
which, if determined against the Parent, would not have a Material Adverse
Effect. Schedule 3.2(m) of the Epic Disclosure Schedules contains a complete
list of (i) all the Parent’s registrations of any patents, copyrights, mask
works, trademarks, service marks, Internet domain names or Internet or World
Wide Web URLs or addresses with any governmental or quasi-governmental authority
or other body; (ii) all

47



--------------------------------------------------------------------------------



applications, registrations, filings and other formal actions made or taken
pursuant to federal, state and foreign laws by the Parent to secure, perfect or
protect its interest in the Epic Intellectual Property Rights, including,
without limitation, all patent applications, copyright applications, and
applications for registration of trademarks and service marks, (iii) all
unregistered copyrights, trademarks and service marks included within the Epic
Intellectual Property Rights, (iv) all licenses, sublicenses and other
agreements as to which the Parent is a party and pursuant to which any person is
authorized to use any of the Epic Intellectual Property Rights, (v) all
licenses, sublicenses and other agreements as to which the Parent is a party and
pursuant to which the Parent is authorized to use any the Epic Intellectual
Property Rights of any third party (excluding generally available off the shelf
software) and (vi) all applications, registrations, filings and other formal
actions made or taken by the Parent or received by the Parent from any
governmental entity pursuant to federal, state and foreign laws with respect to
all Pharmaceutical Products presently being manufactured by the Parent.

          (n) No Brokers. Neither the Parent nor the Purchaser has retained,
utilized or been represented by any broker or finder in connection with the
transactions contemplated by this Agreement.

          (o) Own Account. The Parent and the Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and that the Purchaser is
acquiring the Securities as principal for its own account and not with a view to
or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities (this representation and warranty
not limiting the Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law.

          (p) Purchaser Status. At the time the Purchaser was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises any Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act. Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.

          (q) Experience of Purchaser. Each of the Parent and the Purchaser,
either alone or together with their respective representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Each of the Parent and the Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment. Each of the Parent and the Purchaser has been
given the opportunity to ask questions of, and receive answers from, the Company
concerning the terms and conditions of the offer of the Securities and other
matters pertaining to such investment.

48



--------------------------------------------------------------------------------



          (r) General Solicitation. To the knowledge of the Parent and/or the
Purchaser, the Purchaser is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

          (s) Short Sales and Confidentiality Prior To The Date Hereof. Other
than the transaction contemplated hereunder, neither the Parent nor the
Purchaser has directly or indirectly, nor has any Person acting on behalf of or
pursuant to any understanding with either the Parent or the Purchaser, executed
any disposition, including Short Sales, in the securities of the Company during
the period commencing from the time that either the Parent or the Purchaser
first received a term sheet (written or oral) from the Company or any other
Person setting forth the material terms of the transactions contemplated
hereunder until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company (“Discussion Time”). Other than to other
Persons party to this Agreement and its financial and legal advisors, each of
the Parent and the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

     4.1 Transfer Restrictions.

          (a) The Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement.

          (b) The Purchaser agrees to the imprinting, so long as is required by
this Section 4.1(b), of a legend on any of the Securities in the following form:

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION

49



--------------------------------------------------------------------------------



REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON [EXERCISE] OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

          (c) Certificates evidencing the Underlying Shares shall not contain
any legend (including the legend set forth in Section 4.1(b) hereof): (i) while
a registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Underlying Shares
pursuant to Rule 144, or (iii) if such Underlying Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such Underlying
Shares and without volume or manner-of-sale restrictions, or (iv) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission).

          (d) Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom.

     4.2 Furnishing of Information. Until the earliest of the time that (i) the
Purchaser no longer owns Securities or (ii) the Warrants have expired, the
Company covenants to use its commercially reasonable efforts to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. As long as the Purchaser
owns Securities, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchaser and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchaser to sell the Securities under Rule 144. The Company further covenants
that it will use its commercially reasonable efforts take such further action as
any holder of Securities may reasonably request, to the extent required from
time to time to enable such Person to sell such Securities without registration
under the Securities Act within the requirements of the exemption provided by
Rule 144.

     4.3 Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchaser or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.

50



--------------------------------------------------------------------------------



     4.4 Exercise Procedures. The form of Notice of Exercise included in the
Warrants sets forth the totality of the procedures required of the Purchaser in
order to exercise the Warrants. No additional legal opinion or other information
or instructions shall be required of the Purchaser to exercise its Warrants. The
Company shall honor exercises of the Warrants and shall deliver Underlying
Shares in accordance with the terms, conditions and time periods set forth in
the Transaction Documents.

     4.5 Securities Laws Disclosure; Publicity. The Company shall, no later than
four Business Days following the date hereof, issue a press release describing
the material terms of the transactions contemplated hereby and the other
Transaction Documents, and a Current Report on Form 8-K disclosing the material
terms of the transactions contemplated hereby and thereby, and shall attach the
Transaction Documents thereto. The Company shall provide the Purchaser with a
draft of such press release prior to filing and provide an opportunity for
comments. Neither the Company nor the Purchaser shall issue any press release
regarding the transactions contemplated hereby or the other Transaction
Documents without the prior consent of the other party, which consent shall not
unreasonably be withheld or delayed, except (i) as required by federal
securities law in connection with the filing of final Transaction Documents
(including signature pages thereto) with the Commission and (ii) to the extent
such disclosure is required by law or Trading Market regulations, in which case
the Company shall provide the Purchaser with prior notice of such disclosure
permitted under this subclause (ii). Parent and the Purchaser shall timely make
all filings required under the Exchange Act in respect of the transactions
contemplated herein.

     4.6 Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that Purchaser is
an “Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents.

     4.7 Use of Proceeds. The Company shall use the net proceeds from the sale
of the Securities hereunder primarily for the development and clinical support
of Elite Pain Products (ELI -154 and ELI -216) and general corporate purposes
and not for the satisfaction of any portion of the Company’s debt (other than
payment of trade payables in the ordinary course of the Company’s business and
consistent with prior practices), to redeem Common Stock, Common Stock
Equivalents or Preferred Stock or to settle any outstanding litigation.

     4.8 Indemnification.

          (a) Subject to the provisions of this Section 4.8, the Company shall
indemnify and hold each of the Parent and the Purchaser and their respective
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Parent or the Purchaser (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other

51



--------------------------------------------------------------------------------



title) of such controlling persons (each, a “Epic Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Epic Party
may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents. The Company shall further
indemnify and hold each Epic Party harmless from any and all expenses incurred
by such Epic Party with respect to any proceeding instituted by such Epic Party,
in good faith, to enforce or interpret its rights to indemnification hereunder.

          (b) Subject to the provisions of this Section 4.8, each of the Parent
and the Purchaser shall, jointly and severally, indemnify and hold the Company
and its directors, officers, shareholders, members, partners, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Company Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Company Party may suffer or incur as a
result of or relating to any breach of any of the representations, warranties,
covenants or agreements made by the Purchaser in this Agreement or in the other
Transaction Documents. Each of the Parent and the Purchaser shall, jointly and
severally, further indemnify and hold each Company Party harmless from any and
all expenses incurred by such Company Party with respect to any proceeding
instituted by such Company Party, in good faith, to enforce or interpret its
rights to indemnification hereunder.

          (c) If any action shall be brought against any Epic Party or Company
Party in respect of which indemnity may be sought pursuant to this Agreement
(such party seeking indemnification hereunder, an “Indemnified Party”), such
Indemnified Party shall promptly notify the Company, the Parent or the Purchaser
(such party against whom indemnification is sought hereunder, an “Indemnifying
Party”) in writing, and the Indemnifying Party shall have the right to assume
the defense thereof with counsel of its own choosing reasonably acceptable to
the Indemnified Party. Any Indemnified Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party except to the extent that (i) the employment thereof has been
specifically authorized by the Indemnifying Party in writing, (ii) the
Indemnifying Party has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Indemnifying Party and the position of such
Indemnified Party, in which case the Indemnifying Party shall be responsible for
the reasonable fees and expenses of no more than one such separate counsel. The
Indemnifying Party will not be liable to any Indemnified Party under this
Agreement (y) for any settlement by a Indemnified Party effected without the
Indemnifying Party’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that a loss,

52



--------------------------------------------------------------------------------



claim, damage or liability is attributable to any Indemnified Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Indemnified Party in this Agreement or in the other Transaction Documents. The
indemnification rights of the an Indemnified Party under this Agreement shall be
deemed effective as of the date hereof and are independent of and in addition to
such rights and remedies as such Indemnified Party may have at law or in equity
for any fraud, misrepresentation, breach of warranty or failure to fulfill any
agreement or covenant hereunder on the part of any party hereto, expressly
including without limitation, such Indemnified Party’s right to seek specific
performance, rescission or restitution, none of which rights or remedies shall
be affected or diminished hereby. Notwithstanding any investigation or audit
conducted before or after the Closing Date or the decision of any party to
complete the transactions contemplated herein, each party shall be entitled to
rely upon the representations, warranties and agreements set forth herein.

          (d) No Indemnified Party shall make any claim for indemnification
unless the amount of such claim being made by such Indemnified Party exceeds
$50,000 in the aggregate (the “Basket”), in which event, such Indemnified Party
shall be entitled to seek indemnification for all amounts, including the Basket.

          (e) An Indemnifying Party shall not be liable to any Indemnified Party
under this Section 4.8 for any claim relating any breach of any of the
representations, warranties, covenants or agreements made by the Company, the
Parent or the Purchaser, as the case may be, in this Agreement or any of the
other Transaction Documents, unless the claim is asserted in writing by such
Indemnified Party no later than twelve (12) months after the Third Closing Date.

          (f) The maximum amount payable by an Indemnifying Party under this
Section 4.8 shall be $3,000,000, plus all direct costs and expenses, including
reasonable attorneys fees, incurred by the Indemnified Party in enforcing the
provisions hereof.

     4.9 Reservation and Listing of Securities.

          (a) Subject to the Authorized Share Approval, and except as otherwise
set forth in the Certificate of Designation, the Company shall use its
commercially reasonable efforts to maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may be required to fulfill its obligations in full under the
Transaction Documents.

          (b) If, after the Authorized Share Approval Date, on any date, the
number of authorized but unissued (and otherwise unreserved) shares of Common
Stock is less than one hundred ten percent (110%) of (i) the Actual Minimum on
such date, minus (ii) the number of shares of Common Stock previously issued
pursuant to the Transaction Documents, then the Board of Directors shall use
commercially reasonable efforts to amend the Company’s certificate or articles
of incorporation to increase the number of authorized but unissued shares of
Common Stock to at least the Actual Minimum at such time (minus the number of
shares of Common Stock previously issued pursuant to the Transaction Documents),
as soon as reasonably possible; provided that the Company will not be required
at any time to authorize a number of shares of Common Stock greater than the
maximum remaining number of shares of Common Stock that could possibly be issued
after such time pursuant to the Transaction Documents.

53



--------------------------------------------------------------------------------



          (c) The Company shall, if applicable: (i) in the time and manner
required by the principal Trading Market, prepare and file with such Trading
Market an additional shares listing application covering a number of shares of
Common Stock at least equal to the Actual Minimum on the date of such
application, (ii) take all steps necessary to cause such shares of Common Stock
to be approved for listing on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchaser evidence of such listing, and (iv)
maintain the listing of such Common Stock on any date at least equal to the
Actual Minimum on such date on such Trading Market or another Trading Market.

     4.10 Special Meeting of Stockholders.

          (a) The Company shall hold a special meeting of stockholders (the
“Special Meeting of Stockholders”) as soon as practicable following the Initial
Closing Date, and in any event, on or before June 30, 2009, for the purpose of
obtaining the Shareholder Approval. As promptly as practicable after the
execution of this Agreement, the Company shall prepare and file with the
Commission a proxy statement relating to the Special Meeting of Stockholders
(together with any amendments thereof or supplements thereto, the “Proxy
Statement”). Each of the Parent and the Purchaser shall furnish all information
concerning it as may be required under the Exchange Act for inclusion in the
Proxy Statement. The Company shall provide each of the Parent and the Purchaser
with a copy of the Proxy Statement for its review and comment prior to filing
with the Commission, and no information concerning either the Parent or the
Purchaser may be included in the Proxy Statement without prior consent of the
Parent or the Purchaser, as the case may be, which such consent shall not be
unreasonably withheld, conditioned or delayed. The parties hereto agree that the
Parent and the Purchaser shall provide to the Company any information regarding
either the Parent or the Purchaser required under the Exchange Act or as may be
requested by the Commission to be included in such Proxy Statement. No amendment
or supplement to the Proxy Statement shall be made by the Company without the
prior written consent of each of the Parent and the Purchaser, such consent not
to be unreasonably withheld, conditioned or delayed. The Company shall advise
each of the Parent and the Purchaser, promptly after it receives notice thereof,
of any request by the Commission for amendment of the Proxy Statement or
comments thereon and responses thereto or requests by the Commission for
additional information. The Proxy Statement will comply as to form and substance
in all material respects with the applicable requirements of the Exchange Act
and the rules and regulations thereunder.

          (b) The information supplied by the Parent and the Purchaser regarding
the Parent and the Purchaser for inclusion in the Proxy Statement shall not, at
(i) the time the Proxy Statement (or any amendment thereof or supplement
thereto) is first mailed to the stockholders of the Company, and (ii) the time
of the Special Meeting of Stockholders, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances in which they were made, not misleading. If at any time prior to
the Special Meeting of Stockholders any event or circumstance relating to the
Parent or the Purchaser shall occur which should be set forth in an amendment or
a supplement to the Proxy Statement, the Parent and/or the Purchaser shall
promptly inform the Company.

54



--------------------------------------------------------------------------------



          (c) In connection with the Special Meeting of Stockholders and the
transactions contemplated hereby, the Company and the Board of Directors will,
subject to applicable law, (i) use its reasonable best efforts to obtain the
Shareholder Approval, (ii) otherwise comply with all legal requirements
applicable to the Special Meeting of Stockholders and (iii) recommend approval
of the Shareholder Approval by the stockholders of the Company and shall not
withdraw or adversely modify (or propose to withdraw or adversely modify) such
recommendation, and the Proxy Statement shall contain such recommendation.

          (d) If the Company does not obtain Shareholder Approval at the first
meeting, the Company shall call a meeting every four months thereafter to seek
Shareholder Approval until the earlier of the date that the Shareholder Approval
is obtained or the one year anniversary of the Initial Closing Date.

          (e) The requirement to hold the Special Meeting of Stockholders may be
satisfied by the holding of the Company’s annual meeting of Stockholders if, at
such annual meeting, the Stockholder Approval is obtained.

     4.11 Board of Directors.

          (a) As of the Initial Closing Date and at all times thereafter, except
as otherwise set forth herein, the Company and the Board of Directors shall take
any and all action necessary so that (i) the size of the Board of Directors
shall be set and remain at seven (7) directors, (ii) three (3) individuals
designated by Parent (the “Purchaser Directors”) shall be appointed to the Board
of Directors and (iii) the Purchaser Directors shall be nominated at each annual
or special meeting of stockholders at which an election of directors is held or
pursuant to any written consent of the stockholders. The Company shall not amend
its certificate of incorporation or bylaws to provide for majority voting, nor
shall the Company take any other action, or fail to take any action, which will
cause or result in the Company being in breach of, or unable to comply with, its
obligations in this paragraph; provided, however, that if at any time following
the Lock-Up Period the Purchaser owns less than the Minimum Share Requirement,
neither the Company nor the Board of Directors shall be obligated to take any
action with respect to clauses (i), (ii) and/or (iii) of the preceding sentence.
No Purchaser Director may be removed from office for cause unless such removal
is directed or approved by (i) a majority of the independent members of the
Board of Directors and (ii) all of the non-affected Purchaser Director(s). Any
vacancies created by the resignation, removal or death of a Purchaser Director
shall be filled by the appointment of an additional Purchaser Director. Any
Purchaser Director may be removed from office upon the request of the Purchaser.
At such time as Purchaser owns more than fifty percent (50%) of the issued and
outstanding Common Stock or other voting securities of the Company, the number
of Purchaser Directors shall be equal to a majority of the Board of Directors.

          (b) Each Purchaser Director shall be entitled all rights to
indemnification existing as in effect as of the date of this Agreement in favor
of any Company Indemnified Person (as hereinafter defined) as provided in the
Company’s Certificate of Incorporation, Bylaws, indemnification agreements and
any insurance policy presently maintained by the Company for the benefit of any
Company Indemnified Person, all of which shall continue in full force and
effect, without any amendment thereto, for so long as any individual serves as a

55



--------------------------------------------------------------------------------



Purchaser Director and for a period of six (6) years after such individual shall
no longer serve in such capacity. A “Company Indemnified Person” shall mean any
individual who on or prior to the date hereof is or was a director, officer,
trustee, fiduciary, employee or agent of the Company or who served at the
request of the Company as a director, officer, trustee, partner, fiduciary,
employee or agent of another Person. The obligations under this Section 4.11(b)
shall not be terminated or modified in such a manner as to adversely affect any
Purchaser Director or the heirs and representatives of such individual without
their prior written consent.

     4.12 Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchaser at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of Purchaser.

     4.13 Confidentiality After the Date Hereof. Each of the Parent and the
Purchaser covenants that until such time as the transactions contemplated hereby
and by the other Transaction Documents are publicly disclosed pursuant to
Section 4.5, each of the Parent and the Purchaser will maintain the
confidentiality of all disclosures made to it in connection with the
transactions contemplated hereby and by the other Transaction Documents.

     4.14 Conduct of Business.

          (a) The Company agrees that, between the date of this Agreement and
the date which is the earlier of (x) the date the Purchaser Directors constitute
a majority of the Board of Directors and (y) 90 days following the fifth
anniversary of the Initial Closing Date, except as specifically permitted by any
other provision of this Agreement or the other Transaction Documents or as
Parent shall otherwise agree in writing, the Company will conduct its operations
only in the ordinary and usual course of business consistent with past practice.
Without limiting the foregoing, and as an extension thereof, the Company shall
not, directly or indirectly, do, or agree to do, any of the following without
the prior written consent of Parent:

     (i) amend or otherwise change the Company’s Certificate of Incorporation or
Bylaws so as to adversely affect the Purchaser or Parent in a material manner;

     (ii) (A) issue, sell, pledge, dispose of, grant, transfer, encumber, or
authorize the issuance, sale, pledge, disposition, grant, transfer, or
encumbrance of (1) any shares of Common Stock or Common Stock Equivalents or (2)
other shares of capital stock of the Company or securities convertible or
exchangeable or exercisable for any shares of such capital stock, or any
options, warrants or other rights of any kind to acquire any shares of such
capital stock or such convertible or exchangeable securities, or any other
ownership interest (including, without limitation, any such interest represented
by contract right), provided that the prohibitions referred to in clauses (1)
and (2) shall not be applicable to Exempt Issuances, or (B) sell, pledge,
dispose of, transfer, lease, license, guarantee or encumber, or authorize the
sale, pledge, disposition, transfer, lease,

56



--------------------------------------------------------------------------------





license, guarantee or encumbrance of, any material property or assets of the
Company, except pursuant to existing Contracts or commitments or the sale or
purchase of goods in the ordinary course of business consistent with past
practice, or enter into any commitment or transaction outside the ordinary
course of business consistent with past practice; provided, however, that
notwithstanding anything to the contrary contained in this Section
4.14(a)(ii)(B), the Parent acknowledges and agrees that (x) the Company will
continue to seek a strategic partner(s) for the Company’s lead pain products
(ELI-154 and ELI-216) and (y) the Parent shall reasonably consider all
candidates for such strategic partner(s) identified by the Company;

     (iii) declare, set aside, make or pay any dividend or other distribution
(whether payable in cash, stock, property or a combination thereof) with respect
to any of its capital stock, other than dividends payable on outstanding shares
of Series D Preferred Stock in accordance with the terms thereof as in effect on
the date hereof;

     (iv) other than in connection with a reverse stock split, reclassify,
combine, split, subdivide or redeem, purchase or otherwise acquire, directly or
indirectly, any of its capital stock, Common Stock, Common Stock Equivalents,
Preferred Stock or Preferred Stock Equivalents or other securities;

     (v) (A) acquire (including, without limitation, by merger, consolidation,
or acquisition of stock or assets) any interest in any person or any division
thereof or any assets, other than acquisitions of inventory or other assets in
the ordinary course of business consistent with past practice; or (B) other than
Permitted Indebtedness, for a period of three (3) years from the Initial Closing
Date, incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse, or otherwise as an accommodation become
responsible for, the obligations of any person, except for indebtedness for
borrowed money incurred by the Company in the ordinary course of business
consistent with past practice pursuant to the terms of a current Company
Material Contract;

     (vi) except as may be required by contractual commitments or corporate
policies with respect to employee severance or termination pay in existence on
the date of this Agreement as disclosed in the Company Disclosure Schedules: (A)
increase the compensation or benefits payable or to become payable to its
directors, officers or employees, except for customary increases to compensation
or benefits of Company employees (other than officers and directors) of not more
than five percent (5%) in the aggregate per annum made by the Company consistent
with past practice and approved by a majority of the independent members of the
Board of Directors; or (B) grant any rights to severance or termination pay to,
or enter into any employment or severance agreement with, any director, officer
or other employee of the Company, or establish, adopt, enter into or amend any
collective bargaining, bonus, profit sharing, thrift, compensation, stock
option, restricted stock, pension, retirement,

57

--------------------------------------------------------------------------------



deferred compensation, employment, termination, severance or other plan,
agreement, trust, fund, policy or arrangement for the benefit of any director,
officer or employee, except to the extent required by applicable law and except
for such employment, severance or termination agreements with Company employees
(other than officers and directors) that are entered into on an arm’s length
basis and approved by a majority of the independent members of the Board of
Directors;

     (vii) (A) pay, discharge or satisfy any material claims, liabilities or
obligations (absolute, accrued, contingent or otherwise), except in the ordinary
course of business consistent with past practice and in accordance with their
terms; (B) accelerate or delay collection of any material notes or accounts
receivable in advance of or beyond their regular due dates or the dates when the
same would have been collected in the ordinary course of business consistent
with past practice, or (C) delay or accelerate payment of any material account
payable in advance of its due date or the date such liability would have been
paid in the ordinary course of business consistent with past practice;

     (viii) make any material change in accounting policies or procedures, other
than in the ordinary course of business consistent with past practice or except
as required by GAAP or by a governmental entity;

     (ix) waive, release, assign, settle or compromise any material claims, or
any material litigation or arbitration;

     (x) make any material tax election, settle or compromise any material
liability for Taxes, or materially amend any material Tax Return;

     (xi) be a party to any Change of Control Transaction or otherwise enter
into any sale, transfer, assignment, lease, license, mortgage, pledge, exchange
or other disposition of all or substantially all of the assets or property (real
or personal, tangible or intangible) of the Company or any merger, consolidation
or reorganization of the Company with another entity;

     (xii) take any action or step in connection with the voluntary liquidation
and dissolution of the Company or the filing of a voluntary petition or other
institution of proceedings to have the Company adjudicated as bankrupt or the
consenting to the institution of such proceedings against the Company; or

     (xiii) authorize or enter into any agreement or otherwise make any
commitment to do any of the foregoing.

Notwithstanding anything to the contrary contained in this Section 4.14(a), (A)
the provisions set forth in clauses (ii) (B), (ix), (x), (xi) and (xii) shall
not apply after the expiration of the Lock-Up Period, if at such time the
Purchaser does not own the Minimum Share Requirement and (B) if at any time
after the Purchaser has acquired twenty-five percent (25%) or more of the shares
of the capital stock of the Company, on an as-converted basis, pursuant to the
terms of this Agreement

58



--------------------------------------------------------------------------------



or the other Transaction Documents, the Purchaser’s ownership percentage of the
shares of capital stock of the Company, on an as-converted basis, falls below
twenty percent (20%) as a result of Transfers made by the Purchaser, then the
prior written consent of the Purchaser shall not be required prior to the
consummation of any Company Action referred to under this Section 4.14(a) .

          (b) Except for the rights expressly set forth herein, nothing
contained in this Agreement shall give Purchaser, directly or indirectly, the
right to control or direct the operations of the Company and the Company shall
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision over its operations.

     4.15 Guaranty of the Parent. The Parent hereby unconditionally guarantees
the performance by the Purchasers of its obligations hereunder, including,
without limitation, the obligations of the Purchaser under Article II. Subject
only to the satisfaction by the Company of the applicable conditions to the
obligations of the Purchaser under Article II, upon the failure of the Purchaser
to perform such obligations, the Parent shall forthwith upon demand of the
Company perform such obligations of the Purchaser.

     4.16 Purchaser Lock-Up. The Purchaser hereby agrees that it shall not,
without the prior written consent of the Company, Transfer any Common Stock
acquired by it upon conversion of the Series E Preferred Stock or otherwise
acquired or purchased under this Agreement or any of the other Transaction
Documents for a period commencing on the Initial Closing Date and ending on the
later of (a) the date immediately following the first anniversary of the Initial
Closing Date and (b) the Third Closing Date (such period, the “Lock-Up Period”),
to the extent that the conditions precedent to closing set forth in Sections
2.11(b) and 2.12 have been satisfied.

     4.17 Supplemental Disclosure.

          (a) Prior to each Closing and each Milestone Delivery, the Company may
supplement or amend the Company Disclosure Schedules hereto with respect to any
matter that as of the date of such Closing or Milestone Delivery would have been
required to be set forth or listed in the representations and warranties of the
Company contained in Section 3.1 or such Company Disclosure Schedules (as
supplemented or amended, the “Supplemental Company Schedules”).

ARTICLE V
PRODUCT DEVELOPMENT

     5.1 Use and Occupancy of Facility and Personal Property.

          (a) The Company hereby grants to Parent, its employees and
representatives, the right to use and occupy the Facility, for an initial period
of three (3) years (the “Initial Term”) commencing on the Initial Closing Date
(the “Commencement Date”), and ending on the three year anniversary thereof,
unless sooner terminated or extended pursuant to this Agreement or by mutual
agreement of the Parties (the Initial Term as shortened or extended, the
“Term”). Parent shall have the right, exercisable in its sole discretion, to
extend the Initial Term for two

59



--------------------------------------------------------------------------------



periods of one (1) year each by giving written notice of such extension to the
Company within ninety (90) days of the end of the Initial Term or any extension
thereof. Such extension shall be on the same terms and conditions contained in
this Agreement.

          (b) Parent shall use and occupy the Facility during the Term for the
purpose of developing the Products, all at Parent’s sole cost and expense, which
cost and expense shall include, but shall not be limited to, the acquisition of
any requisite or related API. In connection therewith, Parent, its employees and
representatives, also shall have the right to use the machinery, equipment,
systems, instruments and tools in use at the Facility during the Term
(collectively the “Personal Property”). Parent hereby acknowledges and agrees
that it has examined the Facility and the Personal Property and is aware of the
capabilities and limitations thereof. Notwithstanding anything to the contrary
contained in this Section 5.1, except as expressly set forth in this Agreement,
the Company makes no additional representations or warranties to of any kind to
Parent, express or implied, with respect to the Personal Property, including,
without limitation, any warranty of fitness for a particular purpose.

          (c) The Parties acknowledge that it will be necessary for them to
agree on the portions of the Facility and the Personal Property that Parent will
have use of, and to cooperate with each other so that neither Parent’s rights
under this Agreement nor the Company’s right to conduct its business will be
adversely affected. Notwithstanding anything to the contrary contained in the
foregoing, Parent’s use of the Facility and Personal Property hereunder shall
not interfere with the Company’s manufacturing of Lodrane24® and Lodrane24D® or
the development of the Company’s pain products.

          (d) During the Term, the Company shall be responsible for (and Parent
shall have no responsibility for) all maintenance, services (such as janitorial,
snow removal, etc.), repairs and replacements in, to or of the Facility and the
Personal Property, at the Company’s sole cost and expense, unless any such
maintenance, service, repair or replacement is required as a result of the
negligence or misconduct of Parent’s employees or representatives, in which case
Parent shall be responsible for the costs and expenses associated therewith.

          (e) During the Term, Parent shall not perform any alterations,
modifications or other changes in or to the Facility or any of the Personal
Property, and shall not install any fixtures or equipment without the prior
written consent of the Company; provided, that the Company’s consent for any
such alterations, modifications or other changes in or to the Facility or any of
the Personal Property, or any installations of fixtures and/or equipment
permitted by this subparagraph (e) shall be conditioned upon Parent’s agreement
to cover all related costs and expenses.

          (f) No sign, advertisement or notice referring to Parent shall be
inscribed, painted, affixed or otherwise displayed at the Facility without the
prior written consent of the Company.

     5.2 Products.

          (a) During the Term, Parent shall use and occupy the Facility and use
the Personal Property for the purpose of developing (i) the four (4) Identified
CR Products described 60



--------------------------------------------------------------------------------



in the Identified Products Letter and (ii) the four (4) Identified IR Products
described on in the Identified Products Letter. In addition, during the Term, in
the event Parent determines, in its reasonable business judgment, that the
further or continuing development of one or more Identified CR Products and/or
Identified IR Products is no longer commercially feasible, Parent may, upon
written notice to the Company, eliminate such Identified CR Products and/or
Identified IR Product, and replace such eliminated Products and use and occupy
the Facility and use the Personal Property for the additional purpose of
developing (x) additional control release products of Parent (the “Additional CR
Products”), subject to the mutual agreement of the Parties, whereupon the
Identified Products Letter shall be amended to include such agreed upon
Additional CR Products, and/or (y) additional immediate release products of
Parent (the “Additional IR Products”), subject to the mutual agreement of the
Parties, whereupon the Identified Products Letter shall be amended to include
such agreed upon Additional IR Products (each Identified CR Product, Identified
IR Product, Additional CR Product and Additional IR Product, individually, a
“Product,” and collectively, the “Products”). Parent may not eliminate an
Identified CR Product or an Identified IR Product unless it replaces such
Product with an Additional CR product or Additional IR Product, as the case may
be. Subject to the mutual agreement of the Parties as to additional
consideration and other terms, Parent may use and occupy the Facility for the
development of other Parent products (other than the Products).

          (b) Subject to the mutual agreement of the Parties with respect to the
selection of Additional CR Products and/or Additional IR Products in accordance
with subparagraph (a), Parent shall have the sole right to make all decisions
regarding all aspects of each of the Products, including, but not be limited to,
(i) research and development, formulation, studies and validation of each
Product, (ii) identifying, evaluating and obtaining ingredients for each
Product, (iii) preparing and filing the ANDA for each Product with the FDA and
addressing and handling all regulatory inquiries, audits and investigations
pertaining to the ANDA, and (iv) the manufacture, marketing, supply and
commercialization of each Product.

          (c) Parent shall provide the Company with written status reports, no
less frequently than once every six months, summarizing the development status
of each Product.

          (d) Parent shall be the sole and exclusive owner of all right, title
and interest in and to each of the Products, including but not limited to, all
research and development, specifications, formulations, studies, patent
applications, patents and other technology, knowhow and proprietary information
and intellectual property rights associated therewith, including all further
developments, improvements and enhancements thereof. Parent shall be the sole
and exclusive owner and sole party of record of all regulatory filings with
respect to each Product, including any ANDA filed in connection with any
Product. Parent shall secure and maintain in good standing, at its sole cost and
expense, any and all Governmental Approvals (including, without limitation,
licenses, permits and consents required by Applicable Law) necessary and/or
required for it to perform its obligations under this Agreement and use good
faith commercial efforts, at its sole cost and expense, to secure and maintain
any necessary variations and renewals thereof; provided, however, any and all
Governmental Approvals (including, without limitation, licenses, permits and
consents required by Applicable Law) related to the Facility, including
compliance with GMP and maintaining all DEA registrations, shall be the
responsibility of the Company.

61



--------------------------------------------------------------------------------



          (e) The Company acknowledges that it shall fund the continued
development of its pharmaceutical products with (i) the proceeds received by the
Company from the sale and issuance of the Series E Preferred Common Stock
purchased by the Purchaser pursuant to Article II of this Agreement, and (ii)
any proceeds received by the Company from the exercise of the Warrants issued to
the Purchaser pursuant to this Agreement.

          (f) During the Term, Parent shall have no other payment obligation to
the Company for its use and occupancy of the Facility and its use of the
Personal Property, except as expressly set forth in any of the other provisions
of this Agreement.

     5.3 Product Compensation.

          (a) As additional consideration for Parent’s use and occupancy of the
Facility and its use of the Personal Property during the Term and the issuance
and delivery by the Company to the Purchaser of the Milestone Shares and related
Warrants, for the period beginning on the First Commercial Sale of each Product
and continuing for a period of ten (10) years thereafter (measured independently
for each Product), Parent shall pay the Company a cash fee (the “Product Fee”)
equal to fifteen (15%) percent of the Profit, if any, on each of the Products.

          (b) Parent shall pay the Product Fee to the Company for each Product
within thirty (30) days after the end of each calendar quarter, beginning with
the calendar quarter during which the First Commercial Sale of the applicable
Product occurs. The Product Fee for each calendar quarter (or portion thereof in
the case of the first payment) shall be calculated based upon the Profit on the
Product for the applicable calendar quarter (or portion thereof in the case of
the first payment). Each payment of the Product Fee for each Product shall be
accompanied by a statement prepared by or on behalf of Parent setting forth the
calculation of the Profit for the applicable period.

          (c) Nothing contained in this Article V or in any other provision of
this Agreement shall in any way limit Parent’s free and exclusive right to
determine in its sole discretion the timing and manner of the development,
marketing, manufacturing, distribution and/or sale of any of the Products,
including, without limitation, ceasing the manufacture, distribution and/or sale
of a Product if it is not commercially viable or economically feasible to
continue.

          (d) Parent shall keep full, true and accurate books of account
containing all particulars with respect to the Profits for each Product for the
purpose of showing the amounts payable to the Company hereunder. Such books of
account shall be kept at Parent’s principal place of business. During the term
that the Company is entitled to a Product Fee with respect to a Product and for
one (1) year after the termination of such period for the applicable Product,
such books and the supporting data shall be available at Parent’s principal
place of business, at mutually acceptable times and upon reasonable prior
written notice during normal business hours, for inspection by a firm of
certified public accountants selected by the Company that are consented to by
Parent, which consent shall not be unreasonably withheld, for the purpose of
verifying Parent’s Product Fee statements; provided, however, that such
examination shall not take place more often than once each calendar year and
shall not cover more than the preceding

62



--------------------------------------------------------------------------------



two (2) years, with no right to audit any previous period. The cost of
inspection is to be paid by the Company; provided, however, if it is determined
as a result of such inspection that Parent’s Product Fee statements provided by
Parent to the Company are not accurate by more than five percent (5%), Parent
shall pay the cost of such inspection. All information provided to the Company
or its accountants pursuant to this subparagraph 5.2 (d) shall be subject to the
confidentiality provisions contained herein. If requested by Parent, the
accounting firm designated by the Company shall be required to execute a
confidentially agreement containing terms, conditions and protections
substantially equivalent to those provided herein.

          (e) If as a result of an audit, the Company believes that there has
been an underpayment of a Product Fee, then the Company shall provide written
notice thereof to Parent, setting forth with specificity the basis for its
claim. If within twenty (20) days after its receipt of the Company’s notice,
Parent provides a written notice to the Company disputing such claim, then
during the thirty (30) days following Parent’s notice, the Parties shall use
their good faith efforts to reach agreement regarding the disputed claim. If at
the end of such period, the Parties are unable to resolve their disagreement,
they shall jointly retain and refer their disagreement to an independent
accounting firm mutually acceptable to each of them (the “Independent Firm”) for
a decision, who shall base such decision solely on the written submissions of
the Parties and not on an independent review. The decision reached by the
Independent Firm shall be delivered to the Parties in the form of a written
report setting forth its resolution of the dispute, and the decision of the
Independent Firm shall be final, conclusive and binding on the Parties, absent
fraud or arithmetic error. The costs and expenses of the Independent Firm shall
be borne by the prevailing party. In the absence of a determination of a
prevailing party, the Parties shall split equally the costs and expenses of the
Independent Firm.

          (f) If Parent agrees that there has been an underpayment of the
Product Fee (by either not disputing the Company’s notice of underpayment or
agreeing with the Company that there has been an underpayment) or if the
Independent Firm decides that there has been an underpayment, then Parent shall
pay the Company the amount of (a) such underpayment within ten (10) days after
such agreement or determination and (b) the cost of the Independent Firm.

     5.4 Proprietary Information; Assignment of Rights.

          (a) Each of the Parties acknowledges that, during the Term, such party
will or may obtain information belonging to the other Party which is of a
confidential and proprietary nature (the “Proprietary Information”). Proprietary
Information includes, but is not limited to, trade secrets, designs,
formulations, specifications, studies, test results, know-how, inventions,
techniques, processes, programs, schematics and software including, but not
limited to, all of the foregoing relating to the Products (which are or will be
owned by Parent). All such information, whether written or verbal, shall be
considered Proprietary Information even if not so marked.

          (b) The Party receiving Proprietary Information shall restrict
disclosure of the other Party’s Proprietary Information to its employees only on
a need to know basis, and if requested by the other Party, the Party receiving
Proprietary Information shall have such employees sign appropriate
non-disclosure agreements.

63



--------------------------------------------------------------------------------



          (c) Notwithstanding anything to the contrary contained in this
Agreement, the following types of information shall not be considered
Proprietary Information:

     (i) Information which was previously known to the receiving Party;

     (ii) Information which is disclosed to a third party by the providing Party
without restrictions;

     (iii) Information which is or becomes publicly available other than as a
result of a breach of this Agreement by the receiving Party;

     (iv) Information which was or is independently developed by the receiving
Party;

     (v) Information which is received by the receiving Party from a third party
who is lawfully in possession of such information without obligation of
confidentiality; and

     (vi) Information which is required to be disclosed by court order or other
governmental process; provided, however, that any such disclosure will be made
in a manner that minimizes the disclosure of Proprietary Information, and the
receiving Party will notify the disclosing Party prior to such disclosure.

          (d) During the Term and at all times thereafter, each Party shall
maintain all Proprietary Information of the other party in strict confidence,
and shall not use or disclose such Proprietary Information.

          (e) Because of the unique nature of the Proprietary Information, each
Party acknowledges and agrees that the disclosing Party will suffer irreparable
harm in the event that the receiving Party fails to comply with its obligations
set forth in this section, and that monetary damage will be inadequate to
compensate the disclosing Party for such breach. Accordingly, each Party agrees
that the disclosing Party, in addition to any other remedies available to it at
law or in equity, will be entitled to temporary, preliminary and permanent
injunctive relief to enforce the terms of this section without the necessity of
posting a bond or proving actual damages.

          (f) The Parties acknowledge that during the Term, certain of each
Party’s employees or representatives may provide assistance to the other Party’s
employees and representatives (such Party providing assistance, the “Assisting
Party,” and such Party receiving assistance from an Assisting Party, a
“Receiving Party”). Notwithstanding the providing of any such assistance by an
Assisting Party, each Party acknowledges and agrees that neither an Assisting
Party nor its employees nor its representatives shall have any ownership of, or
other rights, in any of a Receiving Party’s products, including, without
limitation, the Parent’s ownership of, and rights in, the Products, and if any
such ownership or rights are deemed to be vested in such Assisting Party or its
representatives or employees, such Assisting Party shall, and hereby does,
transfer and assign to such Receiving Party all such ownership and rights. At a
Receiving Party’s request from time to time hereafter, the Assisting Party shall
execute and deliver to such Receiving Party such additional assignments
reflecting the foregoing and/or shall

64



--------------------------------------------------------------------------------



cause its employees and representatives to execute and deliver to such Receiving
Party assignments reflecting the foregoing.

          (g) This Section 5.4 shall survive any termination of this Agreement.

     5.5 Additional Parent Representations and Covenants. Parent hereby
represents and warrants to and covenants with the Company as follows:

          (a) During the Term, Parent shall own and maintain any and all rights
then necessary for development of the Products then being developed pursuant to
this Agreement, free and clear of all liens, charges, encumbrances or other
restrictions or limitations which may materially adversely affect the
performance by Parent of its obligations hereunder.

          (b) Parent will not infringe on any intellectual property, personal,
proprietary or similar rights of any third parties as a result of its
performance of its obligations under this Article V.

          (c) During the Term, all work performed by Parent, its employees and
representatives at the Facility shall be carried out in compliance with all
applicable laws including, without limitation, federal, state or local laws,
regulations or ordinances, including without limitation, the Generic Drug
Enforcement Act of 1992 and will upon request certify in writing to the Company
that none of its employees nor any of its representatives at the Facility have
been debarred under the provisions of such Act.

          (d) Parent has not nor will take any action, which would, in Parent’s
good faith judgment, interfere with the performance of any obligations of Parent
set forth in this Article V.

          (e) There is no claim, pending or, to Parent’s knowledge, threatened,
of infringement, interference or invalidity regarding any part or all of the
Epic Intellectual Property Rights relating to any Product and Parent is not
aware of any activities by one or more third parties which would constitute
misappropriation or infringement of such Epic Intellectual Property Rights.

          (f) Subject to the terms of this Article V, Parent shall, at is sole
cost and expense, use its good faith commercial efforts to pursue the
development of the Products.

          (g) Parent shall delivery to the Company a written update as to the
status of each Product developed by Parent at the Facility promptly following a
written request from the Company for such update.

          (h) The execution, delivery and performance by Parent under this
Article V does not and will not conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, require the
consent, waiver, authorization or approval of, the giving any notice to, or the
making of any filing or registration with, any court or other federal, state,
local or other governmental

65



--------------------------------------------------------------------------------



authority or other Person under, any Applicable Law or any agreement, credit
facility, debt or other instrument or other understanding to which Parent is a
party.

     5.6 Additional Representations of the Company. The Company hereby
represents and warrants to and covenants with Parent as follows:

          (a) The Company hereby represents, warrants and covenants to Parent
that the Facility and Personal Property are and at all times during the Term
shall be, except as a result of any action on the part of Parent, in compliance
with all Applicable Laws, including, without limitation, GMP, and all licenses,
permits and consents required by Applicable Law, including DEA registrations,
necessary for the development of the Products.

          (b) The execution, delivery and performance by the Company under this
Article V does not and will not conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, require the
consent, waiver, authorization or approval of, the giving any notice to, or the
making of any filing or registration with, any court or other federal, state,
local or other governmental authority or other Person under, any Applicable Law
or any agreement, credit facility, debt or other instrument or other
understanding to which the Company is a party or by which the Facility or the
Personal Property is bound or affected.

     5.7 Insurance.

          (a) At all times during the Term, Parent shall maintain, at its sole
cost and expense, the following insurance coverages:

     (i) A policy of comprehensive general liability insurance providing minimum
policy coverage in the amount of not less than $2,000,000 per occurrence and
$3,000,000 in the aggregate annually, such policy to protect the Company and the
Bank of New York (for the benefit of the holders of certain bonds of the
Company) (each, an “Insured Parties”) from any claims, losses, damages or
expenses for property damage or personal injury occurring or arising as a result
of the use and occupancy of the Facility or the use of the Personal Property by
Parent, its employees or representatives. Such policy shall name each Insured
Party as an additional insured. Such insurance should provide primary coverage
without contribution from any other insurance carried by or for the benefit of
the Company, and Parent shall obtain blanket broad-form contractual liability
coverage to insure its indemnity obligations under this Agreement. the Company
shall retain the right to require Parent to increase such coverage from time to
time to that amount of insurance which in the Company’s reasonable judgment is
then being customarily required by landlords for similar space; and

     (ii) Workers’ compensation insurance, as required by law, covering the
Parent employees working at the Facility.

66



--------------------------------------------------------------------------------



          (b) Parent will deliver a certificate of insurance to the Company on
or before the Commencement Date evidencing the coverages described above, and
replacement certificates shall be provided by Parent to the Company prior to the
renewal dates of the applicable policies.

          (c) All insurance required to be carried by Parent (i) shall contain a
provision that (x) no act or omission of Parent shall affect or limit the
obligation of the insurance company to pay the amount of any loss sustained, and
(y) such insurance shall be noncancellable and/or no material change in coverage
shall be made thereto unless the Insured Parties receive 30 days’ prior notice
of the same, by certified mail, return receipt requested, and (ii) shall be
effected under valid and enforceable policies issued by reputable insurers
permitted to do business in the State of New York and rated in Best’s Insurance
Guide, or any successor thereto as having a “Best’s Rating” of “A-” or better
and a “Financial Size Category” of at least “X” or better or, if such ratings
are not then in effect, the equivalent thereof or such other financial rating as
the Company may at any time consider appropriate.

          (d) Parent shall be fully responsible and liable for any loss or
damage to its personal property maintained at the Facility and hereby assumes in
full the risk of loss or damage thereto, unless such loss or damage occurs as a
result of the negligence or misconduct of the Company’s employees or
representatives, in which case the Company shall be responsible for such loss or
damage, except to the extent covered by insurance.

     5.8 Early Termination.

          (a) If during the Term there shall occur total damage or destruction
to the Facility, such that the Facility is rendered wholly untenantable, through
an event that is not caused by, and is outside of the control of, Parent, and if
as a result of the foregoing, Parent is precluded, in the entirety, from using
and occupying the Facility or a material portion thereof and/or using the
Personal Property for a period in excess of thirty (30) consecutive days, then
Parent shall have the right to terminate the Term by giving the Company written
notice to such effect within thirty (30) days after the expiration of the
foregoing 30-day period.

          (b) If the Term is not terminated in accordance with subparagraph (a)
hereof, then the Company shall repair the damage or destruction or otherwise
make all necessary alterations to the Facility to allow Parent to continue its
use and occupancy of the Facility and its use of the Personal Property;
provided, however, the Company shall not be required to make any such repair or
such alterations to the Facility, if the cost thereof, in excess of all
insurance payments actually received by the Company, would exceed $50,000, in
the aggregate, and the Company so notifies Parent within thirty (30) days after
the date of such damage or destruction. If the Company so notifies Parent of its
election not to make such repairs, or if such repairs are not substantially
completed within six months, then Parent may terminate the Term under Section
5.8(a) above as if the Facility suffered a total damage or destruction, such
that the Facility is rendered wholly untenantable.

          (c) If Parent’s right to use and occupy the Facility and/or use the
Personal Property terminates prior to the expiration of the Term, other than by
reason of default or breach by the Company hereunder, then, (i) notwithstanding
such termination, Parent shall remain obligated to pay the Company one hundred
percent (100%) of the Product Fee payable hereunder

67



--------------------------------------------------------------------------------



on any Product for which (A) in the case of a Product that requires a
pharmacokinetic study, a pharmacokinetic study has been commenced and
successfully completed at the Facility prior to such termination, and (B) in the
case of a Product that does not require a pharmacokinetic study, an in vitro
dissolution profile has been commenced and successfully completed at the
Facility prior to such termination, (ii) Parent shall not be obligated to pay
any portion of the Product Fee on any Product for which a pharmacokinetic study
or in vitro dissolution profile has not been commenced and successfully
completed at the Facility prior to such termination and (iii) Purchaser shall no
obligation to purchase any Additional Shares under Article II hereof.

     5.9 Facility and Product Indemnity.

          (a) Parent shall indemnify each of the Company, its Affiliates,
permitted successors and assigns, and the directors, officers, employees and
agents thereof (the “Company Indemnitees”), and defend and hold each the Company
Indemnitee harmless from and against any and all liabilities, damages, losses,
settlements, claims, actions, suits, penalties, fines, costs or expenses
(including, without limitation, reasonable attorneys’ fees) (any of the
foregoing, “Damages”) incurred by or asserted against any the Company Indemnitee
of whatever kind or nature including, without limitation, any claim or liability
based upon negligence, warranty, strict liability or violation of government
regulation arising out of or relating to: (i) any and all matters relating to
the Products, including, without limitation, the development, manufacture,
marketing, sale and use of the Products; (ii) Parent’s use and occupancy of the
Facility and/or the use of the Personal Property; or (iii) any claim of
infringement, interference or invalidity regarding any part or all of the Epic
Intellectual Property Rights relating to any Product developed by Parent at the
Facility; except to the extent that such Damages result from the negligence or
misconduct of an the Company Indemnitee or the Company’s breach of or failure to
perform any representation, warranty or covenant under this Agreement.

          (b) Notwithstanding any provision of this Agreement to the contrary,
neither Party shall be entitled in connection with any breach or violation of
this Agreement to recover any punitive, exemplary or other special damages or
any indirect, incidental or consequential damages including, without limitation,
damages relating to loss of profit, business opportunity or business reputation.
Each Party hereby expressly waives its right to assert any claim relating to
such damages and agrees not to seek to recover such damages in connection with
any action, suit or proceeding relating to this Agreement.

          (c) The provisions of this Section 5.9 shall survive any termination
of the Term.

     5.10 Termination for Breach.

          (a) Either Party may terminate the Term by written notice to the other
Party at any time if the other Party is in breach of any material obligations
set forth in this Article V and has not cured such breach within sixty (60) days
after written notice requesting cure of the breach or such longer period of
time, not to exceed sixty (60) days, as is required to cure such breach as long
as the breaching Party is proceeding in good faith to cure; provided, however,
that in any case that a breach is alleged regarding the payment of money
hereunder, the time period will be thirty (30) days and undisputed amounts must
be paid prior to such time to avoid breach.

68



--------------------------------------------------------------------------------



In addition, either Party may terminate the Term immediately (i) upon the filing
by the other Party of a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization or an arrangement with creditors, or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation laws or statutes, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law,
(ii) if there shall be filed against the other Party an Involuntary Petition and
such Involuntary Petition shall not have been contested within ten (10) days, or
dismissed within sixty (60) days, after it was filed, or (iii) if Parent’s
actions in connection with its use of the Facility and/or the Personal Property
under this Article V will cause the Company to fail to comply with Applicable
Laws and such actions by Parent are not cured, to the extent that they are
curable, within ten (10) Business Days of the Company’s written notice
requesting cure of such actions.

          (b) In the event of a termination of the Term by a Party as a result
of the breach of the other Party, the terminating Party shall have all rights
and remedies available at law or in equity against the breaching Party.
Notwithstanding the foregoing and without limiting the generality of thereof, if
the Term is terminated by the Company pursuant to paragraph (a) by reason of a
breach by Parent which is not timely cured, then any and all Product Fees to
which the Company would otherwise be entitled shall remain obligations of Parent
and shall be paid to the Company in accordance with the terms of this Agreement.

          (c) The Company may terminate the Term by written notice to Parent if
(i) all conditions precedent for which the Company is obligated to satisfy
pursuant to Article II on or prior to a Closing have been, or will have been,
satisfied by the Company in accordance with the terms thereof and (ii) Parent
does not consummate such Closing in accordance with Article II. Notwithstanding
the foregoing, if this Agreement is terminated by the Company pursuant to this
paragraph (c), then any and all Product Fees to which the Company would
otherwise be entitled shall remain obligations of Parent and shall be paid to
the Company in accordance with the terms of this Agreement.

          (d) Parent may terminate the Term by written notice to the Company if
(i) all conditions precedent for which Parent is obligated to satisfy pursuant
to Article II on or prior to a Closing have been, or will be, satisfied by
Parent in accordance with the terms thereof and (ii) the Company does not
consummate such Closing in accordance with Article II. Notwithstanding the
foregoing, if this Agreement is terminated by Parent pursuant to this paragraph
(d), then Parent shall have no further obligation to pay any and all Product
Fees to which the Company would otherwise be entitled under the terms of this
Agreement.

     5.11 Surrender of Facility. On or prior to the expiration or termination of
the Term, Parent shall quit and surrender the Facility to the Company and shall
remove all of its personal property. In the event of any holding over by Parent,
the Company may, without further notice, take any and all actions at law or in
equity to remove Parent from the Facility by summary proceedings, ejectment or
otherwise.

     5.12 Force Majeure. No Party will be held liable or responsible to the
other Party under this Article V, nor be deemed to have defaulted under or
breached this Article V for failure or delay in fulfilling or performing any
term of this Article V when such failure or delay is caused by or results from
causes beyond the reasonable control of the affected Party including,

69



--------------------------------------------------------------------------------



without limitation, fire, flood, embargo, war, acts of war (whether war be
declared or not), acts of terrorism, insurrection, riot, civil commotion,
strike, lockout or other labor disturbance, acts of God or act, omission or
delay in acting by any governmental authority or the other Party. The affected
Party will notify the other Party of such force majeure circumstances as soon as
reasonably practicable and will use its commercially reasonable efforts to
remedy such circumstances as soon as practicable.

     5.16 Assignment. Parent’s rights to use and occupy the Facility under this
Article V may not be assigned or otherwise transferred, nor, except as expressly
provided hereunder, may any rights or obligations set forth in this Article V be
assigned or transferred, by a Party without the written consent of the other
Party; provided, however, that either Party may, without such consent, assign
its rights and obligations under this Article V to (a) any Affiliate, (b) any
successor by merger or sale of substantially all of its assets to which this
Agreement relates, or in the event of its merger or consolidation or change in
control or similar transaction, or (c) in the case of the Company, any purchaser
of the Facility. No assignment to an assignee of Parent as a result of clause
(b) of this Section shall be permitted under this Agreement by Parent unless
such assignee (x) acquired the rights to the Products as a result of such
merger, sale, consolidation or change in control transaction, and (y) has agreed
in writing to be bound by the terms and conditions of this Article V, including,
without limitation, the payment of any Product Fees payable to the Company
hereunder. This Article V shall be binding upon the permitted successors and
permitted assigns of the Parties, and any such successor or assign shall agree
in writing to assume the applicable Party’s obligations hereunder; provided,
however, that (i) Parent shall remain liable under the terms of this Article V
regardless of any permitted assignments by it pursuant to this Section and (ii)
the Company shall not sell or lease the Facility to any third party unless such
third party shall agree in writing to assume the Company’s obligations
hereunder. Any assignment not in accordance with this Section shall be void.

     5.17 Subordination. This Article V is subject and subordinate to all
mortgages, provided that the holder of any mortgage shall not, so long as Parent
is not in breach hereunder, interfere or restrict Parent’s use and occupancy of
the Facility and Personal Property hereunder. At the request of any mortgagee,
Parent shall attorn to such mortgagee, its successors in interest or any
purchaser in a foreclosure sale, subject to the proviso in the preceding
sentence.

ARTICLE VI
MISCELLANEOUS

      6.1 Termination. In the event that any of the conditions precedent set
forth herein is not satisfied (or waived by the party to whom such condition
runs), (x) with respect to the Initial Closing, on or before April 30, 2009, (y)
with respect to the Second Closing, on or before the date which is 180 days from
the date of the Initial Closing or (z) with respect to the Third Closing, on or
before the date which is 30 days from the one year anniversary of the Initial
Closing Date, then, solely with respect to the transactions to be consummated at
such Closing, either party shall have the right, by written notice to the other,
to terminate such party’s obligations under this Agreement with respect to such
Closing; provided, however, that if the terminating party so terminates its
obligations as aforesaid as the result of the wrongful refusal of the other
party (the “defaulting party”) to consummate the transactions contemplated
hereunder or any default, breach or misrepresentation on the part of the
defaulting party, the terminating

70



--------------------------------------------------------------------------------



party shall be entitled to all rights and remedies available at law or in
equity, including specific performance and/or injunctive relief and further
including termination hereof, together with reimbursement from the defaulting
party for all of the terminating party’s reasonable out-of-pocket costs and
expenses incurred in connection with the transactions contemplated by this
Agreement. Notwithstanding the foregoing, in the event that, prior to the
Initial Closing Date, the Board of Directors determines in good faith, after it
has received a Superior Proposal and after consultation with outside counsel,
that the failure to accept such Superior Proposal would be inconsistent with its
fiduciary duties to the Company’s stockholders under applicable law, then the
Company may terminate this Agreement, but only at a time that is after the third
(3rd) Business Day following the Purchaser’s receipt of written notice advising
the Purchaser that the Board of Directors has received a Superior Proposal,
specifying the material terms and conditions of such Superior Proposal (and
including a copy thereof with all accompanying documentation, if in writing),
identifying the Person making such Superior Proposal and stating that it intends
to accept such Superior Proposal, provided that the Company (x) will not
disclose any non-public information to such Person without entering into a
customary confidentiality agreement, and (y) will provide to Parent any material
non-public information concerning the Company or its Subsidiaries provided to
such other Person which was not previously provided to Parent. The Purchaser
shall have three (3) Business Days from the date of receiving such notice to
submit to the Company any changes to the terms and conditions of this Agreement
as would enable the Company to proceed with the execution of this Agreement and
the other Transaction Documents and the transactions contemplated hereby and
thereby; provided, however, that any such adjustment shall be at the discretion
of the Company, the Parent and the Purchaser at the time. In the event the
Company seeks to terminate this Agreement as the result of its receipt of a
Superior Proposal, the Company shall, as a condition precedent to such
termination (i) certify to Parent and the Purchaser that the Board of Directors
has determined that the Superior Proposal is more favorable to the Company’s
stockholders than the transactions contemplated by this Agreement and the other
Transaction Documents (as the same may be proposed to be adjusted by Parent and
the Purchaser) and (ii) pay to Parent (x) as liquidated damages and not as a
penalty, the sum of $250,000 as a termination fee and (y) all costs and expenses
incurred by Parent, including reasonable attorneys fees, in connection with the
transactions contemplated this Agreement and the other Transaction Documents.

      6.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The fees and expenses of the
Company’s counsel shall be deemed to be with the ordinary course of business of
the Company for purposes of Section 4.14(a)(vii) and the payment thereof shall
not require the prior consent of the Parent or the Purchaser. The Company shall
pay all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the delivery of any Securities to the Purchaser.

      6.3 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, including, but
not limited to, that certain Term Sheet, dated December

71



--------------------------------------------------------------------------------



12, 2008, by and between Purchaser and the Company, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

     6.4 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be delivered by hand or sent by telecopy or sent, postage
prepaid, by registered, certified or express mail or reputable overnight courier
service and shall be deemed given when so delivered by hand or telecopied or, if
mailed, upon receipt (one business day after mailing in the case of express mail
or overnight courier service), as follows:

     If to the Company:

Elite Pharmaceuticals, Inc.
165 Ludlow Avenue
Northvale, NJ 07647
Attention: Chief Executive Officer
Facsimile: (201) 750-2755

     with a copy to (which shall not constitute notice to the Company):

Reitler Brown & Rosenblatt LLC
800 Third Avenue, 21st Floor
New York, NY 10022
Attention: Scott H. Rosenblatt, Esq.
Facsimile: (212) 371-5500

     If to the Parent and/or Purchaser:

Epic Pharmaceuticals, Inc.
227-15 N. Conduit Avenue
Laurelton, NY 11413
Attention: Ram Potti
Facsimile: (718)-276-1735

     with a copy to (which shall not constitute notice to either the Parent or
the Purchaser):

Wolff & Samson PC
One Boland Drive
West Orange, NJ 07052
Attention: Morris Bienenfeld, Esq.
Facsimile: (973)530-2213

or to such other address or facsimile number as the party to whom notice is to
be given may have furnished to the other parties in writing in accordance with
this Section 6.4.

72



--------------------------------------------------------------------------------



      6.5 Amendments; Waivers. Subject to Section 4.17, no provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company, the Parent and
the Purchaser or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

      6.6 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

      6.7 Successors and Assigns. Except as otherwise provided herein, neither
this agreement nor the rights or obligations hereunder shall be assigned by any
of the parties hereunder (whether by operation of law or otherwise) without the
prior written consent of the other parties hereto. Notwithstanding the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns.

      6.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth herein.

      6.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Jersey, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY. If either party
shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

      6.10 Survival. Subject to Section 4.8(e), the representations, warranties,
covenants and other agreements contained herein shall survive the Closing and
the delivery, exercise and/or conversion of the Securities, as applicable for
the applicable statue of limitations.

      6.11 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file,

73



--------------------------------------------------------------------------------



such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.

      6.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

      6.13 Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
herefore, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

      6.14 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described and hereby agrees to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.

      6.15 Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

[SIGNATURE PAGE FOLLOWS]

74



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  ELITE PHARMACEUTICALS, INC.               By:  
  
  Name: Chris Dick     Title: Chief Operating Officer and Acting Chief    
         Executive Officer                           EPIC PHARMA, LLC          
    By:       Name: Ashok G. Nigalaye, Ph.D.     Title: President and Chief
Executive Officer                           EPIC INVESTMENTS, LLC         By:
EPIC PHARMA, LLC, its Managing Member         By:       Name: Ashok G. Nigalaye,
Ph.D.     Title: President and Chief Executive Officer








75



--------------------------------------------------------------------------------





EXHIBIT A

 

CERTIFICATE OF AMENDMENT
OF
CERTIFICATE OF INCORPORATION
OF
ELITE PHARMACEUTICALS, INC.

     ELITE PHARMACEUTICALS, INC., a corporation organized and existing under and
by virtue of the General Corporation Law of the State of Delaware (the
“Corporation”), does hereby certify as follows:

     FIRST: The Board of Directors of the Corporation, by vote, adopted the
following resolutions setting forth the amendment to the Certificate of
Incorporation of the Corporation as filed on October 1, 1997, as amended on
October 24, 1997, further amended on March 30, 1998, as further amended on June
1, 1998, as further amended on July 26, 2004, as further amended on June 26,
2008, and as further amended on December 19, 2008:

     RESOLVED, that the Board of Directors deems it in the best interest of the
Corporation to amend the Certificate of Incorporation of the Corporation, as
amended (the “Certificate of Incorporation”), by deleting Article Fourth of the
Certificate of Incorporation in its entirety and replacing it with the
following:

“FOURTH: The total number of shares of all classes of stock which the
Corporation shall have authority to issue is Three Hundred Forty-Five Million
(345,000,000) shares, consisting of Five Million (5,000,000) shares of Preferred
Stock, par value $0.01 per share, and Three Hundred Forty Million (340,000,000)
shares of Common Stock, par value of $0.001 per share.

Subject to the provisions of Section 151 of the General Corporation Law, the
Board of Directors or any authorized committee thereof of the Corporation is
authorized to issue the shares of Preferred Stock in one or more series and
determine the number of shares constituting each such series, the voting powers
of shares of each such series and the designations, preferences and relative,
participating, optional or other special rights, and qualifications, limitations
or restrictions as set forth in a resolution or resolutions of the Board of
Directors.”

     SECOND: That the holders of a majority of the outstanding stock of the
Corporation entitled to vote thereon, and the holders of a majority of the
outstanding stock of each class entitled to vote thereon as a class, were given
written notice of the proposed amendment to the Certificate of Incorporation and
voted in favor of the adoption of the amendment to the Certificate of
Incorporation.

     THIRD: That said amendment was duly adopted in accordance with Section 242
of the General Corporation Law of the State of Delaware.

 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Elite Pharmaceuticals, Inc. has caused this certificate
to be signed by its Acting Chief Executive Officer as of March ___, 2009.

      Chris Dick   Acting Chief Executive Officer and Chief   Operating Officer


 

-2-

 

--------------------------------------------------------------------------------



EXHIBIT B

 

ELITE PHARMACEUTICALS, INC.

CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES E CONVERTIBLE PREFERRED STOCK

PURSUANT TO SECTION 151 OF THE
DELAWARE GENERAL CORPORATION LAW

     Elite Pharmaceuticals, Inc. (the “Corporation”), a corporation organized
and existing under the laws of the General Corporation Law of the State of
Delaware (the “DGCL”), hereby certifies that on March [___], 2009, the following
resolutions were adopted by the Board of Directors of the Corporation pursuant
to the authority of the Board of Directors as required by Section 151 of the
DGCL:

          WHEREAS, the Board of Directors of the Corporation (the “Board”) is
authorized to fix the dividend rights, dividend rate, voting rights, conversion
rights, rights and terms of redemption and liquidation preferences of any wholly
unissued series of preferred stock and the number of shares constituting any
series and the designation thereof, of any of them; and

          WHEREAS, it is the desire of the Board, pursuant to its authority as
aforesaid, to fix the rights, preferences, restrictions and other matters
relating to a series of the preferred stock, which shall consist of 5,000 shares
of the preferred stock which the Corporation has the authority to issue, as
follows:

     NOW, THEREFORE, BE IT RESOLVED, that the Board does hereby provide for the
issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:

TERMS OF SERIES E CONVERTIBLE PREFERRED STOCK

          Section 1. Definitions. Capitalized terms used and not otherwise
defined herein that are defined in the Strategic Agreement shall have the
meanings given such terms in the Strategic Agreement. A copy of the Strategic
Agreement as in effect on the date hereof shall be provided without charge to
any holder of Common Stock or Preferred Stock upon written request therefor. For
the purposes hereof, the following terms shall have the following meanings:

     “Alternate Consideration” shall have the meaning set forth in Section 7(f).

     “Amendment” means the amendment to the Corporation’s certificate of
incorporation that (i) increases the number of authorized shares of Common Stock
from 210,000,000 shares to 340,000,000 shares and (ii) reduces the par value of
the authorized shares of Common Stock from $.01 to $.001 per share.



1

--------------------------------------------------------------------------------



     “Authorized Share Approval” means the vote by the shareholders of the
Corporation to approve the Amendment and the filing by the Corporation of the
Amendment with the Secretary of State the State of Delaware and the acceptance
of the Amendment by the Secretary of State the State of Delaware.

     “Authorized Share Approval Date” means the date when all of the actions set
forth in the definition of the Authorized Share Approval have been completed.

     “Business Day” means any day except Saturday, Sunday, any day which shall
be a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

     “Common Stock” means the Corporation’s common stock, par value U.S.$0.01
per share (as amended by the Amendment), and stock of any other class of
securities into which such securities may hereafter be reclassified or changed
into.

     “Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock

     “Conversion Amount” means the sum of the Stated Value at issue. “Conversion
Date” shall have the meaning set forth in Section 6(a). “Conversion Price” shall
have the meaning set forth in Section 6(b).

     “Conversion Shares” means, collectively, the shares of Common Stock
issuable upon conversion of the shares of Series E Preferred Stock in accordance
with the terms hereof.

     “Dilutive Issuance” shall have the meaning set forth in Section 7(b).

     “Dilutive Issuance Notice” shall have the meaning set forth in Section
7(b).

     “Dividend Issuance” shall have the meaning set forth in Section 7(c).

     “Dividend Issuance Notice” shall have the meaning set forth in Section
7(c).

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

     “Exempt Issuance” means, subject to the requirement to obtain the prior
consent of the Holder pursuant to Section 4(b), to the extent such requirement
exists, the issuance of (a) shares of Common Stock or options to purchase Common
Stock to employees,



2

--------------------------------------------------------------------------------



consultants, officers or directors of the Corporation pursuant to any stock or
option plan existing on the date hereof and disclosed in the Company Disclosure
Schedules or duly adopted by a majority of the independent members of the Board
of Directors or a majority of a committee of independent members of the Board of
Directors established for such purpose, (b) securities upon the exercise or
exchange of or conversion of any securities of the Corporation outstanding on
the date hereof and disclosed in the Company Disclosure Schedules, including the
Existing Preferred Stock, pursuant to the terms thereof, provided that such
securities have not been amended since the date of this Agreement to increase
the number of securities or to decrease the exercise, exchange or conversion
price of any such securities, except for adjustments required by the terms
thereof (c) up to a maximum of 2,000,000 shares of Common Stock or Common Stock
Equivalents in any rolling 12 month period issued to consultants, vendors,
financial institutions or lessors in connection with services provided by such
Persons referred to in this clause (c), but shall not include a transaction in
which the Corporation is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, and
provided that none of such shares may be registered for sale or resale by any
such holders, and provided further that issuances described in this clause (c)
are approved by a majority of the independent members of the Board of Directors,
(d) securities as a dividend or distribution on any of the Securities issued
pursuant to the Strategic Agreement, (e) shares of Common Stock upon the
exercise of the Conversion Warrants and (f) securities in connection with any
stock split, stock dividend or recapitalization of the Common Stock.

     “Existing Preferred Stock” means the issued and outstanding shares of
Series B Preferred Stock, Series C Preferred Stock and Series D Preferred Stock,
in each case, as of the date hereof.

     “Forced Conversion” shall have the meaning set forth in Section 8.

     “Fundamental Transaction” shall have the meaning set forth in Section 7(f).

     “Holder” means Epic Investments, LLC, a Delaware limited liability company.

     “Junior Securities” means the Common Stock, Series B Preferred Stock,
Series C Preferred Stock and all other Common Stock Equivalents of the
Corporation, other than (i) the Series D Preferred Stock and (ii) those
securities which are explicitly senior or pari passu to the Series E Preferred
Stock in dividend rights or liquidation preference.

     “Liquidation” shall have the meaning set forth in Section 5.

     “New York Courts” shall have the meaning set forth in Section 10(d).

     “Notice of Conversion” shall have the meaning set forth in Section 6(a).

     “Original Issue Date” means the date of the first issuance of any shares of
the Series E Preferred Stock regardless of the number of transfers of any
particular shares of



3

--------------------------------------------------------------------------------



Series E Preferred Stock and regardless of the number of certificates which may
be issued to evidence such Series E Preferred Stock.

     “Preferred Stock” means the Series B Preferred Stock, Series C Preferred
Stock, Series D Preferred Stock and Series E Preferred Stock collectively.

     “Redemption Issuance” shall have the meaning set forth in Section 7(d).

     “Redemption Issuance Notice” shall have the meaning set forth in Section
7(d).

     “Series B Certificate” means the Amended Certificate of Designations of the
Series B 8% Convertible Preferred Stock of Elite Pharmaceuticals, Inc. filed
with the Secretary of State of the State of Delaware on September 15, 2008.

     “Series B Preferred Stock” means the Series B 8% Convertible Preferred
Stock, par value U.S.$0.01 per share, of the Corporation.

     “Series C Certificate” means the Amended Certificate of Designations of the
Series C 8% Convertible Preferred Stock of Elite Pharmaceuticals, Inc. filed
with the Secretary of State of the State of Delaware on September 15, 2008, as
corrected by the Certificate of Correction Relating to the Amended Certificate
of Designations of the Series C 8% Convertible Preferred Stock of Elite
Pharmaceuticals, Inc. filed with the Secretary of State of the State of Delaware
on February 13, 2009.

     “Series C Preferred Stock” means the Series C 8% Convertible Preferred
Stock, par value U.S.$0.01 per share, of the Corporation.

     “Series D Certificate” means the Certificate of Designation of Preferences,
Rights and Limitations of the Series D 8% Convertible Preferred Stock filed with
the Secretary of State of the State of Delaware on September 15, 2008.

     “Series D Preferred Stock” means the Series D 8% Convertible Preferred
Stock, par value U.S.$0.01 per share, of the Corporation.

     “Series E Preferred Stock” shall have the meaning set forth in Section 2.
“Share Delivery Date” shall have the meaning set forth in Section 6(d)(i).
“Stated Value” shall have the meaning set forth in Section 2.

     “Strategic Agreement” means the Strategic Alliance Agreement, dated as of
March 18, 2009, to which the Corporation and the Holder are parties, as amended,
modified or supplemented from time to time in accordance with its terms.

     “Trading Day” means a day on which the principal Trading Market is open for
business.



4

--------------------------------------------------------------------------------



     “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board.

     “Transfer” means any voluntary or involuntary, direct or indirect sale,
transfer, conveyance, assignment, pledge, hypothecation, gift, delivery or other
disposition; provided, however, (i) the conversion by the Holder of any shares
of Series E Preferred Stock into Conversion Shares shall not be deemed a
“Transfer” for purposes hereof, and (ii) any sale, transfer, conveyance,
assignment or other disposition in connection with a Fundamental Transaction
shall not be deemed a Transfer hereunder.

     “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)); (b) if the OTC Bulletin Board is not a Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock
is not then quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Corporation.

     Section 2. Designation, Amount and Par Value. This series of preferred
stock shall be designated as its Series E Convertible Preferred Stock (the
“Series E Preferred Stock”) and the number of shares so designated shall be
5,000 (which shall not be subject to increase without the requisite affirmative
vote of the Holder as set forth in Section 4(b)). Each share of Series E
Preferred Stock shall have a par value of U.S.$0.01 per share and a stated value
equal to U.S.$1,000 (the “Stated Value”).

     Section 3. Dividends.

     a) So long as any Series E Preferred Stock shall remain outstanding, the
Corporation shall not declare, pay or set aside any dividends on shares of any
other class or series of capital stock of the Corporation (other than dividends
payable pursuant to the Series D Certificate) unless the Holder shall first
receive, or simultaneously receive, a dividend on each outstanding share of
Series E Preferred Stock in an amount equal to the dividend the Holder would
have been entitled to receive upon conversion, in full, of one share of Series E
Preferred Stock immediately prior to the record date for determination of
holders entitled to receive such dividend.



5

--------------------------------------------------------------------------------



     b) So long as any Series E Preferred Stock shall remain outstanding,
neither the Corporation nor any Subsidiary thereof shall redeem, purchase or
otherwise acquire directly or indirectly any Junior Securities. So long as any
Series E Preferred Stock shall remain outstanding, neither the Corporation nor
any Subsidiary thereof shall directly or indirectly pay or declare any dividend
or make any distribution upon (other than dividends described in Section 3(a)),
nor shall any monies be set aside for or applied to the purchase or redemption
(through a sinking fund or otherwise) of, any Junior Securities or shares pari
passu with the Series E Preferred Stock (other than in the case of a purchase or
redemption of any shares of Series D Preferred Stock).

     c) The Corporation acknowledges and agrees that the capital of the
Corporation (as such term is used in Section 154 of the Delaware General
Corporation Law) in respect of the Series E Preferred Stock and any future
issuances of the Corporation’s capital stock shall be equal to the aggregate par
value of such Series E Preferred Stock or capital stock, as the case may be, and
that, on or after the date of the Strategic Agreement, it shall not increase the
capital of the Corporation with respect to any shares of the Corporation’s
capital stock issued and outstanding on such date.

     Section 4. Voting Rights.

     (a) On any matter presented to the stockholders of the Corporation for
their action or consideration at any meeting of stockholders of the Corporation
(or by written consent of stockholders in lieu of meeting), the Holder shall be
entitled to cast the number of votes equal to the number of whole shares of
Common Stock into which the shares of Series E Preferred Stock held by the
Holder are convertible as of the record date for determining the stockholders
entitled to vote on such matter. Except as provided by law or by the other
provisions of this Certificate of Designation, the Holder shall vote together
with the holders of Common Stock, as a single class.

     (b) The Corporation shall not, between the Original Issue Date and the date
which is the earlier of (x) the date the Purchaser Directors constitute a
majority of the Board of Directors and (y) the date that is 90 days following
the fifth (5th) anniversary of the Original Issue Date, except as specifically
permitted by any other provision hereof or the other Transaction Documents or as
the Holder shall otherwise agree in writing, directly or indirectly, do, or
agree to do, any of the following without the prior written consent of the
Holder:

           i. amend or otherwise change the Corporation’s certificate of
incorporation or bylaws so as to adversely affect the Holder in a material
manner;

           ii. (A) issue, sell, pledge, dispose of, grant, transfer, encumber,
or authorize the issuance, sale, pledge, disposition, grant, transfer, or
encumbrance of (1) any shares of Common Stock or Common Stock Equivalents or (2)
other shares of capital stock of the Corporation or securities convertible or
exchangeable or exercisable for any shares of such capital stock, or any
options, warrants or other rights of any kind to



6

--------------------------------------------------------------------------------



acquire any shares of such capital stock or such convertible or exchangeable
securities, or any other ownership interest (including, without limitation, any
such interest represented by contract right), provided that the prohibitions
referred to in clauses (1) and (2) of this Section 4(b)(ii) shall not be
applicable to Exempt Issuances, or (B) sell, pledge, dispose of, transfer,
lease, license, guarantee or encumber, or authorize the sale, pledge,
disposition, transfer, lease, license, guarantee or encumbrance of, any material
property or assets of the Corporation, except pursuant to existing Contracts or
commitments or the sale or purchase of goods in the ordinary course of business
consistent with past practice, or enter into any commitment or transaction
outside the ordinary course of business consistent with past practice;

           iii. declare, set aside, make or pay any dividend or other
distribution (whether payable in cash, stock, property or a combination thereof)
with respect to any of its capital stock, other than dividends payable on
outstanding shares of Series D Preferred Stock in accordance with the terms
thereof as in effect on the date hereof;

           iv. other than in connection with a reverse stock split, reclassify,
combine, split, subdivide or redeem, purchase or otherwise acquire, directly or
indirectly, any of its capital stock, Common Stock, Common Stock Equivalents,
Preferred Stock or Preferred Stock Equivalents or other securities;

           v. (A) acquire (including, without limitation, by merger,
consolidation, or acquisition of stock or assets) any interest in any Person or
any division thereof or any assets, other than acquisitions of inventory or
other assets in the ordinary course of business consistent with past practice;
or (B) other than Permitted Indebtedness, for a period of three (3) years from
the Initial Closing Date, incur any indebtedness for borrowed money or issue any
debt securities or assume, guarantee or endorse, or otherwise as an
accommodation become responsible for, the obligations of any person, except for
indebtedness for borrowed money incurred by the Corporation in the ordinary
course of business consistent with past practice pursuant to the terms of a
current Company Material Contract;

          vi. except as may be required by contractual commitments or corporate
policies with respect to employee severance or termination pay in existence on
the date hereof as disclosed in the Company Disclosure Schedules: (A) increase
the compensation or benefits payable or to become payable to its directors,
officers or employees, except for customary increases to compensation or
benefits of the Corporation’s employees (other than officers and directors) of
not more than five percent (5%) in the aggregate per annum made by the
Corporation consistent with past practice and approved by a majority of the
independent members of the Board of Directors; or (B) grant any rights to
severance or termination pay to, or enter into any employment or severance
agreement with, any director, officer or other employee of the Corporation, or
establish, adopt, enter into or amend any collective bargaining, bonus, profit
sharing, thrift, compensation, stock option, restricted stock, pension,
retirement, deferred compensation, employment, termination, severance or other
plan, agreement, trust, fund, policy or arrangement for the benefit of any
director, officer or employee, except to the



7

--------------------------------------------------------------------------------



extent required by applicable law and except for such employment, severance or
termination agreements with the Corporation’s employees (other than officers and
directors) that are entered into on an arm’s length basis and approved by a
majority of the independent members of the Board of Directors;

          vii. (A) pay, discharge or satisfy any material claims, liabilities or
obligations (absolute, accrued, contingent or otherwise), except in the ordinary
course of business consistent with past practice and in accordance with their
terms; (B) accelerate or delay collection of any material notes or accounts
receivable in advance of or beyond their regular due dates or the dates when the
same would have been collected in the ordinary course of business consistent
with past practice, or (C) delay or accelerate payment of any material account
payable in advance of its due date or the date such liability would have been
paid in the ordinary course of business consistent with past practice;

          viii. make any material change in accounting policies or procedures,
other than in the ordinary course of business consistent with past practice or
except as required by GAAP or by a governmental entity;

          ix. waive, release, assign, settle or compromise any material claims,
or any material litigation or arbitration;

          x. make any material tax election, settle or compromise any material
liability for Taxes, or materially amend any material Tax Return;

          xi. be a party to any Change of Control Transaction or enter into any
sale, transfer, assignment, lease, license, mortgage, pledge, exchange or other
disposition of all or substantially all of the assets or property (real or
personal, tangible or intangible) of the Corporation or any merger,
consolidation or reorganization of the Corporation with another entity;

          xii. take any action or step in connection with the voluntary
liquidation and dissolution of the Corporation or the filing of a voluntary
petition or other institution of proceedings to have the Corporation adjudicated
as bankrupt or the consenting to the institution of such proceedings against the
Corporation; or

          xiii. authorize or enter into any agreement or otherwise make any
commitment to do any of the foregoing.

Notwithstanding the anything to the contrary contained in this Section 4(b), (A)
the provisions set forth in clauses (ii) (B), (ix), (x), (xi) and (xii) shall
not apply after the expiration of the Lock-Up Period, if at such time the Holder
does not own the Minimum Share Requirement and (B) if at any time after the
Holder has acquired, pursuant to the Strategic Agreement or other Transaction
Documents, a number of shares of Series E Preferred Stock and/or Conversion
Shares representing twenty-five percent (25%) or more of the shares of the
capital stock of the Corporation, on an as-converted basis, the Holder’s
ownership percentage of the shares of the capital stock of the Corporation, on
an



8

--------------------------------------------------------------------------------



as-converted basis, falls below twenty percent (20%) as a result of Transfers
made by the Holder, then the prior written consent of the Holder shall not be
required prior to the consummation of any action of the Corporation referred to
under this Section 4(b).

     (d) Except for the rights expressly set forth herein or in the Transaction
Documents, nothing contained herein or in the other Transaction Documents shall
give the Holder, directly or indirectly, the right to control or direct the
operations of the Corporation and the Corporation shall exercise, consistent
with the terms and conditions hereof and the other Transaction Documents,
complete control and supervision over its operations.

     Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of
the Corporation, whether voluntary or involuntary (a “Liquidation”), the Holder
shall be entitled to receive out of the assets, whether capital or surplus, of
the Corporation an amount equal to the Stated Value for each share of Series E
Preferred Stock held by the Holder before any distribution or payment shall be
made to the holders of any Junior Securities, including, without limitation, the
Series B Preferred Stock and the Series C Preferred Stock. Upon a Liquidation,
the Series E Preferred Stock will rank (a) pari passu with the Series D
Preferred Stock and (b) senior to any Junior Securities, including, without
limitation, the Series B Preferred Stock and the Series C Preferred Stock. If
the assets of the Corporation shall be insufficient to pay in full such amounts,
then the entire assets to be distributed to the Holder and the holders of all
outstanding shares of Series D Preferred Stock shall be ratably distributed
among the Holder and such holders of Series D Preferred Stock in accordance with
the respective amounts that would be payable on the shares of Series E Preferred
Stock owned by the Holder and such shares of Series D Preferred Stock if all
amounts payable thereon were paid in full. The Corporation shall mail written
notice to the Holder of any such Liquidation, not less than 45 calendar days
prior to the payment date stated therein.

     Section 6. Conversion.

     a) Conversions at Option of the Holder. Each share of Series E Preferred
Stock shall be convertible at the option of the Holder, at any time and from
time to time from and after the Original Issue Date into that number of shares
of Common Stock (subject to the limitations set forth in Section 6(c))
determined by dividing the Stated Value of such share of Series E Preferred
Stock by the Conversion Price. The Holder shall effect conversions by providing
the Corporation with the form of conversion notice attached hereto as Annex A (a
“Notice of Conversion”). Each Notice of Conversion shall specify the number of
shares of Series E Preferred Stock to be converted, the number of shares of
Series E Preferred Stock owned by the Holder prior to the conversion at issue,
the number of shares of Series E Preferred Stock owned by the Holder subsequent
to the conversion at issue and the date on which such conversion is to be
effected, which date may not be prior to the date the Holder delivers such
Notice of Conversion to the Corporation in accordance with Section 10(a) (such
date, the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
to the Corporation is deemed delivered in accordance with Section 10(a). The
calculations and entries set forth in the Notice of Conversion



9

--------------------------------------------------------------------------------



shall control in the absence of manifest or mathematical error. To effect
conversions, as the case may be, of shares of Series E Preferred Stock, the
Holder shall not be required to surrender the certificate(s) representing such
shares of Series E Preferred Stock to the Corporation unless all of the shares
of Series E Preferred Stock represented thereby are so converted, in which case
the Holder shall deliver the certificate representing such shares of Series E
Preferred Stock promptly following the Conversion Date at issue. Shares of
Series E Preferred Stock converted into Common Stock or redeemed in accordance
with the terms hereof shall be canceled and shall not be reissued.

     b) Conversion Price. The conversion price for the Series E Preferred Stock
shall equal U.S.$0.05, subject to adjustment herein (the “Conversion Price”).

     c) Authorized Share Limitations. Notwithstanding anything herein to the
contrary, the Holder’s ability to convert Series E Preferred Stock into
Conversion Shares shall be limited to a number of Conversion Shares equal to the
difference between (a) the Company’s total authorized shares of Common Stock as
of the applicable Conversion Date, minus (b) as of the applicable Conversion
Date, the sum of (i) the Company’s total issued and outstanding Common Stock and
(ii) the total number of shares of Common Stock reserved for issuance upon the
exercise or conversion, as applicable, of outstanding Common Stock Equivalents
(including, without limitation, the Warrants). The portion of the Series E
Preferred Stock which may not be converted as a result of this Section 6(c)
shall thereafter be unconvertible to such extent until and unless approval by
the Corporation’s stockholders of an increase in the number of authorized shares
of Common Stock of the Corporation is subsequently obtained; provided, however,
the rights and preferences of the Series E Preferred Stock otherwise set forth
in this Certificate of Designation shall otherwise remain in full force and
effect. For the avoidance of doubt, the voting rights of the Holder under
Section 4(a) shall not be affected by the restrictions of this Section 6(c).

     d) Mechanics of Conversion

     i. Delivery of Certificate Upon Conversion. Not later than three (3)

Trading Days after each Conversion Date (the “Share Delivery Date”), the
Corporation shall deliver, or cause to be delivered, to the Holder a certificate
or certificates representing the number of Conversion Shares being acquired upon
the conversion of shares of Series E Preferred Stock.

     ii. Obligation Absolute; Partial Liquidated Damages. Subject to the limits
set forth in Section 6(c), the Corporation’s obligation to issue and deliver the
Conversion Shares upon conversion of Series E Preferred Stock in accordance with
the terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
Person of any obligation to the Corporation or any violation or alleged
violation of law by



10

--------------------------------------------------------------------------------



the Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Corporation to the Holder in
connection with the issuance of such Conversion Shares; provided, however, that
such delivery shall not operate as a waiver by the Corporation of any such
action that the Corporation may have against the Holder. In the event the Holder
shall elect to convert any or all of the Stated Value of its shares of Series E
Preferred Stock, the Corporation may not refuse conversion based on any claim
that the Holder or any one associated or affiliated with the Holder has been
engaged in any violation of law, agreement or for any other reason, unless an
injunction from a court, on notice to the Holder, restraining and/or enjoining
conversion of all or part of the Series E Preferred Stock of the Holder shall
have been sought and obtained. In the absence of such injunction, the
Corporation shall issue Conversion Shares and, if applicable, cash, upon a
properly noticed conversion. Nothing herein shall limit the Holder’s right to
pursue actual damages for the Corporation’s failure to deliver Conversion Shares
within the period specified herein and the Holder shall have the right to pursue
all remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

     iii. Reservation of Conversion Shares Issuable Upon Conversion. The
Corporation covenants that it will at all times take all steps necessary to
reserve and keep available out of its authorized and unissued shares of Common
Stock for the sole purpose of issuance upon conversion of the Series E Preferred
Stock, as provided herein, and shares of Common Stock issuable upon exercise of
the Warrants, as provided in such Warrants, free from preemptive rights or any
other actual contingent purchase rights of Persons other than the Holder, not
less than such aggregate number of shares of the Common Stock as shall be
issuable (taking into account the adjustments and restrictions of Section 7)
upon the conversion of all outstanding shares of Series E Preferred Stock and
upon the exercise of the Warrants. To the extent that the Amendment does not
result in an increase of the Corporation’s authorized and unissued shares of
Common Stock adequate for the conversion in full of the Series E Preferred Stock
and exercise in full of the Warrants, the Corporation shall undertake to
promptly seek stockholder approval to increase such number of authorized and
unissued shares of Common Stock. The Corporation covenants that all shares of
Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid and nonassessable.

     iv. Fractional Shares. Upon a conversion hereunder, the Corporation shall
not be required to issue stock certificates representing fractions of shares of
Common Stock, but may if otherwise permitted, make a cash payment in respect of
any final fraction of a share based on the VWAP at such time. If the Corporation
elects not, or is unable, to make such a cash payment, the Holder shall be
entitled to receive, in lieu of the final fraction of a share, one whole share
of Common Stock.



11

--------------------------------------------------------------------------------



     v. Transfer Taxes. The issuance of certificates for Conversion Shares on
conversion of the Series E Preferred Stock shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holder of such shares of Series
E Preferred Stock so converted and the Corporation shall not be required to
issue or deliver such certificates unless or until the Person or Persons
requesting the issuance thereof shall have paid to the Corporation the amount of
such tax or shall have established to the satisfaction of the Corporation that
such tax has been paid.

     Section 7. Certain Adjustments.

     a) Stock Dividends and Stock Splits. If the Corporation, at any time while
the Series E Preferred Stock is outstanding: (A) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any other Common Stock Equivalents (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of, or payment of a dividend on, the Existing
Preferred Stock); (B) subdivides outstanding shares of Common Stock into a
larger number of shares; (C) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares; or
(D) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Corporation, then the Conversion Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock (excluding any treasury shares of the Corporation) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section 7(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

     b) Subsequent Dilutive Issuances. If the Corporation or any Subsidiary
thereof, at any time while this Series E Preferred Stock is outstanding, sells
or grants any option to purchase or sells or grants any right to reprice its
securities (other than a reduction in the Exercise Price (as defined in the
Warrant) of the Warrant issued to the Holder on the Original Issue Date), or
otherwise disposes of or issues (or announces any sale, grant or any option to
purchase or other disposition) any Common Stock or Common Stock Equivalents in
connection with an Exempt Issuance, for which the Holder’s consent was not
required under Section 4(b), entitling any Person to acquire shares of Common
Stock at an effective price per share that is lower than the then applicable
Conversion Price (any such issuance, a “Dilutive Issuance”) (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are



12

--------------------------------------------------------------------------------



issued in connection with such issuance, be entitled to receive shares of Common
Stock at an effective price per share that is lower than the then applicable
Conversion Price, such issuance shall be deemed to have occurred for less than
the then applicable Conversion Price on such date of the Dilutive Issuance),
then the then applicable Conversion Price shall be reduced to a price determined
by multiplying the then applicable Conversion Price by a fraction, the numerator
of which is the sum of (i) the number of shares of Common Stock issued and
outstanding immediately prior to the Dilutive Issuance plus (ii) the number of
shares of Common Stock issuable upon conversion or exercise of Common Stock
Equivalents issued and outstanding immediately prior to the Dilutive Issuance
plus (iii) the number of shares of Common Stock which the offering price for
such Dilutive Issuance would purchase at the then applicable Conversion Price,
and the denominator of which shall be the sum of (1) the number of shares of
Common Stock issued and outstanding immediately prior to the Dilutive Issuance
plus (2) the number of shares of Common Stock issuable upon conversion or
exercise of Common Stock Equivalents issued and outstanding immediately prior to
the Dilutive Issuance plus (3) the number of shares of Common Stock so issued or
issuable in connection with the Dilutive Issuance. Notwithstanding the
foregoing, no adjustment will be made under this Section 7(b) in respect of any
issuance as to which the Holder has provided its written approval under Section
4(b) or otherwise. The Corporation shall notify the Holder in writing, no later
than five (5) Business Days following a Dilutive Issuance, indicating therein
the applicable issuance price, or applicable reset price, exchange price,
conversion price and other pricing terms (such notice, the “Dilutive Issuance
Notice”). Such Dilutive Issuance Notice shall be given by the Corporation to the
Holder in accordance with Section 10(a). For purposes of clarification, whether
or not the Corporation provides a Dilutive Issuance Notice pursuant to this
Section 7(b), upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the adjusted
Conversion Price on or after the date of such Dilutive Issuance, regardless of
whether the Holder accurately refers to the adjusted Conversion Price in the
Notice of Conversion.

     c) Subsequent Dividend Issuances. If the Corporation, at any time while the
Series E Preferred Stock is outstanding, shall issue shares of Common Stock in
lieu of cash in satisfaction of its dividend obligations on shares of
outstanding Existing Preferred Stock in accordance with the Series B
Certificate, Series C Certificate and/or Series D Certificate, as applicable
(any such issuance, a “Dividend Issuance”), then the then applicable Conversion
Price shall be reduced to a price equal to (i) the aggregate Stated Value of
Series E Preferred Stock then outstanding divided by (ii) the product of (x)
aggregate number of Conversion Shares issuable upon conversion of the then
outstanding Series E Preferred Stock immediately prior to Dividend Issuance
multiplied by (y) the sum of one plus a fraction with: (A) a numerator equal to
(I) the number of outstanding shares of Common Stock immediately after giving
effect to the Dividend Issuance (assuming conversion of all Existing Preferred
Stock but not the Series E Preferred Stock) minus (II) the number of outstanding
shares of Common Stock immediately prior to the Dividend Issuance (assuming
conversion of all Existing Preferred Stock but not the Series E Preferred
Stock); and (B) a denominator equal to the number of outstanding shares of
Common Stock immediately prior to the Dividend Issuance (assuming



13

--------------------------------------------------------------------------------



conversion of all Existing Preferred Stock but not the Series E Preferred
Stock). The Corporation shall notify the Holder in writing following a Dividend
Issuance, indicating therein the occurrence of the applicable Dividend Issuance
triggering such adjustment and the calculation of such adjusted Conversion Price
(such notice, the “Dividend Issuance Notice”). Such Dividend Issuance Notice
shall be given by the Corporation to the Holder in accordance with Section
10(a). For purposes of clarification, whether or not the Corporation provides a
Dividend Issuance Notice pursuant to this Section 7(c), upon the occurrence of
any Dividend Issuance, the Holder is entitled to receive a number of Conversion
Shares based upon the adjusted Conversion Price on or after the date of such
Dividend Issuance, regardless of whether the Holder accurately refers to the
adjusted Conversion Price in the Notice of Conversion.

     d) Subsequent Redemption Issuances. If the Corporation, at any time while
the Series E Preferred Stock is outstanding, shall issue shares of Common Stock
as a result of any holder of Series D Preferred Stock exercising its right to
require the Corporation to redeem all of such holder’s shares of Series D
Preferred Stock pursuant to a Non-Cash Redemption Triggering Event (as such term
is defined in the Series D Certificate) (any such issuance, a “Redemption
Issuance”), then the then applicable Conversion Price shall be reduced to a
price equal to (i) the aggregate Stated Value of Series E Preferred Stock then
outstanding divided by (ii) the product of (x) aggregate number of Conversion
Shares issuable upon conversion of the then outstanding Series E Preferred Stock
immediately prior to Redemption Issuance multiplied by (y) the sum of one plus a
fraction with: (A) a numerator equal to (I) the number of outstanding shares of
Common Stock immediately after giving effect to the Redemption Issuance
(assuming conversion of all Existing Preferred Stock but not the Series E
Preferred Stock) minus (II) the number of outstanding shares of Common Stock
immediately prior to the Redemption Issuance (assuming conversion of all
Existing Preferred Stock but not the Series E Preferred Stock); and (B) a
denominator equal to the number of outstanding shares of Common Stock
immediately prior to the Redemption Issuance (assuming conversion of all
Existing Preferred Stock but not the Series E Preferred Stock). The Corporation
shall notify the Holder in writing following a Redemption Issuance, indicating
therein the occurrence of the applicable Redemption Issuance triggering such
adjustment and the calculation of such adjusted Conversion Price (such notice,
the “Redemption Issuance Notice”). Such Redemption Issuance Notice shall be
given by the Corporation to the Holder in accordance with Section 10(a). For
purposes of clarification, whether or not the Corporation provides a Redemption
Issuance Notice pursuant to this Section 7(d), upon the occurrence of any
Redemption Issuance, the Holder is entitled to receive a number of Conversion
Shares based upon the adjusted Conversion Price on or after the date of such
Redemption Issuance, regardless of whether the Holder accurately refers to the
adjusted Conversion Price in the Notice of Conversion.

     e) Pro Rata Distributions. If the Corporation, at any time while the Series
E Preferred Stock is outstanding, distributes to all holders of Common Stock
(and not to the Holder) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security (other than Common Stock, which shall be subject to Sections 7(b), 7(c)
or 7(d)), then in each such case the



14

--------------------------------------------------------------------------------



Conversion Price shall be adjusted by multiplying such Conversion Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets, evidence of
indebtedness or rights or warrants so distributed applicable to one outstanding
share of the Common Stock as determined by the Board of Directors of the
Corporation in good faith. In either case the adjustments shall be described in
a statement delivered to the Holder describing the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.

     f) Fundamental Transaction. If, at any time while the Series E Preferred
Stock is outstanding, (A) the Corporation effects any merger or consolidation of
the Corporation with or into another Person (other than the Holder), (B) the
Corporation effects any sale of all or substantially all of its assets in one
transaction or a series of related transactions, other than to the Holder, (C)
any tender offer or exchange offer (whether by the Corporation or another Person
(other than the Holder)) is completed pursuant to which holders of Common Stock
are permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Corporation effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then, upon any subsequent
conversion of the Series E Preferred Stock, the Holder shall have the right to
receive, for each Conversion Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
the same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of one
share of Common Stock (the “Alternate Consideration”). For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Corporation shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of the Series E Preferred Stock following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Corporation or surviving entity in such Fundamental Transaction
shall file a new Certificate of Designation of the Series E Preferred Stock with
the same terms and conditions and issue to the Holder new preferred stock
consistent with the foregoing provisions and evidencing the Holder’s right to
convert such preferred stock into Alternate Consideration. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring



15

--------------------------------------------------------------------------------



any such successor or surviving entity to comply with the provisions of this
Section 7(f) and insuring that the Series E Preferred Stock (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

     g) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Corporation) issued and
outstanding.

     h) Notice to the Holder.

     i. Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 7, the Corporation shall
promptly cause to be delivered to the Holder in accordance with Section 10(a) a
written notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

     ii. Notice to Allow Conversion by the Holder. If (A) the Corporation shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Corporation shall declare a special nonrecurring cash dividend on
or a redemption of the Common Stock, (C) the Corporation shall authorize the
granting to all holders of the Common Stock of rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights, (D)
the approval of any stockholders of the Corporation shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Corporation is a party, any sale or transfer of all or
substantially all of the assets of the Corporation, of any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property, or (E) the Corporation shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation, then,
in each case, the Corporation shall cause to be filed at each office or agency
maintained for the purpose of conversion of the Series E Preferred Stock, and
shall cause to be delivered to the Holder in accordance with Section 10(a), at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange, provided that, except in



16

--------------------------------------------------------------------------------



respect of the approval of the stockholders described in the preceding clause
(D), the failure to deliver such notice or any defect therein or in the delivery
thereof shall not affect the validity of the corporate action required to be
specified in such notice. The Holder is entitled to convert the Conversion
Amount of the Series E Preferred Stock (or any part hereof) during the 20-day
period commencing on the date of such notice through the effective date of the
event triggering such notice.

      Section 8. Forced Conversion. At any time following the date upon which
there are no outstanding shares of Existing Preferred Stock, the Corporation may
automatically convert all of the then outstanding shares of Series E Preferred
Stock into Common Stock at the then effective Conversion Price (such automatic
conversion, the “Forced Conversion”), if, after giving effect to the Forced
Conversion, the Conversion Shares issued to the Holder upon such Forced
Conversion plus the number of shares of Common Stock owned by the Holder
immediately prior to such Forced Conversion shall equal a number of shares of
Common Stock that is greater than fifty percent (50%) of the then outstanding
Common Stock. The Holder will be given at least five (5) Business Days’ prior
written notice of the date fixed and the place designated for mandatory
conversion of all of such shares of Series E Preferred Stock pursuant to this
Section 8. Such written notice shall be given by the Corporation to the Holder
in accordance with Section 10(a). On or before the date fixed for conversion the
Holder shall surrender its certificate or certificates for all such shares to
the Corporation at the place designated in such notice, and shall thereafter
receive certificates for the number of Conversion Shares into which the Holder’s
shares of Series E Preferred Stock are convertible. On the date fixed for
conversion, all rights with respect to the Series E Preferred Stock so converted
will terminate, except only the rights of the Holder, upon surrender of its
certificate or certificates therefor, to receive certificates for the number of
Conversion Shares into which such Series E Preferred Stock has been converted
and payment of any declared and unpaid dividends thereon. If so required by the
Corporation, certificates surrendered for conversion shall be endorsed or
accompanied by written instrument or instruments of transfer, in form
satisfactory to the Corporation, duly executed by the Holder. All certificates
evidencing shares of Series E Preferred Stock which are required to be
surrendered for conversion in accordance with the provisions hereof shall, from
and after the date such certificates are so required to be surrendered, be
deemed to have been retired and canceled and the shares of Series E Preferred
Stock represented thereby converted into Common Stock for all purposes,
notwithstanding the failure of the Holder to surrender such certificates on or
prior to such date. As soon as practicable after the date of such mandatory
conversion and the surrender of the certificate or certificates for Series E
Preferred Stock as aforesaid, the Corporation shall cause to be issued and
delivered to the Holder, or on or its written order, a certificate or
certificates for the number of Conversion Shares issuable on such conversion in
accordance with the provisions hereof and cash as provided in Section 6(d)(i) in
respect of any fraction of a share of Common Stock otherwise issuable upon such
conversion.

      Section 9. Transfers. Notwithstanding anything herein to the contrary,
other than with respect to Transfers to Affiliates of the Holder, the Holder
shall not be entitled to Transfer its shares of Series E Preferred Stock without
the prior written consent of the Corporation; provided, however, that nothing in
this Section 9 shall prohibit or otherwise restrict the Holder’s ability to
Transfer the Conversion Shares issued to it following a conversion of its



17

--------------------------------------------------------------------------------



shares of Series E Preferred Stock in accordance with the terms hereof following
the Lock-Up Period.

     Section 10. Miscellaneous.

     a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, at the address set forth above, facsimile number (201) 750-2755,
Attn: Chief Operating Officer, or such other facsimile number or address as the
Corporation may specify for such purposes by notice to the Holder delivered in
accordance with this Section 10. Any and all notices or other communications or
deliveries to be provided by the Corporation hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to the Holder at the facsimile number or address of
the Holder appearing on the books of the Corporation, or if no such facsimile
number or address appears on the books of the Corporation, at the principal
place of business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section 10 prior to 5:30 p.m. (New York City
time) on any date, (ii) the date immediately following the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section 10 between 5:30 p.m. and 11:59 p.m. (New York
City time) on any date, (iii) the second Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be given.

     b) Lost or Mutilated Series E Preferred Stock Certificate. If the Holder’s
Series E Preferred Stock certificate shall be mutilated, lost, stolen or
destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Series E Preferred Stock so mutilated, lost,
stolen or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such certificate, and of the ownership hereof reasonably
satisfactory to the Corporation.

     c) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflict of laws
thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”). Each party hereto hereby



18

--------------------------------------------------------------------------------



irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such proceeding.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Certificate of Designation and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Certificate of
Designation or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Certificate
of Designation, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

     d) Waiver. Any waiver by the Corporation or the Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation. The failure of the
Corporation or the Holder to insist upon strict adherence to any term of this
Certificate of Designation on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Certificate of Designation. Any
waiver by the Corporation or the Holder must be in writing.

     e) Severability. If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.

     f) Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.



19

--------------------------------------------------------------------------------



     g) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

     h) Status of Converted or Redeemed Series E Preferred Stock. Shares of
Series E Preferred Stock may only be issued pursuant to the Strategic Agreement.
If any shares of Series E Preferred Stock shall be converted, redeemed or
reacquired by the Corporation, such shares shall resume the status of authorized
but unissued shares of preferred stock and shall no longer be designated as
Series E Preferred Stock.

      RESOLVED, FURTHER, that the Chairman, the president or any vice-president,
and the secretary or any assistant secretary, of the Corporation be and they
hereby are authorized and directed to prepare and file a Certificate of
Designation of Preferences, Rights and Limitations of the Series E Convertible
Preferred Stock in accordance with the foregoing resolution and the provisions
of Delaware law.”

[Remainder of this page is intentionally blank; signature page follows]



20

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Corporation has caused this Certificate of
Designations of the Series E Convertible Preferred Stock to be signed by Chris
Dick, its Chief Operating Officer and Acting Chief Executive Officer, made to be
effective as of March __, 2009.

  ELITE PHARMACEUTICALS, INC.          
By:____________________________________________   Name: Chris Dick   Title:
Chief Operating Officer and            Acting Chief Executive Officer


 

Attest:

By:_________________________________
Name: Mark I. Gittelman
Title: Secretary and Chief Financial Officer

 

21

--------------------------------------------------------------------------------



ANNEX A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED THE HOLDER IN ORDER TO CONVERT
SHARES OF SERIES E PREFERRED STOCK)

The undersigned hereby elects to convert the number of shares of Series E
Convertible Preferred Stock indicated below into shares of common stock, par
value U.S.$0.01 per share (the “Common Stock”), of Elite Pharmaceuticals, Inc.,
a Delaware corporation (the “Corporation”), according to the conditions hereof,
as of the date written below. If shares are to be issued in the name of a Person
other than the undersigned, the undersigned will pay all transfer taxes payable
with respect thereto and is delivering herewith such certificates and opinions
as may be required by the Corporation in accordance with the Strategic
Agreement. No fee will be charged to the Holder for any conversion, except for
any such transfer taxes.

Conversion calculations:

Date to Effect Conversion: _____________________________________________


Number of shares of Series E Preferred Stock owned prior to Conversion:
_______________


Number of shares of Series E Preferred Stock to be Converted:
________________________


Stated Value of shares of Series E Preferred Stock to be Converted:
____________________


Number of shares of Common Stock to be Issued: ___________________________

Applicable Conversion Price: ____________________________________________

Number of shares of Series E Preferred Stock subsequent to Conversion:
________________


 

  EPIC, LLC       By:       Name:     Title:    

 






 

22

--------------------------------------------------------------------------------





EXHIBIT C

 

THE SECURITIES REPRESENTED BY THIS WARRANT (AND/OR THE SECURITIES ISSUABLE UPON
CONVERSION OR EXERCISE HEREOF) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR WITH ANY STATE SECURITIES
COMMISSION, AND MAY NOT BE TRANSFERRED OR DISPOSED OF BY THE HOLDER IN THE
ABSENCE OF A REGISTRATION STATEMENT WHICH IS EFFECTIVE UNDER THE SECURITIES ACT
AND APPLICABLE STATE LAWS AND RULES, OR, UNLESS, IMMEDIATELY PRIOR TO THE TIME
SET FOR TRANSFER, SUCH TRANSFER MAY BE EFFECTED WITHOUT VIOLATION OF THE
SECURITIES ACT AND OTHER APPLICABLE STATE LAWS AND RULES. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES (AND/OR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF)
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES (AND/OR THE SECURITIES ISSUABLE
UPON CONVERSION OR EXERCISE HEREOF).

Date: ________, 20__

WARRANT TO PURCHASE [_______] SHARES OF COMMON STOCK OF
ELITE PHARMACEUTICALS, INC.

     Exercise Price: $0.25 per share,
subject to adjustment as provided below (the “Exercise Price”)

      THIS IS TO CERTIFY that, for value received, [___________________] and its
successors and assigns (collectively, the “Holder”), is entitled to purchase,
subject to the terms and conditions hereinafter set forth, up to [*** insert
amount of shares of Common Stock equal to 100% of the number of shares of Common
Stock received by the Holder upon conversion of its shares of Outstanding
Preferred Stock ***] fully paid and nonassessable shares (the “Warrant Shares”)
of the common stock, par value $0.01 per share (as the same may be amended)
(“Common Stock”), of Elite Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and to receive certificates for the Common Stock so purchased. This
Warrant to Purchase Common Stock (including any Warrant(s) to Purchase Common
Stock issued in exchange, transfer or replacement hereof, the “Warrant”) has
been issued pursuant to the terms and conditions of that certain Conversion
Agreement, dated as of [ _____], 2009 (the “Conversion Agreement”), by and
between the Company and the Holder.

      1. EXERCISE PERIOD. The Holder may purchase all or a portion of the
Warrant Shares pursuant to Section 2 at any time or times on or after the date
of issuance of this Warrant but not after 5:00 p.m., New York time on the fifth
(5) anniversary of the date of issuance of this Warrant.

     2. EXERCISE OF WARRANT.

     (a) MECHANICS OF EXERCISE. (i) This Warrant may be exercised, in whole or
in part, at any time and from time to time during the Exercise Period. Such
exercise shall be accomplished by:



--------------------------------------------------------------------------------



      (x) (A) payment to the Company of an amount equal to the then applicable
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”) in cash, by wire
transfer to an account designated by the Company or by certified check or bank
cashier’s check, payable to the order of the Company or (B) notifying the
Company that this Warrant is being exercised pursuant to a Cashless Exercise (as
defined below) pursuant to Section 2(c) below, and

      (y) physical delivery of this Warrant with an original executed Exercise
Notice in substantially the form attached hereto as Exhibit A (the “Exercise
Notice”) to the Company (the requirements referred to in clauses (x) and (y)
being referred to as the “Exercise Delivery Requirements”).

      (b) Upon satisfaction of the Exercise Delivery Requirements, the Company
will (x) transmit to the Company’s transfer agent (the “Transfer Agent”)
instructions to issue the Warrant Shares in the amount set forth in the Exercise
Delivery Requirements and (y) as promptly as possible, but in no event more than
three (3) business days after satisfaction of the Exercise Delivery
Requirements, (A) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (B) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate or
certificates representing the shares of Common Stock so purchased, registered in
the Company’s share register in the name of the Holder or its transferee (as
permitted under Section 3 below), for the number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise. With respect to any
exercise of this Warrant, the Holder will for all purposes be deemed to have
become the holder of record of the number of shares of Common Stock purchased
hereunder on the date this Warrant is delivered to the Company with a properly
executed Exercise Notice and payment of the Exercise Price (the “Exercise
Date”), irrespective of the date of delivery of the certificate evidencing such
shares, except that, if the date of such receipt is a date on which the stock
transfer books of the Company are closed, such Person will be deemed to have
become the holder of such shares at the close of business on the next succeeding
date on which the stock transfer books are open. Fractional shares of Common
Stock will not be issued upon the exercise of this Warrant. In lieu of any
fractional shares that would have been issued but for the immediately preceding
sentence, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number. In the event this Warrant is exercised
in part, the Company shall issue a new Warrant to the Holder covering the
aggregate number of shares of Common Stock as to which this Warrant remains
exercisable for as soon as practicable and in no event later than five (5)
business days after any exercise. The Company shall pay any and all taxes (other
than income or withholding taxes) which may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant.

     (c) CASHLESS EXERCISE. The Holder may, in its sole discretion, exercise
this Warrant



2

--------------------------------------------------------------------------------



in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula
(a “Cashless Exercise”):

          Net Number = (A X B) - (A X C)

          For purposes of the foregoing formula:

          A= the total number of shares with respect to which this Warrant is
then being exercised.

          B= the Closing Sale Price of the shares of Common Stock (as reported
by Bloomberg) on the date immediately preceding the date of the Exercise Notice.

          C= the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

     (d) DISPUTES. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 15.

     (e) FORCE MAJEURE. The Company shall not be liable for or incur penalties
for delays or nonperformance in compliance with the issuance or delivery of the
Warrant Shares upon the exercise of the Warrant, if such delay or nonperformance
was caused by: (i) act of God, act of war, strike, fire, natural disaster,
terrorism, quarantine or accident; or (ii) lack of availability of materials,
fuel or utilities.

     3. TRANSFERABILITY AND EXCHANGE.

     (a) TRANSFERABILITY. The Warrant and the other rights of the Holder
pursuant to this Warrant certificate are not severable from this Warrant
certificate, and shall not be assignable or transferable except in connection
with a transfer or assignment of this Warrant certificate in accordance with the
terms hereof. Any instrument purporting to make a transfer or assignment in
violation of this Section 3(a) shall be void and of no effect. Subject to
compliance with any applicable securities laws and the conditions set forth in
Section 3(e) hereof, this Warrant and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole or in part, upon
surrender of this Warrant certificate at the principal office of the Company or
its designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon compliance with the foregoing and such
surrender and, if required, such payment, the Company shall execute and deliver
a new Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this



3

--------------------------------------------------------------------------------



Warrant shall promptly be cancelled. Nothing contained in this Warrant or in the
Conversion Agreement shall require or otherwise obligate the Company to
register, under the Securities Act or any state securities commission, this
Warrant or the Warrant Shares issuable upon exercise of this Warrant.

      (b) WARRANT REGISTER. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose, in the name of the
record Holder hereof from time to time. The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

      (c) LOST, STOLEN OR MUTILATED WARRANT. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant
representing the right to purchase the Warrant Shares then underlying this
Warrant.

      (d) ISSUANCE OF NEW WARRANTS. Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be
of like tenor with this Warrant, (ii) shall represent, as indicated on the face
of such new Warrant, the right to purchase the Warrant Shares then underlying
this Warrant (or in the case of a new Warrant(s) being issued pursuant to
Section 3(a), the Warrant Shares designated by the Holder which, when added to
the number of shares of Common Stock underlying the other new Warrants issued in
connection with such issuance, does not exceed the number of Warrant Shares then
underlying this Warrant), (iii) shall have an issuance date, as indicated on the
face of such new Warrant, which is the same as the issuance date hereunder and
(iv) shall have the same rights and conditions as this Warrant.

      (e) SECURITIES LAWS. This Warrant and the Warrant Shares issuable upon the
exercise hereof may not be sold, transferred, pledged or hypothecated unless the
Company shall have been provided with an opinion of counsel, or other evidence
reasonably satisfactory to it, that such transfer is not in violation of the
Securities Act, and any applicable state securities laws or, with respect to the
Warrant Shares, a registration statement has been filed pursuant to the
Securities Act and has been declared effective with respect to such disposition.

      4. ADJUSTMENTS TO EXERCISE PRICE AND NUMBER OF SHARES SUBJECT TO WARRANT.
The Exercise Price and the number of shares of Common Stock purchasable upon the
exercise of this Warrant are subject to adjustment from time to time upon the
occurrence of any of the events specified in this Section 4.

      (a) DIVIDENDS, ETC. In case the Company shall, with respect to the holders
of its Common Stock, (i) pay a Common Stock dividend or make a distribution to
its stockholders in shares of Common Stock or other securities, (ii) split or
subdivide its outstanding shares of Common Stock into a greater number of
shares, or (iii) combine its outstanding shares of Common Stock into a smaller
number of shares, then the Exercise Price in effect at the time of



4

--------------------------------------------------------------------------------



the record date for such dividend or on the effective date of such split,
subdivision or combination, and/or the number and kind of securities issuable on
such date, shall be proportionately adjusted so that the Holder of any Warrant
thereafter exercised shall be entitled to receive the aggregate number and kind
of shares of Common Stock (or such other securities other than Common Stock, as
the case may be) of the Company, at the same aggregate Exercise Price, that, if
such Warrant had been exercised immediately prior to such date, the Holder would
have owned upon such exercise and been entitled to receive by virtue of such
dividend, distribution, split, subdivision or combination. Such adjustment shall
be made successively whenever any event listed above shall occur.

      (b) MERGER, ETC. If at any time after the date hereof there shall be a
merger or consolidation of the Company with or into or a transfer of all or
substantially all of the assets of the Company to another entity, then the
Holder shall be entitled to receive upon or after such transfer, merger or
consolidation becoming effective, and upon payment of the Exercise Price then in
effect, the number of shares or other securities or property of the Company or
of the successor corporation resulting from such merger or consolidation, which
would have been received by the Holder for the shares of stock subject to this
Warrant had this Warrant been exercised just prior to such transfer, merger or
consolidation becoming effective or to the applicable record date thereof, as
the case may be. The Company will not merge or consolidate with or into any
other corporation, or sell or otherwise transfer its property, assets and
business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume in
writing the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

      (c) RECLASSIFICATION, ETC. If at any time after the date hereof there
shall be a reorganization or reclassification of the securities as to which
purchase rights under this Warrant exist into the same or a different number of
securities of any other class or classes, then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, the number of
shares or other securities or property resulting from such reorganization or
reclassification, which would have been received by the Holder for the shares of
stock subject to this Warrant had this Warrant at such time been exercised.

      (d) ADJUSTMENTS LESS THAN ONE PERCENT. Notwithstanding any provision
herein to the contrary, no adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease of at least one
percent (1%) in the Exercise Price; provided, however, that any adjustments
which by reason of this Section 4(d) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment. All
calculations under this Section 4 shall be made to the nearest cent or the
nearest one-hundredth of a share, as the case may be.

      (e) OTHER CAPITAL STOCK. In the event that at any time, as a result of an
adjustment made pursuant to Section 4(a) or (b) above, the Holder of this
Warrant, when thereafter exercised, shall become entitled to receive any shares
of capital stock of the Company other than shares of Common Stock, thereafter
the number of such other shares so receivable upon exercise



5

--------------------------------------------------------------------------------



of any Warrant shall be subject to adjustment from time to time in a manner and
on terms as nearly equivalent as practicable to the provisions with respect to
the shares of Common Stock contained in this Section 4, and the other provisions
of this Warrant shall apply on like terms to any such other shares.

      5. RESERVATION OF SHARES. The Company covenants that it will at all times
take all steps necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon exercise
of this Warrant, as provided herein, free from preemptive rights or any other
actual contingent purchase rights of Persons other than the Holder, not less
than such aggregate number of Warrant Shares as shall be issuable (taking into
account the adjustments and restrictions contained herein) upon the exercise in
full of this Warrant. If at any time following the date of issuance of this
Warrant, the Company does not have authorized and unissued shares of Common
Stock adequate for the exercise in full of this Warrant, the Company shall
undertake to promptly seek stockholder approval to increase such number of
authorized and unissued shares of Common Stock. The Company covenants that all
Warrant Shares that shall be issuable upon the exercise of this Warrant shall,
upon issue, be duly authorized, validly issued, fully paid and nonassessable.

      6. NOTICES TO HOLDER. Upon any adjustment of the Exercise Price (or number
of shares of Common Stock purchasable upon the exercise of this Warrant)
pursuant to Section 4, the Company shall promptly thereafter, but in no event
later than ten (10) days after the event causing the adjustment has occurred,
cause to be given to the Holder written notice of such adjustment. Such notice
shall include the Exercise Price (and/or the number of shares of Common Stock
purchasable upon the exercise of this Warrant) after such adjustment, and shall
set forth in reasonable detail the Company’s method of calculation and the facts
upon which such calculations were based. Where appropriate, such notice shall be
given in advance and included as a part of any notice required to be given under
the other provisions of this Section 6.

      In the event of (a) any fixing by the Company of a record date with
respect to the holders of any class of securities of the Company for the purpose
of determining which of such holders are entitled to dividends or other
distributions, or any rights to subscribe for, purchase or otherwise acquire any
shares of capital stock of any class or any other securities or property, or to
receive any other right or to give effect to any split, (b) any capital
reorganization of the Company, or reclassification or recapitalization of the
capital stock of the Company or any transfer of all or substantially all of the
assets or business of the Company to, or consolidation or merger of the Company
with or into, any other Person, or (c) any voluntary or involuntary dissolution
or winding up of the Company, then and in each such event the Company will give
the Holder a written notice specifying, as the case may be (i) the record date
for such split, dividend, distribution, or right, and stating the amount and
character of such split, dividend, distribution, or right; or (ii) the date on
which any such reorganization, reclassification, recapitalization, transfer,
consolidation, merger, conveyance, dissolution, liquidation, or winding up is to
take place and the time, if any is to be fixed, as of which the holders of
record of Common Stock (or such capital stock or securities receivable upon the
exercise of this Warrant) shall be entitled to exchange their shares of Common
Stock (or such other stock securities) for securities or other property
deliverable upon such event. Any such notice shall be given at least 10 days
prior to the earliest date therein specified.



6

--------------------------------------------------------------------------------



      7. NO RIGHTS AS A STOCKHOLDER. This Warrant does not entitle the Holder to
any voting rights, distribution rights, dividend rights or other rights as a
stockholder of the Company, nor to any other rights whatsoever except the rights
herein set forth.

      8. ADDITIONAL COVENANTS OF THE COMPANY. The Company shall, upon issuance
of any shares for which this Warrant is exercisable, at its expense, promptly
obtain and maintain the listing of such shares.

      The Company shall comply with the reporting requirements of Sections 13
and 15(d) of the Exchange Act for so long as and to the extent that such
requirements apply to the Company.

      The Company shall not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant. Without limiting the generality of the foregoing, the Company (a) will
not increase the par value of any shares of capital stock receivable upon
exercise of this Warrant above the amount payable therefor upon such exercise,
(b) will take all such actions as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable stock,
and (c) the Company shall not, by amendment of its Certificate of Incorporation
or Bylaws or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issuance, or sale of securities or any other voluntary
action, avoid, circumvent, or seek to avoid the observance or performance of any
of the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Warrant and in taking all such action as may be necessary or appropriate to
protect Holder’s rights under this Warrant against impairment.

      9. SUCCESSORS AND ASSIGNS. Subject to Section 3(e) hereof, this Warrant
may not be assigned by the Holder without the prior written consent of the
Company. This Warrant shall be binding upon and inure to the benefit of the
Company, the Holder and their respective successors and permitted assigns.

      10. NOTICES. The Company agrees to maintain a ledger of the ownership of
this Warrant (the “Ledger”). Any notice hereunder shall be given by registered
or certified mail if to the Company, at its principal executive office and, if
to the Holder, to its address shown in the Ledger of the Company; provided,
however, that the Holder may at any time on three (3) business days written
notice to the Company designate or substitute one other address where notice is
to be given. Notice shall be deemed given and received when a certified or
registered letter, properly addressed with postage prepaid, is deposited in the
U.S. mail.

      11. SEVERABILITY. Every provision of this Warrant is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the remainder of this
Warrant.

      12. GOVERNING LAW. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of choice of laws thereof.



7

--------------------------------------------------------------------------------





     13. ATTORNEYS’ FEES. In any action or proceeding brought to enforce any
provision of this Warrant, the prevailing party shall be entitled to recover
reasonable attorneys’ fees in addition to its costs and expenses and any other
available remedy.

      14. DISPUTE RESOLUTION. In the case of a dispute as to the determination
of the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within one (1) business day of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within two (2) business days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within two (2) business days thereafter submit via
facsimile (a) the disputed determination of the Exercise Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder (such approval not to be unreasonably withheld, delayed or
conditioned) or (b) the disputed arithmetic calculation of the Warrant Shares to
the Company’s independent, outside accountant. The Company shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) business days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The fees of such investment bank or
independent accountant shall be borne one half by the Company and one half by
the Holder.

      15. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the Conversion Agreement, at law
or in equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the right of the Holder right to pursue
actual damages for any failure by the Company to comply with the terms of this
Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

      16. AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holder.

      17. ENTIRE AGREEMENT. This Warrant (including the Exhibits attached
hereto) constitutes the entire understanding between the Company and the Holder
with respect to the subject matter hereof, and supersedes all prior
negotiations, discussions, agreements and understandings relating to such
subject matter.



8

--------------------------------------------------------------------------------



      18. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:

     (a) “Bloomberg” means Bloomberg Financial Markets.

     (b) “Closing Bid Price” and “Closing Sale Price” means, for any security as
of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Trading Market, as reported by Bloomberg,
prior to 4:00:00 p.m., New York Time, or, if the foregoing do not apply, the
last closing bid price or last trade price, respectively, of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 15.

      (c) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

[remainder of the page intentionally left blank.]



9

--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its duly authorized officer as of the date first set forth above.


ELITE PHARMACEUTICALS, INC.



By: ________________________________
Name:
Title:



10

--------------------------------------------------------------------------------



EXHIBIT A

EXERCISE NOTICE TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT
TO PURCHASE COMMON STOCK OF ELITE PHARMACEUTICALS, INC.

      The undersigned holder hereby exercises the right to purchase
_________________ of the shares of Common Stock (“WARRANT SHARES”) of Elite
Pharmaceuticals, a Delaware corporation (the “COMPANY”), evidenced by the
attached Warrant to Purchase Common Stock (the “WARRANT”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

      1. FORM OF EXERCISE PRICE. The Registered Holder intends that payment of
the Exercise Price shall be made as:

___________ a “CASH EXERCISE” with respect to _______________ Warrant Shares;
and/or

___________ a “CASHLESS EXERCISE” with respect to ___________ Warrant Shares.

      2. PAYMENT OF EXERCISE PRICE. In the event that the Registered Holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares to be
issued pursuant hereto, the holder shall pay the Aggregate Exercise Price in the
sum of $___________________ to the Company in accordance with the terms of the
Warrant.

      3. DELIVERY OF WARRANT SHARES. The Company shall deliver to the Registered
Holder __________ Warrant Shares in accordance with the terms of the Warrant.

Date: ________________ __, _________

________________________________
Name of Registered Holder

By: ______________________________
Title (if applicable):



11

--------------------------------------------------------------------------------



ASSIGNMENT FORM

(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)



For Value Received the foregoing Warrant and all rights evidenced thereby are
hereby assigned
to __________________________ whose address is
___________________________________________, __________________________________

Dated: ______________________, ____________


Holder’s Signature: _________________________

Holder’s Address: __________________________

___________________________________________





CONSENTED TO:

Elite Pharmaceuticals, Inc.

By: _____________________________________
Name:
Title:



12

--------------------------------------------------------------------------------



EXHIBIT D

VOTING AGREEMENT

      VOTING AGREEMENT, dated as of March __, 2009 (this “Agreement”), by and
between Epic Investments, LLC, a Delaware limited liability company
(“Purchaser”) and each of the Persons whose names and signatures appear on the
signature pages hereto (each such Person being individually referred to herein
as a “Stockholder” and, collectively, the “Stockholders”).

      WHEREAS, the Purchaser, Epic Pharma, LLC and Elite Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”) have entered into that certain Strategic
Alliance Agreement dated as of March 18, 2009 (the “Strategic Agreement,” terms
defined in the Strategic Agreement having the same meaning when used herein
except as otherwise defined herein); and

      WHEREAS, each of the Stockholders is, as of the date hereof, the record
and beneficial owner of that number of shares of Common Stock and Common Stock
Equivalents set forth opposite such Stockholder’s name on Schedule A hereto; and

      WHEREAS, in order to induce the Purchaser to enter into the Strategic
Agreement, the Stockholders have agreed to enter into this Agreement;

      NOW, THEREFORE, in consideration of the execution and delivery by
Purchaser of the Strategic Agreement and the mutual representations, warranties,
covenants and agreements contained herein and therein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     Section 1. Representations and Warranties of the Stockholders. Each of the
Stockholders hereby, severally and not jointly, represents and warrants to
Purchaser, as to itself and not any other Stockholder, as follows:

     (a) Such Stockholder (i) has received and reviewed a copy of the Strategic
Agreement and all Exhibits thereto and consents to the transactions contemplated
therein, and (ii) understands and acknowledges that Purchaser is entering into
the Strategic Agreement in reliance upon the Stockholder’s execution and
delivery of this Agreement.

     (b) Such Stockholder is the beneficial owner (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) and unless otherwise indicated, the record owner of the shares of Common
Stock and/or Common Stock Equivalents (as may be adjusted from time to time
pursuant to Section 4 hereof, the “Shares”) set forth opposite such
Stockholder’s name on Schedule A to this Agreement. For purposes of this
Agreement, the term “Shares” shall include any shares of Common Stock issuable
to such Stockholder upon exercise or conversion of any existing right, contract,
option, or warrant to purchase, or securities convertible into or exchangeable
for, Common Stock that are currently or may in the future become exercisable or
convertible and any other shares of Common Stock such Stockholder may acquire or
beneficially own during the term of this Agreement.

     (c) Such Stockholder has all requisite power and authority and, if an
individual, the legal

 

1

--------------------------------------------------------------------------------



capacity, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been validly executed and
delivered by such Stockholder and, assuming that this Agreement constitutes the
legal, valid and binding obligation of the Purchaser, constitutes the legal,
valid and binding obligation of such Stockholder, enforceable against such
Stockholder in accordance with its terms (except insofar as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, or by principles governing
the availability of equitable remedies).

     Section 2. Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to the Stockholders as follows:

     (a) Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of its formation.
Purchaser has all requisite power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby, and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement. This
Agreement has been duly executed and delivered by Purchaser and, assuming that
this Agreement constitutes the legal, valid and binding obligation of one or
more Stockholders hereto, constitutes the legal, valid and binding obligation of
Purchaser, enforceable against it in accordance with its terms (except insofar
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).

     Section 3. Covenants of the Stockholders. Each of the Stockholders,
severally and not jointly, agrees as follows:

     (a) Between the date hereof and the record date for the Special Meeting of
Stockholders, such Stockholder shall not sell or otherwise transfer ownership,
or enter into any agreement with respect to the sale or transfer of ownership,
of the Shares (any such action, a “Transfer”) to an Affiliate (as defined in
Rule 144 of the Securities Act of 1933, as amended) of such Stockholder or any
third party in a private placement, non-market transaction (such party, a
“Transferee”) unless, as a condition precedent to the effectiveness of such
Transfer, the Transferee thereof agrees to be bound by the terms of this
Agreement as if an original signatory hereto and executes and delivers to
Purchaser a counterpart signature page hereto. For the avoidance of doubt, the
restrictions set forth in this Section 3(a) shall not restrict the sale of any
of the Shares in Brokers’ Transactions (as defined in Rule 144 of the Securities
Act of 1933, as amended) or otherwise effect a trade on the Trading Market.

     (b) Such Stockholder shall not, except as contemplated by the terms of this
Agreement (i) enter into any voting arrangement, whether by proxy, voting
agreement, voting trust, power-of-attorney or otherwise, with respect to the
Shares or (ii) take any other action that would in any way restrict, limit or
interfere with the performance of his/her/its obligations hereunder or the
transactions contemplated hereby or make any representation or warranty of such
Stockholder herein untrue or incorrect in any material respect.

     (c) At the Special Meeting of Stockholders or any other meeting of
stockholders of the



2

--------------------------------------------------------------------------------



Company called to vote upon any transaction contemplated by the Strategic
Agreement or at any adjournment thereof or in any other circumstances upon which
a vote, consent or other approval (including by written consent) with respect to
such matters is sought, each Stockholder shall vote (or cause to be voted), or
shall consent, execute a consent or cause to be executed a consent in respect
of, such Stockholder’s Shares then owned by such Stockholder in favor of the
Authorized Share Approval and in favor of any other transaction contemplated by
the Strategic Agreement.

     (d) Stockholder shall vote (or cause to be voted), or shall consent,
execute a consent or cause to be executed a consent in respect of, such
Stockholder’s Shares from time to time and at all times, in whatever manner as
shall be necessary to ensure that the size of the Board of Directors shall be
set and remain at seven (7) directors.

     (e) Stockholder agrees to vote, or cause to be voted, all Shares owned by
such Stockholder, or over which such Stockholder has voting control, from time
to time and at all times, in whatever manner as shall be necessary to ensure
that at each annual or special meeting of stockholders of the Company at which
an election of directors is held or pursuant to any written consent of the
stockholders, the Purchaser Directors shall be elected to the Board of
Directors. Notwithstanding anything to the contrary contained in this paragraph
(e), if at any time following the Lock-Up Period the Purchaser owns less than
the Minimum Share Requirement, then the Stockholder shall have no further
obligation pursuant to this paragraph (e).

     (e) Stockholder agrees to promptly, and in any event within three (3)
Business Days, execute any written consents required to perform its obligations
as set forth in this Agreement.

     Section 4. [Intentionally Deleted]

     Section 5. Adjustments Upon Share Issuances, Changes in Capitalization. In
the event of any change in the Common Stock or in the number of outstanding
shares of Common Stock by reason of a stock dividend, subdivision,
reclassification, recapitalization, split, combination, exchange of shares or
other similar event or transaction or any other change in the corporate or
capital structure of the Company (including, without limitation, the declaration
or payment of an extraordinary dividend of cash, securities or other property),
and consequently the number of Shares changes or is otherwise adjusted, this
Agreement and the obligations hereunder shall attach to any additional shares of
Common Stock or other securities or rights of the Company issued to or acquired
by each of the Stockholders.

     Section 6. Further Assurances. Each Stockholder will, from time to time,
execute and deliver, or cause to be executed and delivered, such additional or
further transfers, assignments, endorsements, consents and other instruments as
Purchaser may reasonably request for the purpose of effectively carrying out the
transactions contemplated by this Agreement and to vest the power to vote such
Stockholder’s Shares as contemplated by Section 3 herein.

     Section 7. Termination. The obligations of each Stockholder under this
Agreement shall terminate, as to such Stockholder, upon the date that such
Stockholder ceases to own any Shares, provided that such termination shall not
affect the obligations of any Transferee of such Stockholder’s Shares to be
bound by the terms hereof. Notwithstanding the foregoing, Sections



3

--------------------------------------------------------------------------------



7, 8 and 9 shall survive any termination of this Agreement.

     Section 8. Action in Stockholder Capacity Only. No person executing this
Agreement who is or becomes during the term hereof a director or officer of the
Company makes any agreement or understanding herein in his or her capacity as
such director or officer. Each Stockholder signs solely in his or her capacity
as the record holder and beneficial owner of, or the trustee of a trust whose
beneficiaries are the beneficial owners of, such Stockholder’s Shares and
nothing herein shall limit or affect any actions taken by a Stockholder in his
or her capacity as an officer or director of the Company to the extent permitted
by the Strategic Agreement.

     Section 9. Miscellaneous.

     (a) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any Stockholder without the prior
written consent of the Purchaser. Purchaser may assign, in its sole discretion,
any or all of its rights, interests and obligations hereunder to any direct or
indirect wholly owned subsidiary of Purchaser. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and assigns. Each
Stockholder agrees that this Agreement and the obligations of such Stockholder
hereunder shall attach to such Stockholder’s Shares and shall be binding upon
any person or entity to which legal or beneficial ownership of such Shares shall
pass, whether by operation of law or otherwise, including without limitation
such Stockholder’s heirs, guardians, administrators or successors.

     (b) Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated thereby shall be paid by the party
incurring such expenses.

     (c) Amendments. This Agreement may not be amended except by an instrument
in writing signed by the parties to such amendment and in compliance with
applicable law.

     (d) Notice. All notices and other communications hereunder shall be in
writing and shall be deemed duly given if delivered personally, mailed by
registered or certified mail (return receipt requested), delivered by Federal
Express or other nationally recognized overnight courier service or sent via
facsimile to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice), if to Purchaser, at its
address for notice set forth in the Strategic Agreement, and if to any
Stockholder, at its address set forth on Schedule A

     (e) Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement, unless a contrary intention
appears, (i) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision and (ii) reference to any Section means such
Section hereof. No provision of this Agreement shall be interpreted or construed
against any party hereto solely because such party or its legal representative
drafted such provision.

     (f) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.



4

--------------------------------------------------------------------------------



     (g) Entire Agreement. This Agreement constitutes the entire agreement of
the parties and supersedes all prior agreements and undertakings, both written
and oral, between the parties, or any of them, with respect to the subject
matter hereof, and except as otherwise expressly provided herein, is not
intended to confer upon any other person any rights or remedies hereunder.

     (h) Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury. This
Agreement shall be governed by, and construed in accordance with, the Laws of
the State of Delaware, without regard to laws that may be applicable under
conflicts of laws principles. Each of the parties hereto irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of or relating to this Agreement or any of the agreements delivered
in connection herewith or the transactions contemplated hereby or thereby shall
be brought in the state courts of the State of New Jersey or in the United
States District Court located in the State of New Jersey, (ii) consents to the
jurisdiction of any such court in any such suit, action or proceeding, and (iii)
waives any objection that such party may have to the laying of venue of any such
suit, action or proceeding in any such court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. Each party to this Agreement irrevocably consents to
service of process at the address provided for notices in Section 8(d). Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

     EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED
IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

     (i) Specific Performance. The parties hereto agree that irreparable damage
could occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall not object to the granting of such
relief on the basis that an adequate remedy exists at law and shall not insist
upon the posting of any bond as a condition to the granting of such relief, this
being in addition to any other remedy to which they are entitled at law or in
equity.

     (j) Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.



5

--------------------------------------------------------------------------------



[Signature Page Follows]



6

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Purchaser has caused this Agreement to be signed by its
officer thereunto duly authorized and each Stockholder has signed this
Agreement, all as of the date first written above.

  PURCHASER:               By:           STOCKHOLDERS:               By:    




7

--------------------------------------------------------------------------------


EXHIBIT E




THE SECURITIES REPRESENTED BY THIS WARRANT (AND/OR THE SECURITIES ISSUABLE UPON
CONVERSION OR EXERCISE HEREOF) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR WITH ANY STATE SECURITIES
COMMISSION, AND MAY NOT BE TRANSFERRED OR DISPOSED OF BY THE HOLDER IN THE
ABSENCE OF A REGISTRATION STATEMENT WHICH IS EFFECTIVE UNDER THE SECURITIES ACT
AND APPLICABLE STATE LAWS AND RULES, OR, UNLESS, IMMEDIATELY PRIOR TO THE TIME
SET FOR TRANSFER, SUCH TRANSFER MAY BE EFFECTED WITHOUT VIOLATION OF THE
SECURITIES ACT AND OTHER APPLICABLE STATE LAWS AND RULES. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES (AND/OR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF)
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES (AND/OR THE SECURITIES ISSUABLE
UPON CONVERSION OR EXERCISE HEREOF).

Date: ________, 20__

WARRANT TO PURCHASE [__________] SHARES OF COMMON STOCK OF
ELITE PHARMACEUTICALS, INC.

     Exercise Price: $0.0625 per share,
subject to adjustment as provided below (the “Exercise Price”)

      THIS IS TO CERTIFY that, for value received, Epic Investments, LLC, a
Delaware limited liability company, and its successors and assigns
(collectively, the “Holder”), is entitled to purchase, subject to the terms and
conditions hereinafter set forth, up to [_________] fully paid and nonassessable
shares (the “Warrant Shares”) of the common stock, par value $0.01 per share (as
amended by the Amendment) (“Common Stock”), of Elite Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and to receive certificates for the Common
Stock so purchased. This Warrant to Purchase Common Stock (including any
Warrant(s) to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the “Warrant”) has been issued pursuant to the terms and conditions of
the Strategic Alliance Agreement, dated as of March 18, 2009 by and between the
Company and the initial holder hereof (the “Strategic Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
them in the Strategic Agreement).

      1. EXERCISE PERIOD. The Holder may purchase all or a portion of the
Warrant Shares pursuant to Section 2 at any time or times on or after the date
of issuance of this Warrant but not after 5:00 p.m., New York time on the
seventh (7th) anniversary of the date of issuance of this Warrant (such period,
the “Exercise Period”).

     2. EXERCISE OF WARRANT.

     (a) MECHANICS OF EXERCISE. (i) This Warrant may be exercised, in whole or
in part, at any time and from time to time during the Exercise Period. Such
exercise shall be accomplished by:



--------------------------------------------------------------------------------





      (x) payment to the Company of an amount equal to the then applicable
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”) in cash, by wire
transfer to an account designated by the Company or by certified check or bank
cashier’s check, payable to the order of the Company, and

      (y) physical delivery of this Warrant with an original executed Exercise
Notice in substantially the form attached hereto as Exhibit A (the “Exercise
Notice”) to the Company (the requirements referred to in clauses (x) and (y)
being referred to as the “Exercise Delivery Requirements”).

      (b) Upon satisfaction of the Exercise Delivery Requirements, the Company
will (x) transmit to the Company’s transfer agent (the “Transfer Agent”)
instructions to issue the Warrant Shares in the amount set forth in the Exercise
Delivery Requirements and (y) as promptly as possible, but in no event more than
three (3) business days after satisfaction of the Exercise Delivery
Requirements, (A) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (B) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate or
certificates representing the shares of Common Stock so purchased, registered in
the Company’s share register in the name of the Holder or its transferee (as
permitted under Section 3 below), for the number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise. With respect to any
exercise of this Warrant, the Holder will for all purposes be deemed to have
become the holder of record of the number of shares of Common Stock purchased
hereunder on the date this Warrant is delivered to the Company with a properly
executed Exercise Notice and payment of the Exercise Price (the “Exercise
Date”), irrespective of the date of delivery of the certificate evidencing such
shares, except that, if the date of such receipt is a date on which the stock
transfer books of the Company are closed, such Person will be deemed to have
become the holder of such shares at the close of business on the next succeeding
date on which the stock transfer books are open. Fractional shares of Common
Stock will not be issued upon the exercise of this Warrant. In lieu of any
fractional shares that would have been issued but for the immediately preceding
sentence, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number. In the event this Warrant is exercised
in part, the Company shall issue a new Warrant to the Holder covering the
aggregate number of shares of Common Stock as to which this Warrant remains
exercisable for as soon as practicable and in no event later than five (5)
business days after any exercise. The Company shall pay any and all taxes (other
than income or withholding taxes) which may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant.

      (d) DISPUTES. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 15.



2

--------------------------------------------------------------------------------





      (e) FORCE MAJEURE. The Company shall not be liable for or incur penalties
for delays or nonperformance in compliance with the issuance or delivery of the
Warrant Shares upon the exercise of the Warrant, if such delay or nonperformance
was caused by: (i) act of God, act of war, strike, fire, natural disaster,
terrorism, quarantine or accident; or (ii) lack of availability of materials,
fuel or utilities.

     3. TRANSFERABILITY AND EXCHANGE.

      (a) TRANSFERABILITY. The Warrant and the other rights of the Holder
pursuant to this Warrant certificate are not severable from this Warrant
certificate, and shall not be assignable or transferable except in connection
with a transfer or assignment of this Warrant certificate in accordance with the
terms hereof. Any instrument purporting to make a transfer or assignment in
violation of this Section 3(a) shall be void and of no effect. Subject to
compliance with any applicable securities laws and the conditions set forth in
Section 3(e) hereof and to the provisions of Section 4.1 of the Strategic
Agreement, this Warrant and all rights hereunder (including, without limitation,
any registration rights) are transferable, in whole or in part, upon surrender
of this Warrant certificate at the principal office of the Company or its
designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon compliance with the foregoing and such
surrender and, if required, such payment, the Company shall execute and deliver
a new Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled.

      (b) WARRANT REGISTER. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose, in the name of the
record Holder hereof from time to time. The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

      (c) LOST, STOLEN OR MUTILATED WARRANT. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant
representing the right to purchase the Warrant Shares then underlying this
Warrant.

      (d) ISSUANCE OF NEW WARRANTS. Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be
of like tenor with this Warrant, (ii) shall represent, as indicated on the face
of such new Warrant, the right to purchase the Warrant Shares then underlying
this Warrant (or in the case of a new Warrant(s) being issued pursuant to
Section 3(a), the Warrant Shares designated by the Holder which, when



3

--------------------------------------------------------------------------------



added to the number of shares of Common Stock underlying the other new Warrants
issued in connection with such issuance, does not exceed the number of Warrant
Shares then underlying this Warrant), (iii) shall have an issuance date, as
indicated on the face of such new Warrant, which is the same as the issuance
date hereunder and (iv) shall have the same rights and conditions as this
Warrant.

      (e) SECURITIES LAWS. This Warrant and the Warrant Shares issuable upon the
exercise hereof may not be sold, transferred, pledged or hypothecated unless the
Company shall have been provided with an opinion of counsel, or other evidence
reasonably satisfactory to it, that such transfer is not in violation of the
Securities Act, and any applicable state securities laws or, with respect to the
Warrant Shares, a registration statement has been filed pursuant to the
Securities Act and has been declared effective with respect to such disposition.

      4. ADJUSTMENTS TO EXERCISE PRICE AND NUMBER OF SHARES SUBJECT TO WARRANT.
The Exercise Price and the number of shares of Common Stock purchasable upon the
exercise of this Warrant are subject to adjustment from time to time upon the
occurrence of any of the events specified in this Section 4.

      (a) DIVIDENDS, ETC. In case the Company shall, with respect to the holders
of its Common Stock, (i) pay a Common Stock dividend or make a distribution to
its stockholders in shares of Common Stock or other securities, (ii) split or
subdivide its outstanding shares of Common Stock into a greater number of
shares, or (iii) combine its outstanding shares of Common Stock into a smaller
number of shares, then the Exercise Price in effect at the time of the record
date for such dividend or on the effective date of such split, subdivision or
combination, and/or the number and kind of securities issuable on such date,
shall be proportionately adjusted so that the Holder of any Warrant thereafter
exercised shall be entitled to receive the aggregate number and kind of shares
of Common Stock (or such other securities other than Common Stock, as the case
may be) of the Company, at the same aggregate Exercise Price, that, if such
Warrant had been exercised immediately prior to such date, the Holder would have
owned upon such exercise and been entitled to receive by virtue of such
dividend, distribution, split, subdivision or combination. Such adjustment shall
be made successively whenever any event listed above shall occur.

      (b) MERGER, ETC. If at any time after the date hereof there shall be a
merger or consolidation of the Company with or into or a transfer of all or
substantially all of the assets of the Company to another entity, then the
Holder shall be entitled to receive upon or after such transfer, merger or
consolidation becoming effective, and upon payment of the Exercise Price then in
effect, the number of shares or other securities or property of the Company or
of the successor corporation resulting from such merger or consolidation, which
would have been received by the Holder for the shares of stock subject to this
Warrant had this Warrant been exercised just prior to such transfer, merger or
consolidation becoming effective or to the applicable record date thereof, as
the case may be. The Company will not merge or consolidate with or into any
other corporation, or sell or otherwise transfer its property, assets and
business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume in
writing the due and punctual performance and observance of each and



4

--------------------------------------------------------------------------------



every covenant and condition of this Warrant to be performed and observed by the
Company.

      (c) RECLASSIFICATION, ETC. If at any time after the date hereof there
shall be a reorganization or reclassification of the securities as to which
purchase rights under this Warrant exist into the same or a different number of
securities of any other class or classes, then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, the number of
shares or other securities or property resulting from such reorganization or
reclassification, which would have been received by the Holder for the shares of
stock subject to this Warrant had this Warrant at such time been exercised.

      (d) WEIGHTED AVERAGE ADJUSTMENT. If the Company or any Subsidiary thereof,
at any time while this Warrant is outstanding, sells or grants any option to
purchase or sells or grants any right to reprice its securities (other than a
reduction in the Exercise Price), or otherwise disposes of or issues (or
announces any sale, grant or any option to purchase or other disposition) any
Common Stock or Common Stock Equivalents in connection with an Exempt Issuance,
for which the Holder’s consent was not required under Section 4(b) of the
Certificate of Designation or Section 4.14 of the Strategic Agreement, entitling
any Person to acquire shares of Common Stock at an effective price per share
that is lower than the then applicable Exercise Price (any such issuance, a
“Dilutive Issuance”) (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of Common Stock
at an effective price per share that is lower than the then applicable Exercise
Price, such issuance shall be deemed to have occurred for less than the then
applicable Exercise Price on such date of the Dilutive Issuance), then the then
applicable Exercise Price shall be reduced to a price determined by multiplying
the then applicable Exercise Price by a fraction, the numerator of which is the
sum of (i) the number of shares of Common Stock issued and outstanding
immediately prior to the Dilutive Issuance plus (ii) the number of shares of
Common Stock issuable upon conversion or exercise of Common Stock Equivalents
issued and outstanding immediately prior to the Dilutive Issuance plus (iii) the
number of shares of Common Stock which the offering price for such Dilutive
Issuance would purchase at the then applicable Exercise Price, and the
denominator of which shall be the sum of (1) the number of shares of Common
Stock issued and outstanding immediately prior to the Dilutive Issuance plus (2)
the number of shares of Common Stock issuable upon conversion or exercise of
Common Stock Equivalents issued and outstanding immediately prior to the
Dilutive Issuance plus (3) the number of shares of Common Stock so issued or
issuable in connection with the Dilutive Issuance. Notwithstanding the
foregoing, no adjustment will be made under this Section 3(d) in respect of any
issuance as to which the Holder has provided its written approval under Section
4(b) of the Certificate of Designation or Section 4.14 of the Strategic
Agreement. The Company shall notify the Holder in writing, no later than five
(5) Business Days following a Dilutive Issuance, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice, the “Dilutive Issuance Notice”).
Such Dilutive Issuance Notice shall be given by the Company to the Holder in
accordance with Section 10 hereof.



5

--------------------------------------------------------------------------------



      (e) ADJUSTMENTS LESS THAN ONE PERCENT. Notwithstanding any provision
herein to the contrary, no adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease of at least one
percent (1%) in the Exercise Price; provided, however, that any adjustments
which by reason of this Section 4(d) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment. All
calculations under this Section 4 shall be made to the nearest cent or the
nearest one-hundredth of a share, as the case may be.

      (f) OTHER CAPITAL STOCK. In the event that at any time, as a result of an
adjustment made pursuant to Section 4(a) or (b) above, the Holder of this
Warrant, when thereafter exercised, shall become entitled to receive any shares
of capital stock of the Company other than shares of Common Stock, thereafter
the number of such other shares so receivable upon exercise of any Warrant shall
be subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the shares of Common
Stock contained in this Section 4, and the other provisions of this Warrant
shall apply on like terms to any such other shares.

      5. RESERVATION OF SHARES. The Company covenants that it will at all times
take all steps necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon exercise
of this Warrant, as provided herein, free from preemptive rights or any other
actual contingent purchase rights of Persons other than the Holder, not less
than such aggregate number of Warrant Shares as shall be issuable (taking into
account the adjustments and restrictions contained herein) upon the exercise in
full of this Warrant. To the extent that the Amendment does not result in an
increase of the Company’s authorized and unissued shares of Common Stock
adequate for the exercise in full of this Warrant, the Company shall undertake
to promptly seek stockholder approval to increase such number of authorized and
unissued shares of Common Stock. The Company covenants that all Warrant Shares
that shall be issuable upon the exercise of this Warrant shall, upon issue, be
duly authorized, validly issued, fully paid and nonassessable.

      6. NOTICES TO HOLDER. Upon any adjustment of the Exercise Price (or number
of shares of Common Stock purchasable upon the exercise of this Warrant)
pursuant to Section 4, the Company shall promptly thereafter, but in no event
later than ten (10) days after the event causing the adjustment has occurred,
cause to be given to the Holder written notice of such adjustment. Such notice
shall include the Exercise Price (and/or the number of shares of Common Stock
purchasable upon the exercise of this Warrant) after such adjustment, and shall
set forth in reasonable detail the Company’s method of calculation and the facts
upon which such calculations were based. Where appropriate, such notice shall be
given in advance and included as a part of any notice required to be given under
the other provisions of this Section 6.

      In the event of (a) any fixing by the Company of a record date with
respect to the holders of any class of securities of the Company for the purpose
of determining which of such holders are entitled to dividends or other
distributions, or any rights to subscribe for, purchase or otherwise acquire any
shares of capital stock of any class or any other securities or property, or to
receive any other right or to give effect to any split, (b) any capital
reorganization of the Company, or reclassification or recapitalization of the
capital stock of the Company or any



6

--------------------------------------------------------------------------------



transfer of all or substantially all of the assets or business of the Company
to, or consolidation or merger of the Company with or into, any other Person, or
(c) any voluntary or involuntary dissolution or winding up of the Company, then
and in each such event the Company will give the Holder a written notice
specifying, as the case may be (i) the record date for such split, dividend,
distribution, or right, and stating the amount and character of such split,
dividend, distribution, or right; or (ii) the date on which any such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, conveyance, dissolution, liquidation, or winding up is to take place and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such capital stock or securities receivable upon the exercise of this
Warrant) shall be entitled to exchange their shares of Common Stock (or such
other stock securities) for securities or other property deliverable upon such
event. Any such notice shall be given at least 10 days prior to the earliest
date therein specified.

      7. NO RIGHTS AS A STOCKHOLDER. This Warrant does not entitle the Holder to
any voting rights, distribution rights, dividend rights or other rights as a
stockholder of the Company, nor to any other rights whatsoever except the rights
herein set forth.

      8. ADDITIONAL COVENANTS OF THE COMPANY. The Company shall, upon issuance
of any shares for which this Warrant is exercisable, at its expense, promptly
obtain and maintain the listing of such shares.

      The Company shall comply with the reporting requirements of Sections 13
and 15(d) of the Exchange Act for so long as and to the extent that such
requirements apply to the Company.

      The Company shall not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant. Without limiting the generality of the foregoing, the Company (a) will
not increase the par value of any shares of capital stock receivable upon
exercise of this Warrant above the amount payable therefor upon such exercise,
(b) will take all such actions as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable stock,
and (c) the Company shall not, by amendment of its Certificate of Incorporation
or Bylaws or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issuance, or sale of securities or any other voluntary
action, avoid, circumvent, or seek to avoid the observance or performance of any
of the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Warrant and in taking all such action as may be necessary or appropriate to
protect Holder’s rights under this Warrant against impairment.

      9. SUCCESSORS AND ASSIGNS. During the Lock-up Period, this Warrant may not
be assigned by the Holder without the prior written consent of the Company. This
Warrant shall be binding upon and inure to the benefit of the Company, the
Holder and their respective successors and permitted assigns.

      10. NOTICES. The Company agrees to maintain a ledger of the ownership of
this Warrant (the “Ledger”). Any notice hereunder shall be given by registered
or certified mail if to



7

--------------------------------------------------------------------------------



the Company, at its principal executive office and, if to the Holder, to its
address shown in the Ledger of the Company; provided, however, that the Holder
may at any time on three (3) business days written notice to the Company
designate or substitute one other address where notice is to be given. Notice
shall be deemed given and received when a certified or registered letter,
properly addressed with postage prepaid, is deposited in the U.S. mail.

      11. SEVERABILITY. Every provision of this Warrant is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the remainder of this
Warrant.

      12. GOVERNING LAW. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of choice of laws thereof.

      13. ATTORNEYS’ FEES. In any action or proceeding brought to enforce any
provision of this Warrant, the prevailing party shall be entitled to recover
reasonable attorneys’ fees in addition to its costs and expenses and any other
available remedy.

      14. DISPUTE RESOLUTION. In the case of a dispute as to the determination
of the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within one (1) business day of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within two (2) business days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within two (2) business days thereafter submit via
facsimile (a) the disputed determination of the Exercise Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder (such approval not to be unreasonably withheld, delayed or
conditioned) or (b) the disputed arithmetic calculation of the Warrant Shares to
the Company’s independent, outside accountant. The Company shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) business days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The fees of such investment bank or
independent accountant shall be borne one half by the Company and one half by
the Holder.

      15. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the Strategic Agreement, at law
or in equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the right of the Holder right to pursue
actual damages for any failure by the Company to comply with the terms of this
Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available



8

--------------------------------------------------------------------------------



remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

      16. AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holder.

      17. ENTIRE AGREEMENT. This Warrant (including the Exhibits attached
hereto) constitutes the entire understanding between the Company and the Holder
with respect to the subject matter hereof, and supersedes all prior
negotiations, discussions, agreements and understandings relating to such
subject matter.

      18. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:

     (a) “Bloomberg” means Bloomberg Financial Markets.

     (b) “Closing Bid Price” and “Closing Sale Price” means, for any security as
of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Trading Market, as reported by Bloomberg,
prior to 4:00:00 p.m., New York Time, or, if the foregoing do not apply, the
last closing bid price or last trade price, respectively, of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 15.

      (c) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

[remainder of the page intentionally left blank.]



9

--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its duly authorized officer as of the date first set forth above.


ELITE PHARMACEUTICALS, INC.



By: ________________________________
Name:
Title:



10

--------------------------------------------------------------------------------



EXHIBIT A

EXERCISE NOTICE TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT
TO PURCHASE COMMON STOCK OF ELITE PHARMACEUTICALS, INC.

      The undersigned holder hereby exercises the right to purchase
_________________ of the shares of Common Stock (“WARRANT SHARES”) of Elite
Pharmaceuticals, a Delaware corporation (the “COMPANY”), evidenced by the
attached Warrant to Purchase Common Stock (the “WARRANT”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

      1. FORM OF EXERCISE PRICE. The Registered Holder intends that payment of
the Exercise Price shall be made as:

___________ a “CASH EXERCISE” with respect to _______________ Warrant Shares

      2. PAYMENT OF EXERCISE PRICE. In the event that the Registered Holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares to be
issued pursuant hereto, the holder shall pay the Aggregate Exercise Price in the
sum of $___________________ to the Company in accordance with the terms of the
Warrant.

      3. DELIVERY OF WARRANT SHARES. The Company shall deliver to the Registered
Holder __________ Warrant Shares in accordance with the terms of the Warrant.

Date: ________________ __, _________

_______________________________
Name of Registered Holder

By: ______________________________
Title (if applicable):



11

--------------------------------------------------------------------------------



ASSIGNMENT FORM

(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)

For Value Received the foregoing Warrant and all rights evidenced thereby are
hereby assigned
to __________________________ whose address is
___________________________________________, __________________________________

Dated: ______________________, ____________


Holder’s Signature: _________________________

Holder’s Address: __________________________

_________________________________________

 


CONSENTED TO:

Elite Pharmaceuticals, Inc.

By: _____________________________________
Name:
Title:



12

--------------------------------------------------------------------------------